Exhibit 10.6

 

TRANSPORTATION SERVICES PROPOSAL & CONTRACT

FOR REGULAR SERVICE

1. PROPOSAL SUBMITTED PURSUANT TO a. SOLICITATION NO. b. DATE OF SOLICITATION c.
CONTRACT NO. d. BEGIN CONTRACT TERM e. END CONTRACT TERM 150-204-17 08/29/2017
430Q8 01/14/2018 06/30/2022

f. FOR MAIL SERVICE IN OR BETWEEN

CITY & STATE CITY & STATE   COLUMBUS P&DC, OH 430 DRO - REGION B - NON-PEAK
(PEAK), OH 2. RATE OF COMPENSATION WRITTEN DOLLAR AMOUNT (Proposal must be
submitted on a single annual rate basis unless the solicitation specifically
calls for proposals at a per mile, per piece, per trip, or other unit rate.)
AMOUNT (Figures) In accordance with the rates set forth under “amount”, expected
mileage is a approximately 2,500,000 miles annually.

                    Non Peak  Peak

Upper         $2.49          $3.01

Expected    $2.49          $3.02

Lower         $2.50          $3.02

3. OFFEROR a. NAME (Print or Type) b. ADDRESS (Street, City, State, Zip+4)
Thunder Ridge Transport Inc.

PO Box 2446

Springfield, MO 65801-2446

 

c. TELEPHONE NO. d. DOT NO. e. SOCIAL SECURITY NO. OR EMPLOYER IDENTIFICATION
NO. 417-350-9553 872693 75-3010383

f. LEGAL RESIDENCE OF

(Complete if Offeror is an individual.)

g. ENGAGED IN BUSINESS IN

(Complete if Offeror is a partnership or corporation.)

COUNTY STATE COUNTY STATE     Greene MO

h. ACKNOWLEDGEMENT OF AMENDMENTS THE OFFEROR ACKNOWLEDGES RECEIPT OF AMENDMENTS
TO THE SOLICITATION FOR OFFERS AND RELATED DOCUMENTS NUMBERED AND DATED AS
FOLLOWS:

AMENDMENT NO. DATE AMENDMENT NO. DATE                 4. CONTRACT

 

In compliance with the solicitation of the U.S. Postal Service described above,
the above named offeror proposes to provide the service called for in said
solicitation and, in the case of a negotiated contract, in the description of
service attached hereto and made a part hereof, at the rate of compensation set
out above.

 

The offeror submitting the offer or proposal agrees with the U.S. Postal Service
that if this offer or proposal is accepted, the offeror will give personal or
representative supervision to the performance of the service. The offeror
certifies that this proposal is made in the offeror’s own interest and not by
the offeror as the representative of another person or company and with full
knowledge of the required conditions of service.

 

The solicitation and all attachments are incorporated by reference as a part of
this proposal.

 

If the offeror is a partnership or corporation, the Contracting Officer may
request such offeror to furnish evidence of the authority of the party executing
the proposal.

When a partnership offers, the signature of one partner is sufficient. 

 

5. OFFEROR 6. U.S. POSTAL SERVICE This proposal is made in good faith and with
the intention to enter into a contract to perform service in case the proposal
is accepted. The U.S. Postal Service has caused this contract to be executed.
/s/ Billy Peck Jr. 1/26/18     (Signature of Offeror) (Date) (Signature of
Contracting Officer) (Date) Billy Peck Jr. President/CEO    

(Name and Title of Offeror)

 

 

(Title of Contracting Officer)

 

                                 







PS Form 7405

September 2001





 

 

 

 

EQUAL OPPORTUNITY AFFIRMATIVE ACTION PROGRAM

 

The offeror, by checking the applicable block or blocks represents that it (1)
☒ has developed and has on file, ☐ has not developed and does not have on file,
at each establishment, affirmative action programs as required by the rules and
regulations of the Secretary of Labor (41 CFR 60-1 and 60-2) and ☒ has, ☐ has
not filed the required reports with the Joint Reporting Committee; or (2) ☐ has
not previously had contracts subject to the written affirmative action program
requirement of the rules and regulations of the Secretary of Labor.

 

CERTIFICATION OF NONSEGREGATED FACILITIES

 

a. By submitting this proposal, the offeror certifies that it does not and will
not maintain or provide for its employees any segregated facilities at any of
its establishments, and that it does not and will not permit its employees to
perform services at any location under its control where segregated facilities
are maintained. The offeror agrees that a breach of this certification is a
violation of the EQUAL OPPORTUNITY clause of this contract.

 

b. As used in this certification, segregated facilities means any waiting rooms,
work areas, rest rooms or wash rooms, restaurants or other eating areas, time
clocks, locker rooms or other storage or dressing areas, parking lots, drinking
fountains, recreation or entertainment areas, transportation, or housing
facilities provided for employees that are segregated by explicit directive or
are in fact segregated on the basis of race, color, religion, or national
origin, because of habit, local custom, or otherwise.

 

c. The offeror further agrees that (unless it has obtained identical
certifications from proposed subcontractors for specific time periods) it will
obtain identical certifications from proposed subcontractors before awarding
subcontracts exceeding $10,000 that are not exempt from the provisions of the
EQUAL OPPORTUNITY clause; that it will retain these certifications in its files;
and that it will forward the following notice to these proposed subcontractors
(except when they have submitted identical certifications for specific time
period(s):

 

NOTICE

 

A certification of no segregated facilities must be submitted before the award
of a subcontract exceeding $10,000 that is not exempt from the EQUAL OPPORTUNITY
clause. The certification may be submitted whether for each subcontract or for
all subcontracts during a period (quarterly, semiannually, or annually).

 

 

 

PARENT COMPANY TAXPAYER IDENTIFICATION NUMBER

 

a. A parent company is one that owns or controls the basic business policies of
an offeror. To own means to own more than 50 percent of the voting rights in the
offeror. To control means to be able to formulate, determine, or veto basic
business policy decisions of the offeror. A parent company need not own the
offeror to control it; it may exercise control through the use of dominant
minority voting rights, proxy voting, contractual arrangements, or otherwise.

 

b. Enter the offeror’s Taxpayer Identification Number (TIN) in the space
provided. The TIN is the offeror’s Social Security Number or other Employer
Identification Number used on the offeror’s quarterly Federal Tax Return, U.S.
Treasury Form 941.

  Offeror’s TIN 75-3010383

 

c. Check this block if the offeror is owned or controlled by a parent company: ☐

 

d. If the block above is checked, provide the following information about the
parent company:

 

  Parent Company’s Name Parent Company’s Main Office Address   No. and Street  
    City State ZIP+4 Parent Company’s TIN  

 

e. If the offeror is a member of an affiliated group that files its federal
income tax return on a consolidated basis (whether or not the offeror is owned
or controlled by a parent company, as provided above) provide the name and TIN
of the common parent of the affiliated group:

 

Name of Common Parent   Common Parent’s TIN      

 

 

 

                   



PS Form 7405 (Reverse)

September 2001



 

 

 

TRANSPORTATION SERVICES PROPOSAL & CONTRACT

FOR REGULAR SERVICE

1. PROPOSAL SUBMITTED PURSUANT TO a. SOLICITATION NO. b. DATE OF SOLICITATION c.
CONTRACT NO. d. BEGIN CONTRACT TERM e. END CONTRACT TERM 150-204-17 08/29/2017  
11/12/2017 06/30/2021

f. FOR MAIL SERVICE

IN OR BETWEEN

CITY & STATE CITY & STATE   Columbus P&DC, OH    Region B Various Destinations,
OH 2. RATE OF COMPENSATION WRITTEN DOLLAR AMOUNT (Proposal must be submitted on
a single annual rate basis unless the solicitation specifically calls for
proposals at a per mile, per piece, per trip, or other unit rate.) AMOUNT
(Figures)

 

See Pricing Details

 

 

See Pricing Details

 

3. OFFEROR a. NAME (Print or Type) b. ADDRESS (Street, City, State, Zip Thunder
Ridge Transport Inc.

PO Box 2446

Springfield, MO 65801

c. TELEPHONE NO. d. DOT NO. e. SOCIAL SECURITY NO. OR EMPLOYER IDENTIFICATION
NO. 417-833-8456 872693 75-3010383

f. LEGAL RESIDENCE OF

(Complete if Offeror is an individual.)

g. ENGAGED IN BUSINESS IN

(Complete if Offeror is a partnership or corporation.)

COUNTY STATE COUNTY STATE     Greene MO

h. ACKNOWLEDGEMENT OF AMENDMENTS

THE OFFEROR ACKNOWLEDGES RECEIPT OF AMENDMENTS TO THE SOLICITATION FOR OFFERS
AND RELATED DOCUMENTS NUMBERED AND DATED AS FOLLOWS:

AMENDMENT NO. DATE AMENDMENT NO. DATE                 4. CONTRACT

 

In compliance with the solicitation of the U.S. Postal Service described above,
the above named offeror proposes to provide the service called for in said
solicitation and, in the case of a negotiated contract, in the description of
service attached hereto and made a part hereof, at the rate of compensation set
out above.

 

The offeror submitting the offer or proposal agrees with the U.S. Postal Service
that if this offer or proposal is accepted, the offeror will give personal or
representative supervision to the performance of the service. The offeror
certifies that this proposal is made in the offeror’s own interest and not by
the offeror as the representative of another person or company and with full
knowledge of the required conditions of service.

 

The solicitation and all attachments are incorporated by reference as a part of
this proposal.

 

If the offeror is a partnership or corporation, the Contracting Officer may
request such offeror to furnish evidence of the authority of the party executing
the proposal.

 

When a partnership offers, the signature of one partner is sufficient.

 

 

5. OFFEROR 6. U.S. POSTAL SERVICE This proposal is made in good faith and with
the intention to enter into a contract to perform service in case the proposal
is accepted. The U.S. Postal Service has caused this contract to be executed.  
9/25/17     (Signature of Offeror) (Date) (Signature of Contracting Officer)
(Date) Billy Peck Jr. President/CEO TRANS CONTRACTING OFFICER  

(Name and Title of Offeror)

 

 

(Title of Contracting Officer)

 

                                 



PS Form 7405

September 2001



 

 

 

 

EQUAL OPPORTUNITY AFFIRMATIVE ACTION PROGRAM

 

The offeror, by checking the applicable block or blocks represents that it (1)
☒ has developed and has on file, ☐ has not developed and does not have on file,
at each establishment, affirmative action programs as required by the rules and
regulations of the Secretary of Labor (41 CFR 60-1 and 60-2) and ☒ has, ☐ has
not filed the required reports with the Joint Reporting Committee; or (2) ☐ has
not previously had contracts subject to the written affirmative action program
requirement of the rules and regulations of the Secretary of Labor.

 

CERTIFICATION OF NONSEGREGATED FACILITIES

 

a. By submitting this proposal, the offeror certifies that it does not and will
not maintain or provide for its employees any segregated facilities at any of
its establishments, and that it does not and will not permit its employees to
perform services at any location under its control where segregated facilities
are maintained. The offeror agrees that a breach of this certification is a
violation of the EQUAL OPPORTUNITY clause of this contract.

 

b. As used in this certification, segregated facilities means any waiting rooms,
work areas, rest rooms or wash rooms, restaurants or other eating areas, time
clocks, locker rooms or other storage or dressing areas, parking lots, drinking
fountains, recreation or entertainment areas, transportation, or housing
facilities provided for employees that are segregated by explicit directive or
are in fact segregated on the basis of race, color, religion, or national
origin, because of habit, local custom, or otherwise.

 

c. The offeror further agrees that (unless it has obtained identical
certifications from proposed subcontractors for specific time periods) it will
obtain identical certifications from proposed subcontractors before awarding
subcontracts exceeding $10,000 that are not exempt from the provisions of the
EQUAL OPPORTUNITY clause; that it will retain these certifications in its files;
and that it will forward the following notice to these proposed subcontractors
(except when they have submitted identical certifications for specific time
period(s):

 

NOTICE

 

A certification of no segregated facilities must be submitted before the award
of a subcontract exceeding $10,000 that is not exempt from the EQUAL OPPORTUNITY
clause. The certification may be submitted whether for each subcontract or for
all subcontracts during a period (quarterly, semiannually, or annually).

 

 

 

PARENT COMPANY TAXPAYER IDENTIFICATION NUMBER

 

a. A parent company is one that owns or controls the basic business policies of
an offeror. To own means to own more than 50 percent of the voting rights in the
offeror. To control means to be able to formulate, determine, or veto basic
business policy decisions of the offeror. A parent company need not own the
offeror to control it; it may exercise control through the use of dominant
minority voting rights, proxy voting, contractual arrangements, or otherwise.

 

b. Enter the offeror’s Taxpayer Identification Number (TIN) in the space
provided. The TIN is the offeror’s Social Security Number or other Employer
Identification Number used on the offeror’s quarterly Federal Tax Return, U.S.
Treasury Form 941.

  Offeror’s TIN 75-3010383

 

c. Check this block if the offeror is owned or controlled by a parent company: ☐

 

d. If the block above is checked, provide the following information about the
parent company:

 

  Parent Company’s Name Parent Company’s Main Office Address   No. and Street  
    City State ZIP+4 Parent Company’s TIN  

 

e. If the offeror is a member of an affiliated group that files its federal
income tax return on a consolidated basis (whether or not the offeror is owned
or controlled by a parent company, as provided above) provide the name and TIN
of the common parent of the affiliated group:

 

Name of Common Parent   Common Parent’s TIN      

 

 

 

                   



PS Form 7405 (Reverse)

September 2001



 

 

 

AMENDMENT TO SOLICITATION AMENDMENT NO. 1 PAGE OF 1 1 1. SOLICITATION AMENDMENT
PURSUANT TO a. SOLICITATION NO. b. DATE OF SOLICITATION c. CONTRACT NO. d. BEGIN
CONTRACT TERM e. END CONTRACT TERM 150-204-17 08/29/2017   11/08/2017 06/30/2021

f. FOR MAIL SERVICE

IN OR BETWEEN

CITY & STATE CITY & STATE   Charleston P&DC, WV VARIOUS DESTINATIONS, WV 2.
OFFEROR NAME AND ADDRESS (Print or Type) 3. ISSUED BY

Thunder Ridge Transport Inc.

PO Box 2446

Springfield, MO 65801

 

LDT@USPS.GOV

1200 MERCANTILE LANE

SUITE 109

LARGO MD 20774-5389

4. DATE ISSUED 08/30/2017 5. DESCRIPTION OF AMENDMENT/MODIFICATION

DRO Solicitation #150-204-17 – Wave 3

 

This amendment includes Attachment J - Manifests and updates the URL website
address for Emptoris as follows:

 

https://uspsprod.emptoris.com

 

Please sign this amendment document and include with your solicitation bid
package. 

 

Except as provided herein, all terms and conditions of the document referenced
in Block 1 remain unchanged and in full force and effect.

 

6. The above numbered solicitation is amended as set forth in Block 5.

NOTE: Offerors must acknowledge receipt of this amendment prior to the date and
time specified in the solicitation by one of the following methods:

 

a. Signing and returning one copy of the amendment;

b. Acknowledging receipt of this amendment on each copy of the proposal
submitted; or

c. Submitting a separate letter or telegram which includes a reference to the
solicitation and amendment numbers.

 

FAILURE OF YOUR ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE SPECIFIED IN THE
SOLICITATION PRIOR TO THE DATE AND TIME SPECIFIED FOR RECEIPT OF PROPOSALS MAY
RESULT IN REJECTION OF YOUR PROPOSAL.

 

If, by virtue of this amendment, you desire to change a proposal already
submitted, such change may be made by telegram or letter provided such telegram
or letter makes reference to the solicitation and amendment numbers, and is
received prior to the date and time specified.

 

The date and time specified for receipt of the proposals is (or has been
extended to): 09/22/2017 05:00 P.M.      (Date)                    (Time) 7.
OFFEROR 8. U.S. POSTAL SERVICE The receipt of this Amendment to Solicitation is
hereby acknowledged. The U.S. Postal Service has hereby issued this Amendment to
Solicitation.   09/25/2017   8/30/2017 (Signature of Offeror) (Date) (Signature
of Contracting Officer) (Date) Billy Peck Jr. President/CEO TRANS CONTRACTING
OFFICER, LDT@USPS.GOV

(Name and Title of Offeror)

 

 

(Title of Contracting Officer)

 

                       



PS Form 7330

September 2001



 

 

 

AMENDMENT TO SOLICITATION AMENDMENT NO. 2 PAGE OF 1 1 1. SOLICITATION AMENDMENT
PURSUANT TO a. SOLICITATION NO. b. DATE OF SOLICITATION c. CONTRACT NO. d. BEGIN
CONTRACT TERM e. END CONTRACT TERM 150-204-17 08/29/2017 250Q8 11/08/2017
06/30/2021

f. FOR MAIL SERVICE

IN OR BETWEEN

CITY & STATE CITY & STATE   Charleston P&DC, WV VARIOUS DESTINATIONS, WV 2.
OFFEROR NAME AND ADDRESS (Print or Type) 3. ISSUED BY

Thunder Ridge Transport Inc.

PO Box 2446

Springfield, MO 65801

 

LDT@USPS.GOV

1200 MERCANTILE LANE

SUITE 109

LARGO MD 20774-5389

4. DATE ISSUED 09/05/2017 5. DESCRIPTION OF AMENDMENT/MODIFICATION

DRO Solicitation #150-204-17 – Wave 3

 

This amendment includes the corrected Charleston _ Attachment A’s _ Regions A
thru G and Oklahoma City _Attachment A’s _ Regions A thru B. Also, the DRO
pricing sheet attachment bug error is fixed. Please use the new pricing sheet
attachment. Please sign this amendment #2 document and include with your
solicitation bid package. 

 

Except as provided herein, all terms and conditions of the document referenced
in Block 1 remain unchanged and in full force and effect.

 

6. The above numbered solicitation is amended as set forth in Block 5.

NOTE: Offerors must acknowledge receipt of this amendment prior to the date and
time specified in the solicitation by one of the following methods:

 

a. Signing and returning one copy of the amendment;

b. Acknowledging receipt of this amendment on each copy of the proposal
submitted; or

c. Submitting a separate letter or telegram which includes a reference to the
solicitation and amendment numbers.

 

FAILURE OF YOUR ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE SPECIFIED IN THE
SOLICITATION PRIOR TO THE DATE AND TIME SPECIFIED FOR RECEIPT OF PROPOSALS MAY
RESULT IN REJECTION OF YOUR PROPOSAL.

 

If, by virtue of this amendment, you desire to change a proposal already
submitted, such change may be made by telegram or letter provided such telegram
or letter makes reference to the solicitation and amendment numbers, and is
received prior to the date and time specified.

 

The date and time specified for receipt of the proposals is (or has been
extended to): 09/22/2017 05:00 P.M.      (Date)                    (Time) 7.
OFFEROR 8. U.S. POSTAL SERVICE The receipt of this Amendment to Solicitation is
hereby acknowledged. The U.S. Postal Service has hereby issued this Amendment to
Solicitation.   09/25/2017   9/5/2017 (Signature of Offeror) (Date) (Signature
of Contracting Officer) (Date) Billy Peck Jr. President/CEO TRANS CONTRACTING
OFFICER, LDT@USPS.GOV

(Name and Title of Offeror)

 

 

(Title of Contracting Officer)

 

                       



PS Form 7330

September 2001



 

 

 

AMENDMENT TO SOLICITATION AMENDMENT NO. 3 PAGE OF 1 1 1. SOLICITATION AMENDMENT
PURSUANT TO a. SOLICITATION NO. b. DATE OF SOLICITATION c. CONTRACT NO. d. BEGIN
CONTRACT TERM e. END CONTRACT TERM 150-204-17 08/29/2017   11/08/2017 06/30/2021

f. FOR MAIL SERVICE

IN OR BETWEEN

CITY & STATE CITY & STATE   Charleston P&DC, WV VARIOUS DESTINATIONS, WV 2.
OFFEROR NAME AND ADDRESS (Print or Type) 3. ISSUED BY

Thunder Ridge Transport Inc.

PO Box 2446

Springfield, MO 65801

 

LDT@USPS.GOV

1200 MERCANTILE LANE

SUITE 109

LARGO MD 20774-5389

4. DATE ISSUED 09/07/2017 5. DESCRIPTION OF AMENDMENT/MODIFICATION

DRO Solicitation #150-204-17 – Wave 3

 

This amendment includes the corrected Wage Determination for Southern States, WD
1977-0193, Revision 76, dated 08/24/2017 and Eastern States, WD 1977-0195,
Revision 71, dated 08/24/2017. Please sign this amendment #3 document and
include with your solicitation bid package. 

 

Except as provided herein, all terms and conditions of the document referenced
in Block 1 remain unchanged and in full force and effect.

 

6. The above numbered solicitation is amended as set forth in Block 5.

NOTE: Offerors must acknowledge receipt of this amendment prior to the date and
time specified in the solicitation by one of the following methods:

 

a. Signing and returning one copy of the amendment;

b. Acknowledging receipt of this amendment on each copy of the proposal
submitted; or

c. Submitting a separate letter or telegram which includes a reference to the
solicitation and amendment numbers.

 

FAILURE OF YOUR ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE SPECIFIED IN THE
SOLICITATION PRIOR TO THE DATE AND TIME SPECIFIED FOR RECEIPT OF PROPOSALS MAY
RESULT IN REJECTION OF YOUR PROPOSAL.

 

If, by virtue of this amendment, you desire to change a proposal already
submitted, such change may be made by telegram or letter provided such telegram
or letter makes reference to the solicitation and amendment numbers, and is
received prior to the date and time specified.

 

The date and time specified for receipt of the proposals is (or has been
extended to): 09/22/2017 05:00 P.M.      (Date)                    (Time) 7.
OFFEROR 8. U.S. POSTAL SERVICE The receipt of this Amendment to Solicitation is
hereby acknowledged. The U.S. Postal Service has hereby issued this Amendment to
Solicitation.   09/25/2017   9/7/2017 (Signature of Offeror) (Date) (Signature
of Contracting Officer) (Date) Billy Peck Jr. President/CEO TRANS CONTRACTING
OFFICER, LDT@USPS.GOV

(Name and Title of Offeror)

 

 

(Title of Contracting Officer)

 

                       



PS Form 7330

September 2001



 

 

 

AMENDMENT TO SOLICITATION AMENDMENT NO. 4 PAGE OF 1 1 1. SOLICITATION AMENDMENT
PURSUANT TO a. SOLICITATION NO. b. DATE OF SOLICITATION c. CONTRACT NO. d. BEGIN
CONTRACT TERM e. END CONTRACT TERM 150-204-17 08/29/2017   11/08/2017 06/30/2021

f. FOR MAIL SERVICE

IN OR BETWEEN

CITY & STATE CITY & STATE   Charleston P&DC, WV VARIOUS DESTINATIONS, WV 2.
OFFEROR NAME AND ADDRESS (Print or Type) 3. ISSUED BY

Thunder Ridge Transport Inc.

PO Box 2446

Springfield, MO 65801

 

LDT@USPS.GOV

1200 MERCANTILE LANE

SUITE 109

LARGO MD 20774-5389

4. DATE ISSUED 09/18/2017 5. DESCRIPTION OF AMENDMENT/MODIFICATION

DRO Solicitation #150-204-17 – Wave 3

This amendment includes:

1) Questions/answers from the Pre--Proposal Conference, 9/13/2017;

2) Recording link from Pre—Proposal,

Streaming:
https://uspsmeetings.webex.com/uspsmeetings/ldrphp?RCID=675999c12e2ce824bd5d509e8adf29a7
and,

Download:
https://uspsmeetings.webex.com/uspsmeetings/Isr.php?RCID=fdfcee9f7cc8a3618a59b246f69d8d6e;

3) Wage determination for Central states, Wage Determination 1977-0196, Revision
72, dated 8/24/2017;

4) Revised Bidding Instructions,

5) Change in award start date to Sunday, November 12, 2017

6) Change in the closing date of solicitation to Monday, September 25, 2017 at
8:00am EDT.

Please sign this amendment #4 document and include with your solicitation bid
package.

 

Except as provided herein, all terms and conditions of the document referenced
in Block 1 remain unchanged and in full force and effect.

 

6. The above numbered solicitation is amended as set forth in Block 5.

NOTE: Offerors must acknowledge receipt of this amendment prior to the date and
time specified in the solicitation by one of the following methods:

 

a. Signing and returning one copy of the amendment;

b. Acknowledging receipt of this amendment on each copy of the proposal
submitted; or

c. Submitting a separate letter or telegram which includes a reference to the
solicitation and amendment numbers.

 

FAILURE OF YOUR ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE SPECIFIED IN THE
SOLICITATION PRIOR TO THE DATE AND TIME SPECIFIED FOR RECEIPT OF PROPOSALS MAY
RESULT IN REJECTION OF YOUR PROPOSAL.

 

If, by virtue of this amendment, you desire to change a proposal already
submitted, such change may be made by telegram or letter provided such telegram
or letter makes reference to the solicitation and amendment numbers, and is
received prior to the date and time specified.

 

The date and time specified for receipt of the proposals is (or has been
extended to): 09/25/2017 08:00 A.M.      (Date)                    (Time) 7.
OFFEROR 8. U.S. POSTAL SERVICE The receipt of this Amendment to Solicitation is
hereby acknowledged. The U.S. Postal Service has hereby issued this Amendment to
Solicitation.   09/27/2017     (Signature of Offeror) (Date) (Signature of
Contracting Officer) (Date) Billy Peck Jr. President/CEO TRANS CONTRACTING
OFFICER, LDT@USPS.GOV

(Name and Title of Offeror)

 

 

(Title of Contracting Officer)

 

                       



PS Form 7330

September 2001



 

 

 

AMENDMENT TO SOLICITATION AMENDMENT NO. 5 PAGE OF 1 1 1. SOLICITATION AMENDMENT
PURSUANT TO a. SOLICITATION NO. b. DATE OF SOLICITATION c. CONTRACT NO. d. BEGIN
CONTRACT TERM e. END CONTRACT TERM 150-204-17 08/29/2017   11/08/2017 06/30/2021

f. FOR MAIL SERVICE

IN OR BETWEEN

CITY & STATE CITY & STATE   Charleston P&DC, WV VARIOUS DESTINATIONS, WV 2.
OFFEROR NAME AND ADDRESS (Print or Type) 3. ISSUED BY

Thunder Ridge Transport Inc.

PO Box 2446

Springfield, MO 65801

 

LDT@USPS.GOV

1200 MERCANTILE LANE

SUITE 109

LARGO MD 20774-5389

4. DATE ISSUED 09/22/2017 5. DESCRIPTION OF AMENDMENT/MODIFICATION

DRO Solicitation #150-204-17 – Wave 3

This amendment includes:

1) Extension of solicitation proposal submission to Friday, September 29, 2017
at 8:00am EDT.

2) Invitation to Webex, Monday, September 25, 2017. The purpose of the Webex is
to allow suppliers to clarify any outstanding questions they may have regarding
the DRO Wave 3 manifests, or the solicitation in general. The Webex link is
detailed below.

Please note, you do NOT need a WebEx account to join the meeting.

Meeting Number: 743 648 308

Meeting Password: This meeting does not require a password.

1. Go to
https://uspsmeetings.webex.com/uspsmeetings/j.php?MTID=m597ddaac5da714a6a694c78b465584ed

2. If requested, enter your name and email address.

3. If a password is required, enter the meeting password: This meeting does not
require a password.

4. Click ‘Join”.

5. Follow the instructions that appear on your screen.

3) The USPS will be providing changes to the Manifests shortly.

Except as provided herein, all terms and conditions of the document referenced
in Block 1 remain unchanged and in full force and effect.

 

6. The above numbered solicitation is amended as set forth in Block 5.

NOTE: Offerors must acknowledge receipt of this amendment prior to the date and
time specified in the solicitation by one of the following methods:

 

a. Signing and returning one copy of the amendment;

b. Acknowledging receipt of this amendment on each copy of the proposal
submitted; or

c. Submitting a separate letter or telegram which includes a reference to the
solicitation and amendment numbers.

 

FAILURE OF YOUR ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE SPECIFIED IN THE
SOLICITATION PRIOR TO THE DATE AND TIME SPECIFIED FOR RECEIPT OF PROPOSALS MAY
RESULT IN REJECTION OF YOUR PROPOSAL.

 

If, by virtue of this amendment, you desire to change a proposal already
submitted, such change may be made by telegram or letter provided such telegram
or letter makes reference to the solicitation and amendment numbers, and is
received prior to the date and time specified.

 

The date and time specified for receipt of the proposals is (or has been
extended to): 09/29/2017 08:00 A.M.      (Date)                    (Time) 7.
OFFEROR 8. U.S. POSTAL SERVICE The receipt of this Amendment to Solicitation is
hereby acknowledged. The U.S. Postal Service has hereby issued this Amendment to
Solicitation.   09/27/2017     (Signature of Offeror) (Date) (Signature of
Contracting Officer) (Date) Billy Peck Jr. President/CEO TRANS CONTRACTING
OFFICER, LDT@USPS.GOV

(Name and Title of Offeror)

 

 

(Title of Contracting Officer)

 

                       



PS Form 7330

September 2001



 

 

 

AMENDMENT TO SOLICITATION AMENDMENT NO. 6 PAGE OF 1 1 1. SOLICITATION AMENDMENT
PURSUANT TO a. SOLICITATION NO. b. DATE OF SOLICITATION c. CONTRACT NO. d. BEGIN
CONTRACT TERM e. END CONTRACT TERM 150-204-17 08/29/2017   11/08/2017 06/30/2021

f. FOR MAIL SERVICE

IN OR BETWEEN

CITY & STATE CITY & STATE     VARIOUS DESTINATIONS, WV 2. OFFEROR NAME AND
ADDRESS (Print or Type) 3. ISSUED BY

Thunder Ridge Transport Inc.

PO Box 2446

Springfield, MO 65801

 

LDT@USPS.GOV

1200 MERCANTILE LANE

SUITE 109

LARGO MD 20774-5389

4. DATE ISSUED 09/25/2017 5. DESCRIPTION OF AMENDMENT/MODIFICATION

DRO Solicitation #150-204-17 – Wave 3

 

This amendment includes corrections to the manifest for Charleston, WV;
Columbus, OH; Little Rock, AR; and Oklahoma City, OK. Please see the attached
document, Manifest Revisions, for site specific details of the changes.

 

Please sign and include this Amendment #6 with your completed bid package.

 

Except as provided herein, all terms and conditions of the document referenced
in Block 1 remain unchanged and in full force and effect.

 

6. The above numbered solicitation is amended as set forth in Block 5.

NOTE: Offerors must acknowledge receipt of this amendment prior to the date and
time specified in the solicitation by one of the following methods:

 

a. Signing and returning one copy of the amendment;

b. Acknowledging receipt of this amendment on each copy of the proposal
submitted; or

c. Submitting a separate letter or telegram which includes a reference to the
solicitation and amendment numbers.

 

FAILURE OF YOUR ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE SPECIFIED IN THE
SOLICITATION PRIOR TO THE DATE AND TIME SPECIFIED FOR RECEIPT OF PROPOSALS MAY
RESULT IN REJECTION OF YOUR PROPOSAL.

 

If, by virtue of this amendment, you desire to change a proposal already
submitted, such change may be made by telegram or letter provided such telegram
or letter makes reference to the solicitation and amendment numbers, and is
received prior to the date and time specified.

 

The date and time specified for receipt of the proposals is (or has been
extended to): 09/29/2017 08:00 A.M.      (Date)                    (Time) 7.
OFFEROR 8. U.S. POSTAL SERVICE The receipt of this Amendment to Solicitation is
hereby acknowledged. The U.S. Postal Service has hereby issued this Amendment to
Solicitation.   09/27/2017     (Signature of Offeror) (Date) (Signature of
Contracting Officer) (Date) Billy Peck Jr. President/CEO TRANS CONTRACTING
OFFICER, LDT@USPS.GOV

(Name and Title of Offeror)

 

 

(Title of Contracting Officer)

 

                       



PS Form 7330

September 2001



 

 

 

AMENDMENT TO SOLICITATION AMENDMENT NO. 7 PAGE OF 1 1 1. SOLICITATION AMENDMENT
PURSUANT TO a. SOLICITATION NO. b. DATE OF SOLICITATION c. CONTRACT NO. d. BEGIN
CONTRACT TERM e. END CONTRACT TERM 150-204-17 08/29/2017   11/12/2017 06/30/2021

f. FOR MAIL SERVICE

IN OR BETWEEN

CITY & STATE CITY & STATE     VARIOUS DESTINATIONS, WV 2. OFFEROR NAME AND
ADDRESS (Print or Type) 3. ISSUED BY

Thunder Ridge Transport Inc.

PO Box 2446

Springfield, MO 65801

 

LDT@USPS.GOV

1200 MERCANTILE LANE

SUITE 109

LARGO MD 20774-5389

4. DATE ISSUED 09/26/2017 5. DESCRIPTION OF AMENDMENT/MODIFICATION

DRO Solicitation #150-204-17 – Wave 3

 

This amendment includes the following updates:

 

1) Questions and answers to the DRO Wave 3 Manifest/Solicitation Q&A held on
Monday, September 25, 2017

2) A recording link to the DRO Wave 3 Manifest/Solicitation Q&A held Monday,
September 25, 2017.

 

Streaming link:
https://uspsmeetings.webex.com/uspsmeetings/Idr.php?RCID=dcb8acbOa7e73678ff44f7ff8la3e99b

Download link:
https://uspsmeetings.webex.com/uspsmeetings/Isr.php?RCID=e2d2cba33b1d2122985546fd3f332403

 

3) Attached updated manifest for Charleston, WV; Columbus, OH; Oklahoma City,
OK; and Little Rock, AR

 

Please sign and include this Amendment #7 with your completed bid package.

 

Except as provided herein, all terms and conditions of the document referenced
in Block 1 remain unchanged and in full force and effect.

 

6. The above numbered solicitation is amended as set forth in Block 5.

NOTE: Offerors must acknowledge receipt of this amendment prior to the date and
time specified in the solicitation by one of the following methods:

 

a. Signing and returning one copy of the amendment;

b. Acknowledging receipt of this amendment on each copy of the proposal
submitted; or

c. Submitting a separate letter or telegram which includes a reference to the
solicitation and amendment numbers.

 

FAILURE OF YOUR ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE SPECIFIED IN THE
SOLICITATION PRIOR TO THE DATE AND TIME SPECIFIED FOR RECEIPT OF PROPOSALS MAY
RESULT IN REJECTION OF YOUR PROPOSAL.

 

If, by virtue of this amendment, you desire to change a proposal already
submitted, such change may be made by telegram or letter provided such telegram
or letter makes reference to the solicitation and amendment numbers, and is
received prior to the date and time specified.

 

The date and time specified for receipt of the proposals is (or has been
extended to): 09/29/2017 08:00 A.M.      (Date)                    (Time) 7.
OFFEROR 8. U.S. POSTAL SERVICE The receipt of this Amendment to Solicitation is
hereby acknowledged. The U.S. Postal Service has hereby issued this Amendment to
Solicitation.   09/27/2017   8/40/2017 (Signature of Offeror) (Date) (Signature
of Contracting Officer) (Date) Billy Peck Jr. President/CEO TRANS CONTRACTING
OFFICER, LDT@USPS.GOV

(Name and Title of Offeror)

 

 

(Title of Contracting Officer)

 

                       



PS Form 7330

September 2001



 

 

 

AMENDMENT TO SOLICITATION AMENDMENT NO. 8 PAGE OF 1 1 1. SOLICITATION AMENDMENT
PURSUANT TO a. SOLICITATION NO. b. DATE OF SOLICITATION c. CONTRACT NO. d. BEGIN
CONTRACT TERM e. END CONTRACT TERM 150-204-17 08/29/2017   11/12/2017 06/30/2021

f. FOR MAIL SERVICE

IN OR BETWEEN

CITY & STATE CITY & STATE     VARIOUS DESTINATIONS, WV 2. OFFEROR NAME AND
ADDRESS (Print or Type) 3. ISSUED BY

Thunder Ridge Transport Inc.

PO Box 2446

Springfield, MO 65801

 

LDT@USPS.GOV

1200 MERCANTILE LANE

SUITE 109

LARGO MD 20774-5389

4. DATE ISSUED 09/26/2017 5. DESCRIPTION OF AMENDMENT/MODIFICATION

DRO Solicitation #150-204-17 – Wave 3

 

This amendment includes the following update:

 

1) Revised distance updates to the solicitation manifests with old miles
removed.

 

Please sign and include this amendment #8 with your completed bid package.

 

Except as provided herein, all terms and conditions of the document referenced
in Block 1 remain unchanged and in full force and effect.

 

6. The above numbered solicitation is amended as set forth in Block 5.

NOTE: Offerors must acknowledge receipt of this amendment prior to the date and
time specified in the solicitation by one of the following methods:

 

a. Signing and returning one copy of the amendment;

b. Acknowledging receipt of this amendment on each copy of the proposal
submitted; or

c. Submitting a separate letter or telegram which includes a reference to the
solicitation and amendment numbers.

 

FAILURE OF YOUR ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE SPECIFIED IN THE
SOLICITATION PRIOR TO THE DATE AND TIME SPECIFIED FOR RECEIPT OF PROPOSALS MAY
RESULT IN REJECTION OF YOUR PROPOSAL.

 

If, by virtue of this amendment, you desire to change a proposal already
submitted, such change may be made by telegram or letter provided such telegram
or letter makes reference to the solicitation and amendment numbers, and is
received prior to the date and time specified.

 

The date and time specified for receipt of the proposals is (or has been
extended to): 09/22/2017 05:00 P.M.      (Date)                    (Time) 7.
OFFEROR 8. U.S. POSTAL SERVICE The receipt of this Amendment to Solicitation is
hereby acknowledged. The U.S. Postal Service has hereby issued this Amendment to
Solicitation.   09/27/2017     (Signature of Offeror) (Date) (Signature of
Contracting Officer) (Date) Billy Peck Jr. President/CEO TRANS CONTRACTING
OFFICER, LDT@USPS.GOV

(Name and Title of Offeror)

 

 

(Title of Contracting Officer)

 

                       



PS Form 7330

September 2001



 

 

 

Attachment C

Representations and Certifications

 

ATTACHMENT C

 

REPRESENTATIONS AND CERTIFICATIONS

 

a.Type of Business Organization. The offeror, by checking the applicable blocks,
represents that it:

 

1.)Operates as:

 

☒ a corporation incorporated under the laws of the state of Missouri ;

☐ an individual;

☐ a partnership;

☐ a joint venture;

☐ a limited liability company

☐ a nonprofit organization, ____ or;

☐ an educational institution; and

 

2.)Is (check all that apply)

 

☒ a small business concern;

☐ a minority business

☐ Black American

☐ Hispanic American

☐ Native American

☐ Asian American

☐ a woman-owned business;

☐ an educational or other nonprofit organization, or

☐ none of the above entities.

 

3.)Small Business Concern. A small business concern for the purposes of Postal
Service purchasing means a business, including an affiliate, that is
independently owned and operated, is not dominant in producing or performing the
supplies or services being purchased, and has no more than 500 employees, unless
a different size standard has been established by the Small Business
Administration (see 13 CFR 121, particularly for different size standards for
airline, railroad, and construction companies). For subcontracts of $50,000 or
less, a subcontractor having no more than 500 employees qualifies as a small
business without regard to other factors.

 

4.)Minority Business. A minority business is a concern that is at least 51
percent owned by, and whose management and daily business operations are
controlled by, one or more members of a socially and economically disadvantaged
minority group, namely U.S. citizens who are Black Americans, Hispanic
Americans, Native Americans, or Asian Americans. (Native Americans are American
Indians, Eskimos, Aleuts, and Native Hawaiians. Asian Americans are U.S.
citizens whose origins are Japanese, Chinese, Filipino, Vietnamese, Korean,
Samoan, Laotian, Kampuchea (Cambodian), Taiwanese, in the U.S. Trust Territories
of the Pacific Islands or in the Indian subcontinent.)

 

5.)Woman-owned Business. A woman-owned business is a concern at least 51 percent
of which is owned by a woman (or women) who is a U.S. citizen, controls the firm
by exercising the power to make policy decisions, and operates the business by
being actively involved in day-to-day management.

 

6.)Educational or Other Nonprofit Organization. Any corporation, foundation,
trust, or other institution operated for scientific or educational purposes, not
organized for profit, no part of the net earnings of which inures to the profits
of any private shareholder or individual.

 

b.Parent Company and Taxpayer Identification Number.

 

1.)A parent company is one that owns or controls the basic business policies of
an offeror. To own means to own more than 50 percent of the voting rights in the
offeror. To control means to be able to formulate, determine, or veto basic
business policy decisions of the offeror. A parent company need not own the
offeror to control it; it may exercise control through the use of dominant
minority voting rights, proxy voting, contractual arrangements, or otherwise.

 



 

 

 

Attachment C

Representations and Certifications

 

2.)Enter the offeror’s Taxpayer Identification Number (TIN) in the space
provided. The TIN is the offeror’s Social Security number or other Employee
Identification Number used on the offeror’s Quarterly Federal Tax Return, U.S.
Treasury Form 941.

 

Offeror’s TIN 75-3010383                               

 

3.)Check this block if the offeror is owned or controlled by a parent company: ☐

 

4.)If the block above is checked, provide the following information about the
parent company:

 

Parent Company’s Name:                                                         

Parent Company’s Main Office:                                              

Address:
                                                                                     

No. and Street:
                                                                          

City: __________________ State: _____ Zip Code:        

Parent Company’s TIN:
                                                           

 

5.)If the offeror is a member of an affiliated group that files its federal
income tax return on a consolidated basis (whether or not the offeror is owned
or controlled by a parent company, as provided above) provide the name and TIN
of the common parent of the affiliated group:

 

Name of Common Parent                                                         

Common Parent’s TIN                                                             

 

c.Certificate of Independent Price Determination.

 

1.)By submitting this proposal, the offeror certifies, and in the case of a
joint proposal each party to it certifies as to its own organization, that in
connection with this solicitation:

 

a)The prices proposed have been arrived at independently, without consultation,
communication, or agreement, for the purpose of restricting competition, as to
any matter relating to the prices with any other offeror or with any competitor;

b)Unless otherwise required by law, the prices proposed have not been and will
not be knowingly disclosed by the offeror before award of a contract, directly
or indirectly to any other offeror or to any competitor; and

c)No attempt has been made or will be made by the offeror to induce any other
person or firm to submit or not submit a proposal for the purpose of restricting
competition.

 

2.)Each person signing this proposal certifies that:

 

a)He or she is the person in the offeror’s organization responsible for the
decision as to the prices being offered herein and that he or she has not
participated, and will not participate, in any action contrary to paragraph a
above; or

b)He or she is not the person in the offeror’s organization responsible for the
decision as to the prices being offered but that he or she has been authorized
in writing to act as agent for the persons responsible in certifying that they
have not participated, and will not participate, in any action contrary to
paragraph a above, and as their agent does hereby so certify; and he or she has
not participated, and will not participate, in any action contrary to paragraph
a above.

 

3.)Modification or deletion of any provision in this certificate may result in
the disregarding of the proposal as unacceptable. Any modification or deletion
should be accompanied by a signed statement explaining the reasons and
describing in detail any disclosure or communication.

 

d.Certification of Nonsegregated Facilities.

 

1.)By submitting this proposal, the offeror certifies that it does not and will
not maintain or provide for its employees any segregated facilities at any of
its establishments, and that it does not and will not permit its employees to
perform services at any location under its control where segregated facilities
are maintained. The offeror agrees that a breach of this certification is a
violation of the Equal Opportunity clause in this contract.

 



 

 

 

Attachment C

Representations and Certifications

 

2.)As used in this certification, segregated facilities means any waiting rooms,
work areas, rest rooms or wash rooms, restaurants or other eating areas, time
clocks, locker rooms or other storage or dressing areas, parking lots, drinking
fountains, recreation or entertainment area, transportation, or housing
facilities provided for employees that are segregated by explicit directive or
are in fact segregated on the basis of race, color, religion, or national
origin, because of habit, local custom, or otherwise.

 

3.)The offeror further agrees that (unless it has obtained identical
certifications from proposed subcontractors for specific time periods) it will
obtain identical certifications from proposed subcontractors before awarding
subcontracts exceeding $10,000 that are not exempt from the provisions of the
Equal Opportunity clause; that it will retain these certifications in its files;
and that it will forward the following notice to these proposed subcontractors
(except when they have submitted identical certifications for specific time
periods):

 

Notice: A certification of nonsegregated facilities must be submitted before the
award of a subcontract exceeding $10,000 that is not exempt from the Equal
Opportunity clause. The certification may be submitted either for each
subcontract or for all subcontracts during a period (quarterly, semiannually, or
annually).

 

e.Certification Regarding Debarment, Proposed Debarment, and Other Matters (This
certification must be completed with respect to any offer with a value of
$100,000 or more.)

 

1.)       The offeror certifies, to the best of its knowledge and belief, that
it or any of its principals

 

a)Are ☐ are not ☒ presently debarred or proposed for debarment, or declared
ineligible for the award of contracts by any Federal, state, or local agency;

 

b)Have ☐ have not ☒, within the three-year period preceding this offer, been
convicted of or had a civil judgment rendered against them for: commission of
fraud or a criminal offense in connection with obtaining, attempting to obtain,
or performing a public (Federal, state, or local) contract or subcontract;
violation of Federal or state antitrust statutes relating to the submission of
offers; or commission of embezzlement, theft, forgery, bribery, falsification or
destruction of records, making false statements, tax evasion, or receiving
stolen property;

 

c)Are ☐ are not ☒ presently indicted for, or otherwise criminally or civilly
charged by a governmental entity with, commission of any of the offenses
enumerated in subparagraph (b) above;

 

d)Have ☐ have not ☒ within a three-year period preceding this offer, been
convicted of or had a civil judgment rendered against them for: commission of
fraud or a criminal offense in conjunction with obtaining, attempting to obtain,
or performing a public (Federal, state or local) contract or subcontract;
violation of Federal or state antitrust statutes relating to the submission of
offers; or commission of embezzlement, theft, forgery, bribery, falsification or
destruction of records, making false statements, tax evasion or receiving stolen
property; and

 

e)Are ☐ are not ☒ presently indicted for, or otherwise criminally or civilly
charged by a governmental entity with, commission of any of the offenses
enumerated in subparagraph (d) above.

 

2.)The offeror has ☐ has not ☒, within a three-year period preceding this offer,
had one or more contracts terminated for default by any Federal, state, or local
agency.

 

3.)“Principals,” for the purposes of this certification, means officers,
directors, owners, partners, and other persons having primary management or
supervisory responsibilities within a business entity (e.g., general manager,
plant manager, head of a subsidiary, division, or business segment, and similar
positions).

 

4.)The offeror must provide immediate written notice to the Contracting Officer
if, at any time prior to contract award, the offeror learns that its
certification was erroneous when submitted or has become erroneous by reason of
changed circumstances.

 

5.)A certification that any of the items in paragraph (a) of this provision
exists will not necessarily result in withholding of an award under this
solicitation. However, the certification will be considered as part of the
evaluation of the offeror’s capability (see PM 2.1.9.c.3). The offeror’s failure
to furnish a certification or provide additional information requested by the
contracting officer will affect the capability evaluation.

 

6.)Nothing contained in the foregoing may be construed to require establishment
of a system of records in order to render, in good faith, the certification
required by paragraph (a) of this provision. The knowledge and information of an
offeror is not required to exceed that which is normally possessed by a prudent
person in the ordinary course of business dealings.

 



 

 

 

Attachment C

Representations and Certifications

 

7.)This certification concerns a matter within the jurisdiction of an agency of
the United States and the making of a false, fictitious, or fraudulent
certification may render the maker subject to prosecution under section 1001,
Title 18, United States Code.

 

8.)The certification in paragraph (a) of this provision is a material
representation of fact upon which reliance was placed when making the award. If
it is later determined that the offeror knowingly rendered an erroneous
certification, in addition to other remedies available to the Postal Service,
the Contracting Officer may terminate the contract resulting from this
solicitation for default.

 

a.Incorporation by Reference. Wherever in this solicitation or contract a
standard provision or clause is incorporated by reference, the incorporated term
is identified by its title, its provision or clause number assigned to it, and
its date. The text of incorporated terms may be found at
http://www.usps.com/cpim/ftp/manuals/spp/spp.pdf. If checked, the following
provision(s) is incorporated in this solicitation by reference: (contracting
officer will check as appropriate)

 

1.Provision 1-2: Domestic Source Certificate - Supplies

2.Provision 1-3: Domestic Source Certificate - Construction Materials

3.Provision 9-1: Equal Opportunity Affirmative Action Program

4.Provision 9-2: Preaward Equal Opportunity Compliance Review

5.Provision 9-3: Notice of Requirements for Equal Opportunity Affirmative Action

 

 

 

 

Thunder Ridge Transport Inc. Master Subcontracting Plan

 

I.Goals:

 

Thunder Ridge Transport Inc. provides the following separate percentage goals,
which are a percentage of the total subcontracting dollars for each business
category.

 

  Planned Subcontracting To:  Percent    Total Dollars to be Subcontracted 
 100%   Large Businesses   95%   Small Businesses   3%   Minority-Owned
Businesses   1%   Woman-Owned Businesses   1%

 

II.Estimated total dollars planned to be subcontracted to all types of concerns:

 

Annual Purchases/Spend: $1,000,000 = 100% subcontracted

 

Estimated total dollars planned to be subcontracted to small business concerns
(including Small, Minority-owned, or Woman-owned) as subcontractors:

 

Annual Purchases/Spend: $50,000 = 5% of Total

 

III.Supplies/Services:

 

The principal types of supplies and/or services that Thunder Ridge Transport
Inc. anticipates to be subcontracted and the identification of the type of
business concern planned are as follows:

 

  Supplies/Services   Large   Small  

Minority-

Owned

 

Woman-

Owned

  Truck, trailer, and equipment leasing   X   X           Truck and trailer
parts   X               Rent       X           Compliance services       X      
    Insurance   X               Truck and trailer maintenance   X   X   X      
Printing services       X           Accounting and tax services               X

 

IV.Thunder Ridge Transport Inc. used the following method to develop the
subcontracting goals: The Chief Financial Officer will consult with the Chief
Executive Officer to determine the goods and services that will be subcontracted
and will search source lists of small, minority-owned, and woman-owned firms
that can provide these goods and services. We investigate the firms’
capabilities and consider our own experience and the experience of references
with these firms to determine if they are qualified to provide what is needed.
If there are qualified small, minority-owned, and woman-owned firms that offer
the needed goods or services, they will be used whenever possible. Reasonable
goals are set after considering the value of the needed subcontracts and the
pool of qualified firms.

 

V.Thunder Ridge Transport Inc. identifies potential subcontractors using the
following source lists and organizations:

 

a.www.pro-net.sba.gov, the SBA on-line database of small businesses

b.Local Office of the Small Business Administration

c.State of Missouri Minority and Women Owned Businesses Directory

 



 

 

 

VI.Equitable Opportunity:

 

Thunder Ridge Transport Inc. will make every effort to ensure that all small
business concerns have an equitable opportunity to compete for subcontracts.
These efforts include:

 

a.Outreach efforts will include:

i.Contacting minority and small business trade associations

ii.Contacting business development organizations’

iii.Attendance at small and minority business procurement conferences and trade
fairs.

b.Requesting sources from the Central Contract Registration (CCR), Dynamic Small
Business Search, which integrated data from the SBA PRO-Net database

c.The following internal efforts will be made to guide and encourage buyers:

i.Establishing, maintaining, and using small, minority-owned small, and
woman-owned small source lists, guides, and other data for soliciting
subcontracts

ii.Monitoring activities to evaluate compliance with the subcontracting plan

 

VII.Program Administrator:

Name: Kailey York, CPA

Title/Position: Chief Financial Officer

Address: 319 N. Main Ave, Suite 330

City/State/Zip Code: Springfield, MO 65806

Telephone number: 417-833-8456

Fax number: 800-997-4401

Email address: kailey@trtmail.com

 

Alternate POC with contact information: Trey Peck, Chief Executive Officer,
417-833-8456, trey@trtmail.com

 

Duties: In accordance with clause 52.219-9(d)(11)€, in order to effectively
implement this plan to the extent consistent with efficient contract
performance, the contractor shall perform the following functions:

 

1.Assist small, minority-owned, and woman-owned concerns by arranging
solicitations, time for the preparation of bids, quantities, specifications, and
delivery schedules so as to facilitate the participation by such concerns. Where
the Contractor’s lists of potential small, minority-owned, and woman-owned
subcontractors are excessively long, reasonable effort shall be made to give all
such small business concerns an opportunity to compete over a period of time.

2.Provide adequate and timely consideration of the potentialities of small,
minority-owned, and woman-owned concerns in all “make-or-buy” decisions.

3.Counsel and discuss subcontracting opportunities with representatives of
small, minority-owned, and woman-owned firms.

4.Provide notice to subcontractors concerning penalties and remedies for
misrepresentations of business status as small, minority-owned, and woman-owned
for the purpose of obtaining a subcontract that is to be included as part or all
of a goal contained in the Contractor’s subcontracting plan.

5.Develop and promote company policy statements that demonstrate the company’s
support for awarding contracts and subcontracts small, minority-owned, and
woman-owned concerns.

6.Develop and maintain bidders’ lists of small, minority-owned, and woman-owned
concerns from all possible sources.

7.Ensure periodic rotation of potential subcontractors on bidders’ lists.

8.Ensure that small, minority-owned, and woman-owned concerns are included on
the bidders’ list for every subcontract solicitation for products and services
they are capable of providing.

 



 

 

 

9.Ensure that subcontract procurement “packages” are designed to permit the
maximum possible participation of small, minority-owned, and woman-owned
concerns.

10.Review subcontract solicitations to remove statements, clauses, etc., which
might tend to restrict or prohibit small, minority-owned, and woman-owned
concerns.

11.Ensure that the subcontract bid proposal review board documents its reasons
for not selecting any low bids submitted by small, minority-owned, and
woman-owned concerns.

12.Oversee the establishment and maintenance of contract and subcontract award
records.

13.Attend or arrange for the attendance of company counselors at Business
Opportunity Workshops, Minority Business Enterprise Seminars, Trade Fairs, etc.

14.Directly or indirectly counsel small, minority-owned, and woman-owned
concerns on subcontracting opportunities and how to prepare bids to the company.

15.Conduct or arrange training for purchasing personnel regarding the intent and
impact of Section 8(d) of the Small Business Act on purchasing procedures.

16.Develop and maintain an incentive program for buyers that support the
subcontracting program.

17.Monitor the company’s performance and make any adjustments necessary to
achieve the subcontract plan goals.

18.Prepare and submit timely reports.

19.Coordinate the company’s activities during compliance reviews by Federal
agencies.

 

VIII.Assurances of Clause Inclusion and Flow Down:

 

Thunder Ridge Transport Inc. agrees to the FAR Clause 52.219-8, “Utilization of
Small Business Concerns” in all subcontracts that offer further subcontracting
opportunities, and will require all subcontractors (except small business
concerns) that receive subcontracts in excess of $1,000,000 to adopt a plan that
complies with the requirements of the clause at 52.219-9, Small business
Subcontracting Plan.

 

IX.Recordkeeping:

 

Thunder Ridge Transport Inc. will maintain records concerning procedures that
have been adopted to comply with the requirements and goals in the plan,
including establishing source lists; and a description of efforts to locate
small, minority-owned, and woman-owned concerns and award subcontracts to them.
The records shall include at least the following (on a company-wide basis):

 

1.Source lists (e.g., CCR), guides, and other data that identify small,
minority, and WOSB concerns.

2.Organizations contacted in an attempt to locate sources that are small,
minority, and WOSB concerns.

3.Records on each subcontract solicitation resulting in an award of more than
$100,000, indicating:

(A)Whether small business concerns were solicited and, if not, why not;

(B)Whether minority-owned small business concerns were solicited and, if not,
why not;

(C)Whether women-owned small business concerns were solicited and, if not, why
not; and

(D)If applicable, the reason award was not made to a small business concern.

4.On a contract-by-contract basis, records to support award data submitted by
the offeror to the Government, including the name, address, and business size of
each subcontractor.

 



 

 

 

X.Reporting:

 

Thunder Ridge Transport Inc. will submit the Subcontract Report using the
electronic subcontracting reporting system of the Postal Service (Supply Chain
Relationship Management System [SCRMS]) available via
https://www.uspsbuildingpartnerships.com/Login.aspx, and following the
instructions in SCRMS and the following reporting deadlines:

 

a)The Subcontracting Report shall be submitted quarterly for the periods ending
March 31, June 30, September 30, and December 31. Reports are due 15 days after
the close of each reporting period, unless otherwise directed by the contracting
officer. Reports are required when due, regardless of whether there has been any
subcontracting activity since the inception of the contract or the previous
reporting period. When no activity has taken place within a quarter, a zero
entry is required.

 



Signed:      Date: 5/1/2017     Bill Peck, Jr.,         Chief Executive Officer
   

 



 

 

 

 

 

 

 

 

Highway Contract Route (HCR)

Dynamic Routing Optimization (DRO) Service

 

 

 

Date of Issue: 08/29/2017

 





 

 


Contents

 

Part 1 – Statement of Work 1 A. Overview 1 B. Requirements 1 C. Period of
Performance 6 D. Place of Performance 6 E. Technology 6 F. Administrative
Official 7 G. Electronic Communication and Interactivity 8 H. Safety Rating
(Federal Motor Carrier Safety Administration) 8 I. Subcontracting 8 J. Usage of
Postal Facilities 8 K. Payment and Schedule Changes 9 Fuel Rate Adjustment 10 L.
Performance 11 M. Irregularities 11 Part 2: Dynamic Route Optimization
Provisions 13 Provision 1-1: Supplier Clearance Requirements (March 2006) 13
Provision 1-4: Prohibition Against Contracting with Former Postal Service
Officers or PCES Executives (March 2006) 13 Provision 1-5: Proposed Use of
Former Postal Service Employees (March 2006) 13 Provision 3-1: Notice of Small,
Minority, and Woman-owned Business Subcontracting Requirements (March 2006) 13
Provision 4-1: Standard Solicitation Provisions (November 2007) (Modified) 13
Provision 4-2: Evaluation (March 2006) (Modified) 19 Postal Service E-Sourcing
Registration 23 Provision 4-3: Representations and Certifications (November
2012) 24 Provision 9-2: Preaward Equal Opportunity Compliance Review 28 Part 3 –
Dynamic Route Optimization Clauses 28 Clause B-1 Definitions (March 2006)
(Modified) 29 Clause B-3: Contract Type (March 2006) (Modified) 29 Clause B-9:
Claims and Disputes (March 2006) 29 Clause B-15: Notice of Delay (March 2006)
(Modified) 30 Clause B-16: Suspensions and Delays (March 2006) 30 Clause B-19:
Excusable Delays (March 2006) 30 Clause B-22: Interest (March 2006) 31

 



i

 

 

Clause B-26: Protection of Postal Service Buildings, Equipment, and Vegetation
(March 2006) 31 Clause B-30: Permits and Responsibilities (March 2006) 32 Clause
B-39: Indemnification (March 2006) 32 Clause B-64: Accountability of the
Supplier (Highway) (March 2006) 32 Clause B-65: Adjustments to Compensation
(March 2006) (Modified) 32 Clause B-68: Changes in Corporate Ownership or
Officers (March 2006) 33 Clause B-69: Events of Default (March 2006) (Modified)
33 Clause B-77: Protection of the Mail (March 2006) 34 Clause B-78 Renewal
(March 2006) 34 Clause B-79: Forfeiture of Compensation (March 2006) 34 Clause
B-80: Laws and Regulations Applicable (March 2006) 34 Clause B-81: Information
or Access by Third Parties (May 2006) 35 Clause B-82: Access by Officials (March
2006) 35 Clause 1-1: Privacy Protection (October 2014) 35 Clause 1-7:
Organizational Conflicts of Interest (March 2006) 36 Clause 1-11: Prohibition
Against Contracting with Former Officers or PCES Executives (March 2006) 37
Clause 1-12: Use of Former Postal Service Employees (March 2006) 37 Clause 2-19:
Option to Extend (Services Contract) (March 2006) 38 Clause 2-22: Value
Engineering Incentive (March 2006) 39 Clause 2-39: Ordering (March 2006)
(MOdified) 40 Clause 2-42: Indefinite Quantity (March 2006) (Modified) 40 Clause
3-1: Small, Minority, and Woman-owned Business Subcontracting Requirements
(March 2006) 40 Clause 3-2: Participation of Small, Minority, and Woman-owned
Businesses (March 2006) 41 Clause 4-1: General Terms and Conditions (July 2007)
(Modified) 42 Clause 4-2: Contract Terms and Conditions Required to Implement
Policies, Statutes, or Executive Orders (July 2014) (Modified) 44 Clause 7-4:
Insurance (March 2006) (Modified) 46 Clause 7-5: Errors and Omissions (March
2006) 46 Clause 7-10: Sustainability (July 2014) (Modified) 47 Clause 8-8:
Additional Data Requirements (March 2006) 47 Clause 8-10: Rights in Data —
Special Works (March 2006) 47 Clause 8-13: Intellectual Property Rights (March
2006) 48 Clause 8-16: Postal Service Title in Technical Data and Computer
Software (March 2006) 48 Clause 9-10: Service Contract Act (March 2006) 53
Clause 9-12: Fair Labor Standards Act and Service Contract Act – Price
Adjustment (February 2010) 58 Clause 9-14: Affirmative Action for Special
Disabled Veterans, Veterans of the Vietnam Era, and other Eligible Veterans
(February 2010) 59 Part 4 – List of Attachments 60

 

ii

 

 

Part 1 – Statement of Work

 

A. Overview

 

The Postal Service is seeking to award surface transportation service that is
responsive to daily mail volumes. Through the use of a Transportation Management
System (TMS), forecasted mail volumes will be used to optimize local
distribution networks at the Processing and Distribution Centers (P&DC)
solicited.

 

The Supplier will provide surface transportation based on volume availability
and a Transportation Management System (TMS) dynamic route optimization
manifest. The Supplier will plan its operations based on the manifest and
transportation information provided in support of, and in conjunction with, the
needs of the Host P&DC, delivery units, and offices. The hours of service and
address locations for the Host P&DC delivery units and city offices serviced by
this contract are detailed in Attachment A, Service Point Details and
Specifications.

 

This solicitation will include requirements for dynamic surface transportation
service for the following P&DC’s.

 

Wave 3 Site 1 – Little Rock, AR (2 Regions) Site 2 – Oklahoma City, OK (2
Regions) Site 3 – Charleston, WV (7 Regions) Site 4 – Columbus, OH (5 Regions)

 

The USPS anticipates awarding multiple contracts at four (4) non Postal Vehicle
Service (PVS) sites in the DRO Wave 3. Wave 3 consists of four (4) sites with an
approximate four (4) year base period of performance. Due to the alignment with
current HCR contract expiration dates, the four-year period of performance for
Wave 3 will be slightly longer or slightly shorter than four-years, as outlined
below.

 

B. Requirements

 

Suppliers will be required to provide a variety of vehicles to include vans,
straight trucks, and tractor trailers. Additionally suppliers will be required
to provide an on-site Supplier Representative during the initial start-up wave
and annually during the Peak Season Period. The Supplier Representative will
work with Postal Service employees at the location to coordinate all activities
for the service. Global Positioning Systems will also be required on all
trailers and straight trucks.

 

Operations will provide the Supplier with a manifest for their specific
region(s) the Wednesday prior to the start of the upcoming Postal Service week.
The manifest will further provide detailed mail tender information for the
points of origin and the required arrival times at destinations. The Supplier
will be required to arrive in sufficient time to load and dispatch vehicles to
meet the required delivery windows. The appropriate arrival time to load and
dispatch the vehicles is at the discretion of the Supplier.

 

1.Supplier Responsibilities

 

a.The Supplier will handle all mail tendered by the Postal Service in an
efficient and expedient manner to meet the departure requirements specified in
this contract.

 



Page 1 of 60

 

 

b.The Supplier will provide all labor to support the service described in this
statement of work and its attachments. The Supplier personnel operating vehicles
are required to have a valid Commercial Driver’s License.(Please see Attachment
I, Standard Operating Procedure (SOP) Vehicle Inspections by Law Enforcement
Officials)

 

c.The Supplier will provide at least one (1) onsite Supplier Representative for
approximately 8 hours (0030 – 0830) at the Host P&DC during peak windows of
service (ex. 0230 – 0630).The Supplier will be required to provide a Supplier
Representative at the dock during the initial three (3) month contract start-up
period. The Supplier will also be required to provide a Supplier Representative
annually for one (1) month during Peak Season. Peak Season period will begin
around the Thanksgiving holiday of each year and end approximately January 1st,
of the following year. The Supplier Representative will be required to
coordinate with Postal Service employees on activities like but not limited to,
organizing the retrieval of the mail from the prescribed mail tender points,
arranging the loading of vehicles based on manifest routes provided by the
Postal Service and communicating and requesting approval for any deviation from
the manifest.

 

d.The Supplier will notify the Postal Service through the Host P&DC, via the
Administrative Official, of any contingency events/changes or anticipated
events/changes impacting the services provided by the Supplier. This
notification must be via email, the receipt of email must be acknowledged, and
must be given at least 72 hours in advance.

 

e.The Supplier will aid and assist with the loading and unloading of
containers/pallets/other USPS products from surface transportation. The Supplier
will be required to ensure the proper loading of mail in the sequence defined by
the order of delivery, specified by the manifest. The manifest is organized in a
“first in – last out” sequence by service point. (For Dock Safety Guidance, see
Attachment K)

 

f.The Supplier will maintain a level of flexibility to accommodate
out-of-schedule events and ensure that they are handled with the same level of
efficiency and accuracy as the regularly scheduled trips. Out of schedule events
can be defined as (but not limited to) extra service (scheduled or unscheduled)
or ad hoc transportation to in scope delivery units. In addition to
transportation events specified by the manifest, expanded operations, such as
additional operating days or hours per day may be required.

 

g.Within the service area, or otherwise specified contract site(s), USPS may
request additional trips that were not published in the original manifest, and
the supplier will be required to execute the trips, up to the contracted mileage
maximum thresholds; however, the supplier is not required to provide additional
trips.

 



Page 2 of 60

 

 

2.Postal Service Responsibilities

 

The Postal Service will oversee operations at the Host P&DC and provide
instructions to the Supplier Representative. USPS will provide a dispatch
manifest on the Wednesday prior to the Postal Service week. The manifest will
provide detailed mail tender information for the point of origin and the
required arrival times at the destinations (for further detail see, Attachment J
– Manifests).

 

The Postal Service will be responsible for determining any extra transportation
needs (transportation not listed on the initial weekly manifest) and for
coordinating the extra service with the HCR supplier(s) at the site. If USPS
determines that extra service is needed, suppliers will receive a notification
by phone or email and will have approximately thirty (30) minutes to respond to
the request. If the Supplier does not agree to fulfill the additional service
within thirty (30) minutes, the extra transportation needed by USPS will be
requested from an alternate supplier.

 

The Postal Service will provide standard empty Mail Transport Equipment (MTE),
scanners, rolling equipment, and cardboard containers for the performance of
these requirements.



3.Dispatch and Delivery Manifest

 

a.The Supplier will be provided a manifest, including anticipated mail volumes
and mileage, on the Wednesday prior to each Postal Service week, which begins on
Sunday. The manifest will provide detailed mail tender information for the point
of origin and the required arrival times at destinations. The Supplier is
responsible for allowing sufficient time to unload, load and dispatch all
vehicles in order to meet the required delivery windows listed in the
manifest.(See Attachment J, National Manifests)

 

b.The Postal Service reserves the right to cancel trips without penalty (via
email or other communication methods), provided that the Supplier is given at
least four (4) hours of notice, prior to the scheduled departure time. In the
event that less than four (4) hours of notice is given, the Postal Service
reserves the right to reroute transportation within the contracted service
area(s) or site(s).

 

c.Some Delivery Units serviced by the supplier under this contract may require
long haul trips to remote sites. It is the Supplier’s responsibility to plan
driver schedules which adhere to all Department of Transportation Federal Motor
Carrier Safety Administration Hours of Service regulations.

 

d.Metro Collection Boxes

 

i.The Supplier may be asked to provide service to Metro Collection boxes at
select locations. The driver will be required to open the Metro Collection box,
scan the Metro Collection box, remove the mail, and transport the mail to the
P&DC. The Supplier may also be required to participate in the Box Density and
Maintenance messages which will populate on the drivers’ scanners. The Supplier
will report any issues encountered with the provided scanner or in retrieving
mail from the Metro Collection Box to the Postal Service immediately. ii.Trips
to Metro Collection boxes will be included on the transportation manifest along
with instructions to access to the Metro Collection box. iii.Please refer to the
Metro Collection box table in Attachment A Service Point Details and
Specifications

 

4.Daily Operations

 

a.The Supplier will stay abreast of changing conditions, including but not
limited to late arriving or departing trucks, mechanical breakdowns, and make
adjustments to transportation accordingly.

 



Page 3 of 60

 

 

b.The Supplier will incur the costs of repairs and/or replacement of damaged
Postal equipment or facilities if the damages are the fault of the Supplier.

 

c.The Supplier will coordinate movement of vehicles at the Host P&DC.

 

d.Wherever possible, or in agreement with local Postal Service Host P&DC staff,
the Supplier will pre-load outbound vehicles.

 

e.Throughout the daily operation, the Supplier will inspect all containers in
their possession to ensure that no mail has been left in any container. If any
mail is found, the Supplier will immediately notify the Postal Service manager
and a Postal employee will remove the mail from the container.

 

f.General

 

i.The Supplier is required to observe and adhere to specific delivery windows.
ii.The Supplier will not deliver to the facilities outside of these specified
windows unless explicitly instructed to do so. iii.It is expected that the
Supplier will have the ability to obtain sufficient human resources (drivers,
vehicles, etc.) within 72 hours to utilize the full fleet during these windows
of possible delivery. Sunday delivery may not occur every week, but could be
required on an ad hoc basis.

 

5.Procedures for Receipt and Dispatch of Vehicles

 

a.For dropping off a trailer, only local USPS designated personnel can open and
close platform overhead doors.

 

b.Upon arrival, the Supplier driver will:

i.Set brakes

ii.Shut off engine

iii.Remove ignition key

iv.Affix chock block (if necessary)

v.Report to expeditor/USPS designee for bay assignment (if expeditor/USPS
designee is available)

 

c.Expeditor or USPS designee provides driver with bay assignment.

 

d.Driver returns to parked tractor/trailer:

i.Removes chock block

ii.Starts tractor engine

iii.Releases brakes

iv.Proceeds to assigned bay

v.As driver is positioning to back up, sound horn

vi.Backs trailer into assigned bay

vii.Sets brakes

viii.Shuts off engine

ix.Removes ignition key

x.Affixes chock block to trailer

xi.Jacks up trailer for disconnect

xii.Disengages brake lines

xiii.Returns to tractor

xiv.Starts engine

xv.Disengages from trailer with no gap left between tractor and trailer

 



Page 4 of 60

 

 

e.For picking up a trailer (where applicable), the driver returns to tractor:

 

i.Removes chock block

ii.Starts engine

iii.Proceeds to designating bay verifying assignment

iv.As driver is positioning to back up, sound horn

v.Ensures green light is on, where applicable

vi.Backs trailers into assigned bay

vii.Engages with assigned trailer

viii.Shuts off engine

ix.Removes ignition key

x.Affixes chock block to tractor

xi.Connects brake lines

xii.Lowers trailer into fifth wheel mechanism

xiii.Visually inspects fifth wheel locking mechanism

xiv.Removes trailer chock block

xv.Removes tractor chock block

xvi.Starts engine

xvii.Releases brake

xviii.Departs facility

 

f.Expeditor or USPS designee will:

 

i.Affix security seal to trailer door locking mechanism, where applicable

ii.Close bay door

iii.Retrieve secured ignition keys

iv.Verify load and trailer are secured to driver

v.Confirm bay assignment with driver

vi.Return ignition keys to driver

vii.Verify bay door is closed

 

g.Driver will:

 

i.Return to tractor

ii.Verify green light is on (where applicable) and door number/assignment

iii.Remove chock block

iv.Start engine, release brake, and depart facility

 

6.Yard Control

 

a.The Supplier will maintain yard control to ensure timely and accurate data is
kept pertaining to vehicle movements and disposition on the facility property.

 

7.Reporting

 

a.At a minimum, the following report will be required and will be provided by
the Supplier:       Accident reports, including personnel and equipment involved
(per occurrence). This will be provided by the Supplier.

  

b.The Supplier will attend and participate in operation meetings and service
talks at the Host P&DC at the discretion of the Postal Service.

 



Page 5 of 60

 

 

8.Training

  

  a. The Postal Service will provide the initial training for Postal Service
systems and the Transportation Management Systems.

  

b.The Supplier will provide training to all of its personnel. The training will
include but is not limited to the following items:

 

i.Emergency plan or procedures such as facility evacuation, hazardous chemical
spills, threats, severe weather, etc.

ii.Security training that addresses the proper wearing of identification badges
and the challenging of all persons not displaying a proper ID.

iii.Proper and safe loading and use of containers and postal equipment.

iv.Dock operations to include the postal-approved procedures for opening and
sealing of trucks.

v.Applicable laws and regulations.

vi.Safety and health training that address overall work safety, (e.g.,
drug/alcohol abuse).

vii.Identification of various mail classes/types and an overview of Postal
regulations as it pertains to mail security.

 

C. Period of Performance



The anticipated period of performance for Wave 3 is Wednesday, November 8, 2017
to Wednesday, June 30, 2021. Following the contract award, suppliers will be
allowed approximately 21 days to ramp up and prepare to start operations, unless
otherwise agreed upon by the Supplier and the Postal Service.

 

D. Place of Performance



The work will begin at specified USPS P&DC facilities within specified
geographic areas. (See Attachment A, Service Point Details and Specifications,
for specific information)

 

E. Technology

 

1.Transportation Management System

 

The Postal Service is currently upgrading its TMS to advance technology and
further automate processes. If there are impacts on the Supplier from these
changes, the Postal Service will discuss and/or negotiate any necessary changes
with the Supplier, as applicable.

 

2.GPS Requirements

 

The Supplier will be required to purchase a GPS unit from a source provided by
the Postal Service.  The Supplier will be provided instructions regarding the
purchase and implementation of the GPS unit prior to the contract being awarded.
The unit costs and monthly recurring data plan charges are detailed below.
Suppliers should factor these costs into their proposed fixed RPM(s).

 

GPS Hardware Cost: $311.00 per unit

Data Plan Monthly Recurring Charge: $4.52 per unit

 



Page 6 of 60

 

 

The Supplier is required to provide GPS technology and data transfer in
accordance with the below requirements.

 

a.The Supplier shall maintain a functioning Global Positioning Satellite (GPS)
system on all of vehicles to include but not limited to straight trucks and
trailers. The GPS device must report the location of the vehicle to the Postal
Service no less than every 15 minutes while the mail is in transit. It must also
report the location of the vehicle upon arrival and departure at each location.
Compliance to the requirement must reach a minimum of 98% success rate (accurate
data transmitted to and received by the Postal Service). The following
information is required for each data transmission:

 

i.GPS ID

ii.Trailer number

iii.Event: Arrival, Departure, En-Route, and Low Battery.

iv.Date/Time for each Event

v.Location by Address or Latitude/Longitude of the vehicle

 

b.The Supplier is required to have GPS units on all straight trucks and/or
trailers and provide GPS status updates on demand or as requested. The GPS units
should be attached to the straight truck and/or trailer. Mobile GPS units are
not acceptable.

 

c.Supplier personnel driving vehicles shall have onboard communication systems
to maintain contact with the on-site representative.

 

d.Supplier must transmit GPS data upon departure (via geo-fencing), upon arrival
(via geo-fencing), and every 15 minutes in transit.

 

e.GPS data must be sent as events occur.

 

f.In the event a GPS unit is out of communication coverage, it must have the
capability to log events that were not transmitted. These events should be
transmitted as soon as the GPS unit is back in coverage with the lag being no
more than four (4) hours.

 

F. Administrative Official

 

The Administrative Official is a Postal Service Official designated by the
Manager, Distribution Networks to supervise and administer the performance of
mail transportation and related services by suppliers.

 

Administrative Officials are NOT authorized to award, agree to, amend,
terminate, or otherwise change the provisions and/or terms and conditions of the
contract. Administrative Officials are responsible for ensuring supplier
compliance with the operational requirements of highway contract routes and
administering functions related to performance of that service. Specifically,
Administrative Officials are responsible for the following:

 

1.Supervising the Supplier’s operations daily to ensure contract compliance,
including necessary recordkeeping.

2.Obtaining screening information from highway transportation suppliers or
contractor personnel.

3.Investigating irregularities and complaints regarding service on the route and
taking corrective action.

4.Recommending establishment, discontinuance, or modifications to the manifest.

 



Page 7 of 60

 

 

G. Electronic Communication and Interactivity

 

The Postal Service will utilize web-based systems that will require supplier
interactivity. Suppliers will be required to maintain and check their electronic
mail (email) accounts regularly and to respond to email messages from the Postal
Service. Suppliers must notify the Postal Service of any changes to email
addresses.

 

H. Safety Rating (Federal Motor Carrier Safety Administration)

 

If the Supplier is notified by the Federal Motor Carrier Safety Administration
(FMCSA) that there is a proposed safety rating or determination of a rating of
“unsatisfactory” of the Supplier (as described in 49 CFR § 385.11), the Supplier
must notify the Contracting Officer within five (5) business days of receipt of
its receipt of notice from the FMCSA. Should the Supplier fail to do so, the
Contracting Officer may terminate any and all of the Supplier’s contracts for
default. In addition, the Contracting Officer may terminate any and all of the
Supplier’s contracts for default based upon a proposed safety rating or
determination of a rating of “unsatisfactory” of the Supplier (as described in
49 CFR § 385.11) by the FMCSA.

 

The Supplier is expected to provide a fleet which can meet the federal and state
transportation vehicle requirements. These requirements include, but are not
limited to, bed height restrictions, emission rates, maintenance standards and
driving classifications.

 

I. Subcontracting

 

The offeror must include a detailed description of all related/support services
(e.g. maintenance, custodial services) and specific line haul services. The
supplier must detail which routes the subcontract services will address and what
allocation of the operation will be covered by the subcontract services.

 

J. Usage of Postal Facilities

 

Parking for contract vehicles and trailers at Postal facilities and other uses
of Postal facilities (unless otherwise specified within this contract) may or
may not be allowed at the discretion of each facility manager. The Supplier is
responsible for all associated costs and to have the vehicle properly secured at
all times. The Supplier must have adequate contingency plans in place should the
use of postal facilities be terminated or limited. In no event shall the Postal
Service be held liable for, or incur any additional cost associated with, such
use or the termination of such use during the contract term. 

 

 



Page 8 of 60

 

K. Payment and Schedule Changes


 

Payment for services rendered under this contract will be made as follows:

 

Suppliers will receive a monthly payment processed by the 2nd Friday of the next
calendar month of the period for which the service was performed. If the
Supplier operates mileage in either the Expected or Lower Mileage Ranges, the
payment will be calculated by multiplying the manifest miles by the Supplier’s
RPM in the applicable mileage range (Expected or Lower). If the Supplier
operates mileage in the Upper Mileage Range, the Supplier will be paid for all
manifest miles operated within the Expected Mileage Range at the Expected
Mileage Range RPM. Any additional miles over the maximum mileage of the Expected
Range will be paid using the Supplier’s Upper Mileage Range RPM. All extra trips
will be captured in the TMS system and included in the monthly manifest mileage
calculation for the same period in which they were ordered. An example of the
monthly payment calculation has been provided below.



Monthly Payment Calculation Example Site X

 

Site X- December Peak  Minimum Mileage   Maximum Mileage   Supplier RPM  Upper
Mileage Range   17,912    19,427   $1.65  Expected Mileage Range   14,305  
 17,911   $1.55  Lower Mileage Range   11,856    14,304   $1.60 

 

Site  Historic Weighted Avg. RPM  Albuquerque Region A  $2.83  Albuquerque
Region B  $2.10  Burlington  $2.45  Manchester Region A  $2.43  Manchester
Region B  $1.74  Fayetteville Region A  $2.00  Fayetteville Region B  $1.95 

 

Note: For the purposes of the example, payments have been rounded to the nearest
dollar.

 

●If the Supplier ran 15,000 miles (inclusive of manifest miles and extra trips),
then all 15,000 would be paid at the Expected Mileage Range price. (15,000 x
$1.55) = $23,250

●If the Supplier ran 12,000 miles (inclusive of manifest miles and extra trips),
then all 12,000 miles would be paid at the Lower Mileage Range price. (12,000 x
$1.60) = $19,200

●If the Supplier ran 19,000 miles (inclusive of manifest miles and extra trips),
then 17,911 miles would be paid at the Expected Mileage Range price and 1,089
miles would be paid at the Upper Mileage Range price. (17,911 x $1.55) + (1,089
x $1.65) = $29,559

●If the Supplier is requested and agrees to operate the mileage in excess of the
maximum (inclusive of manifest miles & extra trips), the additional mileage will
be paid at the Upper Mileage Range rate for the total additional mileage run
above the Expected Range. The Supplier has a right to refuse miles above the
maximum mileage in the Upper Mileage Range Tier.

 

oUsing the example above, if the Supplier agreed to run 20,000 miles, 17,911
would be paid at the Expected Mileage Range price, and 2,089 would be paid at
the Upper Mileage Range Price. (17,911 x $1.55) + (2,089 x $1.65) = $31,209

 



Page 9 of 60

 

 

●If monthly mileage falls below the minimum mileage (inclusive of manifest miles
& extra trips) identified in the Lower Mileage Range, the Supplier will be paid
for the minimum mileage in the lower mileage range, or (11,856 x $1.60) =
$18,970 in the example month above.

 

No supplier invoices are required. Supplier payments will be processed through
the electronic 5429 (e5429) process at the conclusion of each Postal Accounting
Period for which payment is due. The payment for service will be made no later
than the 2nd Friday of the next calendar month of the period for which service
was performed. All mileage will be captured in the TMS system and included in
the monthly manifest mileage calculation for the same period in which they were
ordered.

 

Fuel Rate Adjustment

 

This contract will be administered under an automated fuel index process. At the
end of each calendar month, the difference between (1) the current monthly DOE
regional fuel index for the applicable fuel type and (2) the DOE Benchmark Index
will be calculated. The contract RPM will only be adjusted if this difference is
+/- $.0500 or more per gallon. This difference will be multiplied by the
proposed fuel gallons for mileage tier to provide a total fuel change cost. The
proposed fuel gallons are to be used for contract administration purposes only
as a baseline for fuel rate adjustments. The gallons provided do not indicate a
commitment or actual fuel gallon usage on the part of the Postal Service or the
Supplier.


The following example explains this process. For the purpose of this example,
the existing DOE price for fuel is $3.70 and all fuel purchases are in the same
DOE region.

 

Fuel Index Adjustment Example

 

  Fuel Month  DOE Fuel Price   Adjustment   November  $3.70   N/A- 1st Month of
Contract   December  $3.73   None- Did not reach $0.05 threshold   January 
$3.75   Increased $0.05 based on November index, Fuel rate adjustment occurs in
February   February  $3.71   None- Did not reach $0.05 threshold   March 
$4.10   Increased $0.35 based on January index, Fuel rate adjustment occurs in
April

 

Once it’s determined that a fuel rate adjustment is required the payment system
will perform the following calculation to determine the new adjusted contract
rate.



The fuel rate adjustment will be multiplied by the total number of proposed
gallons for each pricing range to arrive at a total fuel cost adjustment. The
total fuel cost adjustment amount will then be added to the annual cost (of the
expected mileage range) to obtain an Annual Cost with Fuel Adjustment by pricing
tier. The Annual cost with Fuel adjustment will then be divided by the total
annual miles for each applicable pricing tier to obtain a new RPM with adjusted
fuel index.

 



Page 10 of 60

 

 

Fuel Index Adjustment Example, Adjusted RPM

 

Mileage Range  Fuel Rate Adjustment   Supplier Proposed Gallons   Total Fuel
Cost Adjustment
(Gallons x Fuel Rate Adjustment)   Maximum Range Mileage   Contract RPM   Annual
Cost   Annual Cost with Fuel Adjustment   New RPM with Adjusted Fuel Index 
Upper  $0.35    12000   $4,200    196,427   $2.50   $491,068   $495,268   $2.52 
Expected  $0.35    10000   $3,500    170911   $2.00   $341,822   $345,322  
$2.02  Lower  $0.35    9000   $3,150    149304   $2.25   $335,934   $339,084  
$2.27 

 

For each Mileage Tier, suppliers are required to provide the number of annual
fuel gallons proposed in their offer. This information will be considered in the
evaluation of proposed pricing and if awarded contract, will be used in the
calculation of any fuel adjustment.

 

L. Performance



1.The Supplier is required to dispatch 98% of the tendered mail to permit
arrival to all locations by the required delivery time (RDT), or scheduled
delivery time identified in the manifest. The Supplier will be held accountable
for all performance failures other than for delays imposed by the Postal Service
(Per Clause B-79, Forfeiture of Compensation).

 

2.The Supplier will be required to maintain 98% accuracy for Quality of
Dispatch. “Quality of Dispatch” is defined as no containers or loose pieces
placed on incorrect departing transportation. If a “Quality of Dispatch” error
occurs, the Supplier will immediately correct the source of the error to ensure
the error does not reoccur.

 

3.The Supplier is responsible for having a quality assurance program established
in-house to perform daily monitoring of, at minimum, actual mileage performed by
driver weekly, performance failures, container location accuracy, and pick-up
and delivery times. This program is to be established based on the discretion of
the Supplier.

 

4.Monthly performance meetings between the Supplier and Postal Service will be
performed as arranged by the Host P&DC Transportation Manager or designee (ex.
local Administrating Official).

 

5.The Supplier must achieve 98% on-time dispatch performance of timely mail,
outside of delays caused by the Postal Service, and 98% distribution accuracy
for all mail tendered to and processed by the Supplier.

 

M. Irregularities



When an irregularity in performance occurs the Postal Service may take
subsequent action as defined below:

 

1.Other Irregularities



a.The Postal Service will issue a PS Form 5500, Contract Route Irregularity
Report. The Supplier must sign and return the Contract Route Irregularity Report
within ten (10) days of receipt.

 



Page 11 of 60

 

 

b.Suppliers are responsible for providing documentation to support requests for
exceptions for unforeseen circumstances to include but not limited to weather,
traffic accidents (not caused by the supplier), and detours.

 

c.Repeated irregularities as defined above, with no or ineffectual attempts at
correction, may result in contract termination and the Supplier may be held
liable for any re-procurement costs associated with the default.

 

2.Late Delivery Irregularities

 

a.Supplier induced irregularities resulting in late delivery (explained under
Performance Framework) could result in a reduction in total pay in conjunction
with PS Form 5500 (contracted RPM’s will apply), Contract Route Irregularity
Report, or termination for default.

 

b.Upon receipt of a PS Form 5500, the Supplier shall promptly take all necessary
corrective action to bring performance into compliance.

 

c.The Supplier will complete all appropriate areas of the PS 5500 and document
the corrective action taken to ensure the error does not occur in the future.
The PS 5500 must be signed and sent back to the Administrative Official within
ten (10) days of receipt.

 

d.The Supplier and the Postal Service Administrative Official will discuss each
completed PS 5500. The PS 5500 will be discussed monthly during the performance
discussion between the Supplier and Administrative Official.

 

Page 12 of 60

 

 

Part 2: Dynamic Route Optimization Provisions

 

Provision 1-1: Supplier Clearance Requirements (March 2006)

 

The contract resulting from this solicitation will require the contractor or its
employees (including subcontractors and their employees) to have access to
occupied Postal facilities, and/or to Postal information and resources,
including postal computer systems. Clearance in accordance with Administrative
Support Manual 272.3 will be required before that access will be permitted. It
is the contractor’s obligation to obtain and supply to the Postal Service the
forms and information required by that regulation.

 

Suppliers must familiarize themselves with the requirements of that section,
taking into account in their offices the time and paperwork associated with the
screening.

 

Provision 1-4: Prohibition Against Contracting with Former Postal Service
Officers or PCES Executives (March 2006)

 

The Supplier represents that former Postal Service officers or Postal Career
Executive Service (PCES) executives will not be employed as key personnel,
experts or consultants in the performance of the contract if such individuals,
within 1 year of their retirement from the Postal Service, will be performing
substantially the same duties as they performed during their career with the
Postal Service. In addition, no contract resulting from this solicitation may be
awarded to such individuals or entities in which they have a substantial
interest, for 1 year after their retirement from the Postal Service, if the work
called for in the solicitation requires such individuals to perform
substantially the same duties as they performed during their career with the
Postal Service.

 

Provision 1-5: Proposed Use of Former Postal Service Employees (March 2006)

 

In its proposal, the Supplier must identify any former Postal Service employee
it proposes to engage, directly or indirectly, in the performance of the
contract. The Postal Service reserves the right to require the Supplier to
replace the proposed individual with an equally qualified individual.

 

Provision 3-1: Notice of Small, Minority, and Woman-owned Business
Subcontracting Requirements (March 2006)

 

All Suppliers, except small businesses, must submit with their proposals the
contract-specific subcontracting plan required by Clause 3-1: Small, Minority,
and Woman-owned Business Subcontracting Requirements. Generally, this plan must
be agreed to by both the Supplier and the Postal Service before award of the
contract.

 

Provision 4-1: Standard Solicitation Provisions (November 2007) (Modified)

 

1.Submission of Offers. The Postal Service will provide a Postal Service (PS)
Form 7405, Order / Solicitation / Offer / Award, to Suppliers for signature and
inclusion with the proposal package.

 

The proposal(s) submitted by the Supplier will require, at a minimum:

 

1.Solicitation title.

 



Page 13 of 60

 

 

2.The name, address, e-mail address, point of contact listed on 1st page of
proposal and telephone number of the Supplier.

 

3.Price and any discount terms

 

4.“Remit to” address, if different than mailing address.

 

5.Federal Contractor Veterans Employment Report, Vet-4212:

https://www.dol.gov/vets/programs/fcp/vets-4212_rev_2017.pdf

 

6.A completed copy of the representations and certifications (Provision 4-3).

 

7.Acknowledgment of Solicitation Amendments.

 

8.PS Form 7405, Order / Solicitation / Offer / Award.

 

9.In addition to the items listed in this provision, Suppliers must address the
items shown in Provision 4-1: Addendum: Required Information.

 

2.Business Disagreements. Business disagreements may be lodged with the Supplier
Disagreement Resolution Official (SDRO) if the Supplier and the Contracting
Officer have failed to resolve the disagreement as described in 39 CFR Section
601 (available for review at www.gpoaccess.gov/ecfr). The SDRO will consider the
disagreement only if it is lodged in accordance with the time limits and
procedures described in 39 CFR Section 601. The SDRO’s decisions are available
for review at www.usps.com.

 

3.Late Proposals. Proposals or modifications of proposals received at the
address specified for the receipt of proposals after the exact time specified
for receipt of proposals will not be considered unless determined to be in the
best interest of the Postal Service.

 

4.Type of Contract. The Postal Service plans to award a Fixed Rate per Mile,
Indefinite Delivery, Indefinite Quantity, with Economic Price Adjustment
contract under this solicitation and all proposals must be submitted on this
basis. Alternate proposals based on other contract types will not be considered.
Adjustments will be made in accordance with Management Instruction
PM-4.4.1-2005-1 which can be found at
http://about.usps.com/management-instructions/p441051.pdf. (See Clause B-3:
Contract Type, for additional info)

 

5.Contract Award. The Postal Service may evaluate proposals and award contracts
without discussions with Suppliers. Therefore, the Supplier’s initial proposal
should contain the Supplier’s best terms from a price and technical standpoint.
Discussions may be conducted if the Postal Service determines they are
necessary. The Postal Service may reject any or all proposals if such action is
in the best interest of the Postal Service.

 

6.Multiple Awards. The Postal Service intends to award one or more contracts
under this solicitation. The Postal Service may award a Supplier one or more
site(s) and/or region(s) under this solicitation. The Postal Service reserves
the right to not award an additional site and/or region to a successful Supplier
should it deem that a non-award of the additional site(s) and/or region to the
successful Supplier is in its best interest.

 

7.Incorporation by Reference. Wherever in this solicitation or contract a
standard provision or clause is incorporated by reference, the incorporated term
is identified by its title, the provision or clause number assigned to it in the
Postal Service’s Supplying Principles and Practices, and its date. The text of
incorporated terms may be found in the Supplying Principles and Practices,
accessible online at http://about.usps.com/manuals/spp/spp.pdf.

 



Page 14 of 60

 

 

Questions on the Solicitation. All Suppliers will receive as an attachment to
the solicitation, Attachment N, Wave 3 Frequently Asked Questions.

 

Provision 4-1: Additional Requirement. In order for the Postal Service to
evaluate proposals in accordance with the criteria stated in Provision 4-2, the
following information must be provided. In general, the Supplier should be
concerned with providing specific facts in lieu of broad generalizations and
flowery descriptions. The Supplier must also complete and return the
Representations and Certifications (Provision 4-3 below). Instructions for
proposal submittal are contained in the table below.

 

Proposals are to be divided into volumes as shown in the table below. The
Supplier must address the sections of each Tab within each Volume in the order
detailed in the tables below. Page number limitations are also noted in the
table below. Page limitation excludes coversheets, dividers, tables of contents,
and attachments required by solicitation. Text in all volumes may be
single-spaced and no smaller than Arial 10 point font. Graphics may include
fonts no smaller than Arial 8 point as displayed. Margins may be no less than
one (1) inch on any side, top, or bottom.

 

Proposals must comply with the instructions contained herein. Proposals not in
conformance with these instructions may be rejected. Previously submitted data
or prior performance presumed to be known to the USPS (e.g., any previous
projects performed for the USPS) will not be considered as part of the technical
proposal evaluation; Supplier must include in this proposal all information it
wants to be considered by USPS. Any information that may have been submitted
prior to the solicitation which is still relevant must be resubmitted in the
formats requested.

 

Volume 1 – Technical Proposal

 

Tab  Criteria  Page Limit 1  Supplier Eligibility  Check Box 2  Past
Performance  2 3  Supplier Capability  2 4  Management Plan  7 5  Contingency
Plan  2 6  Sustainability Plan  3 7  Subcontracting Plan  2

 

Volume 2 – Price Proposal

 

Tab  Sections  Page Limit 1  Completed and Signed PS Form 7405 (Attachment H)  1
2  Pricing Sheet (for information only)  1 3  Representations and Certifications
(Provision 4-3) (Attachment C)  5 4  Subcontracting Plan (Attachment F)  5

 

Volume 1 – Technical Proposal

 

The factors that will be used in the technical evaluation of proposals and their
relative importance are as follows:

 

●Supplier Eligibility is a pass or fail factor

●Past Performance is the most important Technical Evaluation factor

 



Page 15 of 60

 

 

●Supplier Capability is less important than the Past Performance

●Management Plan is less important than Supplier Capability

●Contingency Plan is equal to Management Plan and Sustainability Plan

●Sustainability Plan is equal to Management Plan and Contingency Plan

 

Supplier Eligibility

The Supplier must submit information that will allow the evaluation team to
determine that the Supplier is eligible to perform all the services required for
the full term of the resultant contract Information submitted must allow the
evaluators to determine the Supplier’s eligibility relating to the factors set
forth in “Supplier Eligibility” in Provision 4-2, Evaluation.

 

Past Performance

The Supplier must submit information that will allow the evaluation team to
determine its performance level on contracts and other business arrangements of
similar size and scope. Information submitted should allow the evaluators to
determine the Supplier’s past performance relating to the factors set forth in
“Past Performance,” in Provision 4-2, Evaluation.

 

Supplier Capability

The Supplier must submit information that will allow the evaluation team to
determine that the Supplier is able to perform all the services required for the
full term of the resultant contract. Information submitted must allow the
evaluators to determine the Supplier’s capability relating to the factors set
forth in “Supplier Capability” in Provision 4-2, Evaluation. This solicitation
should be addressed as though this is the first time a Supplier is doing
business with the Postal Service.

 

Management Plan

Suppliers must provide a Management Plan for dealing with normal daily
operations, as well as unscheduled and unexpected events affecting the
expeditious operation of the network. The Supplier must provide an
implementation plan and its project methodology or proposed approach for ramping
up and commencing the services required in the contract. The Supplier must
include a description of the division of roles and responsibilities during this
process between the Supplier and USPS.

 

Contingency Plan

The Supplier must submit information that will allow the evaluation team to
determine that a Supplier has Contingency Plan for dealing with unexpected
events, such as overflow mail, damaged containers, equipment breakdowns, etc.
Information submitted must allow the evaluators to determine the Supplier’s
Contingency Plan relating to the factors set forth in “Contingency Plan” in
Provision 4-2, Evaluation.

 

Sustainability Plan

The Supplier must include a detailed sustainability plan in its proposal. The
plan should describe the Supplier’s current sustainability initiatives and
metrics, as well as suggested initiatives on which the Supplier will work
collaboratively with the Postal Service. Information submitted must allow the
evaluators to determine the Supplier’s capability relating to the factors set
forth in “Sustainability Plan” in Provision 4-2, Evaluation.

 

Subcontracting Plan

All suppliers, including small businesses, must submit a subcontracting plan
that is specific to this contract and that separately addresses subcontracting
with small, minority, and woman-owned businesses. The offeror must include a
detailed description of all related/support services (e.g. maintenance,
custodial services) and specific line haul services. The supplier must detail
which routes the subcontract services will address and what allocation of the
operation will be covered by the subcontract services. Information submitted
must allow the evaluators to determine the Supplier’s capability relating to the
factors set forth in “Subcontracting Plan” in Provision 4-2, Evaluation.

 



Page 16 of 60

 

 

Volume 2 – Price Proposal

 

1.PS Form 7405

 

The Supplier must provide a completed and signed PS Form 7405 (Attachment H,
Transportation Services Proposal & Contract (PS 7405)).

 

The following instructions should be closely followed in completing this form:

 

Item 1. Fill in the solicitation number, date of the solicitation, and the
terminal points of the route exactly as they appear on the solicitation.

 

Item 2. N/A. Pricing is entered in Emptoris.

 

Item 3. In blocks a, b, and c, enter the complete name, address and phone number
of the Supplier. Enter the Supplier’s DOT number in block d. Enter the Employer
Identification Number (Social Security Number if the Supplier is an individual)

 

Item 4. In block e, complete blocks f and g only if proposals are being
submitted for box delivery routes.

 

Item 5. Supplier’s Financial Condition of company: The offeror must provide:

 

a.A recent credit report.

b.The offeror’s financial statements (e.g. Balance Sheet and Income Statement).

c.Funding documentation from a financial institution (when funding is required
to obtain vehicles).

d.Most Recent Tax Returns for the past two years

 

Item 6. Supplier signature

 

Complete the remainder of the form, including the appropriate certificate, and
other items on the reverse, and sign the form as Supplier.

 

2.Price/RPM

 

The Supplier must complete and submit pricing through the E-Sourcing System,
Emptoris.

 

The Supplier must provide a Rate per Mile (RPM), for each mileage range for both
Peak and Non-Peak periods. The Supplier’s proposed rates must be calculated
based on the mileage automatically populated in Emptoris. Attachment D- Pricing
Sheet is provided as information only and should not be included in the
Supplier’s proposal submission.

 

The proposed RPM for peak and non-peak must be inclusive of all supplier costs
associated with providing the required services for the proposed mileage range.
These costs include but are not limited to equipment, labor, training, GPS,
overhead, profit, and fuel. The rates may be carried out to a maximum of four
decimal places.

 

NOTE: The Suppliers proposed RPM on the Expected Mileage will be the most
important factor in evaluating the price. The Suppliers proposed RPM on the
Upper Range and the Lower Range are of equal importance but significantly less
important than the proposed RPM of the Expected Mileage Range.

 



Page 17 of 60

 

 

Price Analysis

Suppliers will be asked to provide a price proposal for one or more regions for
each site on which they bid. If suppliers provide a price proposal for all or
multiple regions within a site as a bundle they must also provide a price
proposal for each individual region within its multiple region proposal bundles.
For each mileage range pricing offer, the supplier will also be required to
detail the number of proposed fuel gallons and labor hours so that impact of
future adjustments in fuel and labor can be evaluated in the pricing analysis.

 

Region  Wave 3 DRO Site Name  Historic Avg Site RPM Non-Peak   Historic Avg Site
RPM Peak  A  Charleston WV  $2.25   $2.25  B  Charleston WV  $2.02   $2.01  C 
Charleston WV  $2.30   $2.30  D  Charleston WV  $1.90   $1.90  E  Charleston WV 
$2.43   $2.43  F  Charleston WV  $2.37   $2.37  G  Charleston WV  $2.20   $2.20 
A  Columbus OH  $2.51   $2.79  B  Columbus OH  $2.23   $2.23  C  Columbus OH 
$2.13   $2.13  D  Columbus OH  $2.04   $2.04  E  Columbus OH  $1.98   $1.98  A 
Little Rock AR  $2.06   $2.08  B  Little Rock AR  $2.63   $2.72  A  Oklahoma
City OK  $3.60   $3.56  B  Oklahoma City OK  $2.13   $2.17 

 

3.Representations and Certifications

The Representations and Certifications pursuant to Provision 4-3 must be
executed and returned with the proposal.

 

4.Subcontracting Plan (If applicable)

A subcontracting plan is required if the proposal for the term of the contract
is equal to or exceeds $1,000,000 or if the Supplier plans to use subcontractors
to operate a part or all of the transportation service. For example, if a
Supplier proposes an annual rate of $250,000 and the period of performance is
four (4) years than a Subcontracting Plan would be required ($250,000 x 4) =
$1,000,000. The Subcontracting plan must meet the requirements outlined in
Clause 3-1. Lack of an approved plan may make the Supplier ineligible for award.

 

A subcontract is defined as any agreement (other than one involving an
employer-employee relationship) entered into between a Postal Service Supplier
and subcontractor calling for supplies or services required for performance of
the contract or subcontract (reference Clause 3-1).

 



Page 18 of 60

 

 

All suppliers, including small businesses, must submit a subcontracting plan
that is specific to this contract, and that separately addresses subcontracting
with small, minority, and woman-owned businesses. The offeror must include a
detailed description of all related/support services (e.g. maintenance,
custodial services) and specific line haul services. The supplier must detail
which routes the subcontract services will address and what allocation of the
operation will be covered by the subcontract services.

 

The following link: http://about.usps.com/who-we-are/foia/readroom/welcome.htm;
It can be utilized, if desired, by offerors or potential subcontractors to
pursue opportunities to collaborate in support of a proposal. Proposed usage of
any supplier as a subcontractor is within the offeror’s discretion. The HCR list
is not an endorsement of any supplier or direction of any kind to contract with
any supplier. Furthermore, additional companies that are not currently Postal
Service suppliers but operate in the market should be considered for
collaboration.

 

Provision 4-2: Evaluation (March 2006) (Modified)

 

Each Supplier will be required to submit a two-volume proposal. The Technical
Evaluation will be based on the Volume 1 – Technical Proposal, whereas the Price
Evaluation will be based on data provided in the Volume 2 - Price Proposal.

 

The factors that will be used in the technical evaluation of proposals and their
relative importance are as follows:

 

1.Supplier Eligibility is a pass or fail factor

2.Past Performance is the most important Technical Evaluation factor

3.Supplier Capability is less important than the Past Performance

4.Management Plan is less important than Supplier Capability

5.Contingency Plan, Sustainability Plan, and Subcontracting Plan are all equal
to Management Plan

 

Supplier Eligibility (Pass / Fail)

 

The Suppliers’ ability to meet all the required factors that are necessary to
perform operations, to include the following:

 

a. Companies ineligible:

 

1.Business organizations substantially owned or controlled by Postal Service
employees or their immediate families.

2.Offerors suspended, debarred, ineligible, or proposed for suspension,
debarment, or ineligibility are also excluded from conducting business with the
Postal Service as agents, subcontractors, or representatives of other offerors.

 

b. Suppliers will be asked to provide the financial condition of their company.
The offeror must provide:

 

1. A recent credit report.

2. The offeror’s financial statements (e.g. Balance Sheet, Income Statement,
etc.).

3. Funding documentation from a financial institution (when funding is required
to obtain vehicles).

4. Most Recent Tax Returns for the past two years.

 



Page 19 of 60

 

 

Past Performance

The offeror will be evaluated on its performance under existing and prior
contracts for similar services. In evaluating past performance, the Postal
Service will consider the offeror’s effectiveness in quality of products or
services; timeliness of performance; cost control; business practices; customer
satisfaction, and key personnel past performance.  Additionally, consideration
will be given to the offeror’s demonstrated commitment to continuous
improvement, innovation, sustainability and knowledge transfer.

 

The offeror must submit a list of at least three (3) references that USPS may
contact to assess the offer's past performance during the past twelve (12)
months. The list must include, at a minimum, the following information:

 

1.Name of reference (company name and location).

2.Point of contact (name and title).

3.Telephone number and email address.

4.Type of contract and size and services rendered for transportation contracts
of similar scope.

5.Dates of service.

 

Supplier Capability

The extent to which the Supplier has the ability to obtain adequate resources
(technical, equipment, etc.) to perform the work will be evaluated. The
Suppliers will address the following in the Supplier capability section of the
proposal (which are not sub factors):

 

1.The ability to meet the required delivery schedule (e.g., able to begin
operations on the effective date of start-up of contract performance)
considering all existing commitments, including pending awards.

2.Equipment to include the type, age, and average miles per gallon (MPG) along
with the offeror’s plan to upgrade vehicles during the life of the contract;

3.A sound record of integrity and business ethics; and

4.The necessary organization, experience, accounting and operational controls,
technical skills, and property controls.

 

Management Plan

The offeror must include a detailed management plan in its proposal. The
Management Plan, at a minimum, must address the offeror’s plan and ability to
perform at high level of on time performance, to include the following (which
are not sub factors):

 

1.Monitoring of service performance to ensure quality on time performance.

2.Maintaining adequate staffing levels including drivers and supervisors
considering the planned hours for portal time, layover, and pre/post
inspections.

3.Compliance with Department of Labor (DOL) and Department of Transportation
(DOT) regulations.

4.Completion of all loading in time to meet dispatch.

5.Implementation of global positioning systems (GPS) or other technology-driven
solutions.

6.Implementation of a safety program and a driver training program.

7.Scanning Postal mail transport equipment (MTE).

8.Close-out, receive, and dispatch all surface vehicles.

9.Security of the mail.

10.Security screening of contractor personnel and verification of their
eligibility.

11.Detail showing the offerors’ ability to obtain clearance in accordance with
Administrative Support Manual 272.

12.Electronic Data Interchange to include Scanning and Data Transmission.

13.Subcontracting management and approach.

 



Page 20 of 60

 

 

Contingency Plan

The offeror must include a detailed Contingency Plan in its proposal. The
Contingency Plan, at a minimum, must address the offeror’s plan and ability to
handle the contingency operations below (which are not sub factors):

 

1.Overflow mail

2.Less MTE than required

3.Damaged containers

4.Damaged or non-labeled mail

5.Schedule changes

6.Equipment breakdowns

7.Inclement weather during operations

8.Labor disruptions including, but not limited to, walkouts or strikes

9.Staffing shortages relating to medical or other emergencies

10.Delays caused by environmental issues such as fuel spills, chemical spills,
or other HAZMAT.

 

Sustainability Plan

The offeror must include a detailed sustainability plan in its proposal. The
Sustainability Plan, at a minimum, must address the items listed below (which
are not sub factors):

 

1.A listing of the Make, Model, Age, and Class of Vehicle that it plans to use
for the solicited service. The Vehicle Classification should be based on the
details of the Attachment A, Vehicle Specifications. The offeror should provide
a specific vehicle listing by Mileage Range (Upper, Expected, and Lower).

2.The offeror should list the average MPG for each class of vehicle listed for
each Mileage Range (Upper, Expected, and Lower).

3.An explanation of the number of scheduled miles, portal miles, backhaul miles,
maintenance miles, and any other miles that will be included in the contracted
service for each Mileage Range (Upper, Expected, and Lower).

4.The amount of gallons of fuel that the offeror is proposing for this service
for each Mileage Range (Upper, Expected, and Lower).

5.Whether the vehicles operate using alternative fuel. If so, please state the
type (Compressed Natural Gas, Liquefied Natural Gas, etc.).

6.A plan to improve the fuel efficiency of the vehicles over the life of the
contract. The plan should describe the offeror’s current sustainability
initiatives and metrics, as well as suggested initiatives on which the offeror
will work collaboratively with the Postal Service.

 

Subcontracting Plan (10%)

All suppliers, including small businesses, must submit a subcontracting plan
that is specific to this contract, and that separately addresses subcontracting
with small, minority, and woman-owned businesses. The offeror must include a
detailed description of all related/support services (e.g. maintenance,
custodial services) and specific line haul services. The supplier must detail
which routes the subcontract services will address and what allocation of the
operation will be covered by the subcontract services.

 

The team will evaluate the Subcontracting Plan based on the items listed below
(which are not subfactors):

 

a.Goals, in terms of percentages of the total amount of this contract that the
supplier will endeavor to subcontract to small, minority, and woman-owned
businesses. The supplier must include all subcontracts that contribute to
contract performance, and may include a proportionate share of supplies and
services that are normally allocated as indirect costs.

 



Page 21 of 60

 

 

b.A statement of the: Total dollars planned to be subcontracted under this
contract; and Total of that amount planned to be subcontracted to small,
minority, and woman-owned businesses.

c.A description of the principal types of supplies and services to be
subcontracted under this contract, identifying the types planned for
subcontracting to small, minority, and woman-owned businesses.

d.A description of the method used to develop the subcontracting goals for this
contract.

e.A description of the method used to identify potential sources for
solicitation purposes and a description of efforts the supplier will make to
ensure that small, minority, and woman-owned businesses have an equitable
opportunity to compete for subcontracts.

f.A statement as to whether the offer included indirect costs in establishing
subcontracting goals for this contract and a description of the method used to
determine the proportionate share of indirect costs to be incurred with small,
minority, and woman-owned businesses.

g.The name of the individual employed by the supplier who will administer the
subcontracting program and a description of the individual’s duties.

h.Assurances that the supplier will require all subcontractors receiving
subcontracts in excess of $1,000,000 to adopt a plan similar to the plan agreed
to by the supplier.

i.A description of the types of records the supplier will maintain to
demonstrate compliance with the requirements and goals in the plan for this
contract. The records must include at least the following: a.Source lists,
guides, and other data identifying small, minority, and woman-owned businesses;
Organizations contacted in an attempt to locate sources that are small,
minority, and woman-owned businesses; Records on each subcontract solicitation
resulting in an award of more than $100,000, indicating whether small, minority,
or woman-owned businesses were solicited and if not, why not; and Records to
support subcontract award data, including the name, address, and business size
of each subcontractor.

j.Plan and details of all subcontractors proposed that are current Postal HCR
suppliers.

 

For the price evaluation, the Postal Service will evaluate the prices from the
single site proposed offers and the multi-site proposed offers by comparing the
different combinations. Price is MORE important than technical proposal
evaluation factors. The Postal Service is more concerned with making an award at
the lowest overall price than with obtaining superior technical or management
features. However, the Postal Service may not necessarily make an award at the
lowest price in order to achieve a small price savings if better value can be
achieved with superior technical or management features. The benefits of a
higher priced proposal may merit a higher price.

 

As part of the price evaluation, the Postal Service will also consider the
impact of the supplier proposed fuel gallons and proposed labor hours for each
pricing tier.

 

The USPS may determine that an offer is unacceptable if any of the Mileage Range
Pricing is significantly unbalanced in relation to other proposals received. The
pricing must reflect a clear understanding of the requirements and must be
consistent with the various elements of the supplier’s technical proposal.

 

The USPS anticipates awarding no more than one (1) supplier per site, with the
exception of the four (4) sites that are split into two (2) regions. For the
sites that are split into two (2) regions, USPS may choose to award both regions
to a single supplier or award each region separately. Should a supplier be
awarded multiple regions or multiple sites, the Purchase Team will ensure that
risks associated with awarding to a single supplier are mitigated and
contingencies are available for additional service coverage. If proposing more
than one (1) site, suppliers will have the option of providing discounts for a
multi-site award during negotiations. This discount will be applicable to each
site(s) proposed. The evaluation of the supplier’s price will be inclusive of
this discounted price; the determination of the optimal combination of site(s)
to be awarded to a supplier will also include the proposed discount.

 



Page 22 of 60

 

 

Best Value Decision

Award will be made to the Supplier who proposes the best combination of price
and technical factors. Price is more important than the technical factors. In
determining potential tradeoffs to arrive at the best value selection, the
Postal Service will assess the strengths, weaknesses, and deficiencies between
or among competing technical proposals from the standpoint of:

 

1) What the difference might mean in terms of technical factors; and

2) What the evaluated cost would be for the Postal Service to take advantage of
that difference.

 

Award will not necessarily be made to the Supplier who provides the
highest-rated technical proposal or to the Supplier who offers the lowest price.
Price will become more important in selecting between or among closely ranked
technical proposals. In making any price-technical tradeoff, the Postal Service
also does not intend to pay a premium price unless there is a significant
technical advantage justifying a higher price. The Postal Service may award a
Supplier one or more sites under this solicitation. The Postal Service may
choose to award each site to a different Supplier, depending on which Supplier
provides the best value to USPS for each site being solicited.

 

Suppliers must receive an overall technical rating of “Fair” in order to be
considered for award.

 

The Postal Service reserves the right to not award a contract based on this
solicitation should it deem that a non-award is in its best interest. Awards
will not be made to Suppliers whose proposals are not competitively priced or to
Suppliers with poor technical proposals.

 

Postal Service E-Sourcing Registration

 

All prospective Suppliers must register at https://uspsprod.emptoris.com

and enter the required information.

 

Technical and Price Proposals must be submitted in electronic form, through
Emptoris. All submissions MUST be received in Emptoris no later than 5:00 pm EST
Friday, September 22, 2017. Please see the “USPS DRO - Bidding Instructions”
document provided to Suppliers in the solicitation invitation email message for
details on the submission process.

 

Proposals should be submitted in the following manner:

 

●Volume 1 - Technical Proposal

●Volume 2 - Price Proposal

●Financial Documents

 

Failure to submit the required information may result in a proposal being deemed
non-responsive. Non-responsive proposals will not be considered for evaluation
or award.

 



Page 23 of 60

 

 

Provision 4-3: Representations and Certifications (November 2012)

[NOTE: Use Attachment C, Representations and Certifications, for submission]

 

1.Type of Business Organization. The Supplier, by checking the applicable
blocks, represents that it:

 

a.Operates as:

●__ a corporation incorporated under the laws of the state of ________; or
country of________________ if incorporated in a country other than the United
States of America.

●__ an individual;

●__ a partnership;

●__ a joint venture;

●__ a limited liability company;

●__ a nonprofit organization; or

●__ an educational institution; and

 

b.Is (check all that apply)

●__ a small business concern;

●__ a minority business (indicate minority below):

●__ Black American

●__ Hispanic American

●__ Native American

●__ Asian American:

●__ a woman-owned business; or

●__ none of the above entities.

 

i.A small business concern for the purposes of Postal Service purchasing means a
business, including an affiliate, that is independently owned and operated, is
not dominant in producing or performing the supplies or services being
purchased, and has no more than 500 employees, unless a different size standard
has been established by the Small Business Administration (see 13 CFR 121,
particularly for different size standards for airline, railroad, and
construction companies). For subcontracts of $50,000 or less, a subcontractor
having no more than 500 employees qualifies as a small business without regard
to other factors.

 

ii.Minority Business. A minority business is a concern that is at least 51
percent owned by, and whose management and daily business operations are
controlled by, one or more members of a socially and economically disadvantaged
minority group, namely U.S. citizens who are Black Americans, Hispanic
Americans, Native Americans, or Asian Americans. (Native Americans are American
Indians, Eskimos, Aleuts, and Native Hawaiians. Asian Americans are U.S.
citizens whose origins are Japanese, Chinese, Filipino, Vietnamese, Korean,
Samoan, Laotian, Kampuchean (Cambodian), Taiwanese, in the U.S. Trust
Territories of the Pacific Islands or in the Indian subcontinent.)

 

iii.Woman-owned Business. A woman-owned business is a concern at least 51
percent of which is owned by a woman (or women) who is a U.S. citizen, controls
the firm by exercising the power to make policy decisions, and operates the
business by being actively involved in day-to-day management.

 

iv.Educational or Other Nonprofit Organization. Any corporation, foundation,
trust, or other institution operated for scientific or educational purposes, not
organized for profit, no part of the net earnings of which insures to the
profits of any private shareholder or individual.

 



Page 24 of 60

 

 

c.Is (check all that apply)

 

●__ a Postal Service employee or a business organization substantially owned or
controlled by such an individual

●__ a spouse of a Postal Service employee or a business organization
substantially owned or controlled by such an individual

●__ another family member of a Postal Service employee or a business
organization substantially owned or controlled by such an individual

●__ an individual residing in the same household as a Postal Service employee or
a business organization substantially owned or controlled by such an individual.

 

(Note: Offers from any of the sources listed in subparagraph A.3, may not be
considered for an award pending review and recommendation by the Postal Service
Ethics Office.)

 

2.Parent Company and Taxpayer Identification Number

 

a.A parent company is one that owns or controls the basic business polices of a
Supplier. To own means to own more than 50 percent of the voting rights in the
Supplier. To control means to be able to formulate, determine, or veto basic
business policy decisions of the Supplier. A parent company need not own the
Supplier to control it; it may exercise control through the use of dominant
minority voting rights, proxy voting, contractual arrangements, or otherwise.

 

b.Enter the Supplier's U.S. Taxpayer Identification Number (TIN) in the space
provided. The TIN is the Supplier’s Social Security number or other Employee
Identification Number (EIN) used on the Supplier’s Quarterly Federal Tax Return,
U.S. Treasury Form 941, or as required by Internal Revenue Service (IRS)
regulations. Supplier’s TIN: ________________

 

c.IRS Form W-9, Request for Taxpayer Identification Number and Certification.
You must complete a copy of IRS Form W-9 and attach it to this certification.

 

d.Check this block if the Supplier is owned or controlled by a parent company:
______________

 

e.If the block above is checked, provide the following information about the
parent company:

 

Parent Company’s Name_______________________________
Parent Company’s Main Office: __________________________
Address: _____________________________________________
No. and Street: ________________________________________
City: ________________ State: ______ ZIP Code: _____________
Parent Company’s TIN: __________________________________

 

f.If the Supplier is a member of an affiliated group that files its federal
income tax return on a consolidated basis (whether or not the Supplier is owned
or controlled by a parent company, as provided above) provide the name and TIN
of the common parent of the affiliated group

 

Name of Common Parent: ______________________________
Common Parent’s TIN: _________________________________

 



Page 25 of 60

 

 

3.Certificate of Independent Price Determination

 

a.By submitting this proposal, the Supplier certifies, and in the case of a
joint proposal each party to it certifies as to its own organization, that in
connection with this solicitation:

 

i.The prices proposed have been arrived at independently, without consultation,
communication, or agreement, for the purpose of restricting competition, as to
any matter relating to the prices with any other Supplier or with any
competitor;

 

ii.Unless otherwise required by law, the prices proposed have not been and will
not be knowingly disclosed by the Supplier before award of a contract, directly
or indirectly to any other Supplier or to any competitor; and

 

iii.No attempt has been made or will be made by the Supplier to induce any other
person or firm to submit or not submit a proposal for the purpose of restricting
competition.

 

b.Each person signing this proposal certifies that:

 

i.He or she is the person in the Supplier’s organization responsible for the
decision as to the prices being offered herein and that he or she has not
participated, and will not participate, in any action contrary to paragraph a
above; or

 

ii.He or she is not the person in the Supplier’s organization responsible for
the decision as to the prices being offered but that he or she has been
authorized in writing to act as agent for the persons responsible in certifying
that they have not participated, and will not participate, in any action
contrary to paragraph a above, and as their agent does hereby so certify; and he
or she has not participated, and will not participate, in any action contrary to
paragraph a above.

 

c.Modification or deletion of any provision in this certificate may result in
the disregarding of the proposal as unacceptable. Any modification or deletion
should be accompanied by a signed statement explaining the reasons and
describing in detail any disclosure or communication.

 

4.Certification of Non segregated Facilities

 

a.By submitting this proposal, the Supplier certifies that it does not and will
not maintain or provide for its employees any segregated facilities at any of
its establishments, and that it does not and will not permit its employees to
perform services at any location under its control where segregated facilities
are maintained. The Supplier agrees that a breach of this certification is a
violation of the Equal Opportunity clause in this contract.

 

b.As used in this certification, segregated facilities means any waiting rooms,
work areas, rest rooms or wash rooms, restaurants or other eating areas, time
clocks, locker rooms or other storage or dressing areas, parking lots, drinking
fountains, recreation or entertainment area, transportation, or housing
facilities provided for employees that are segregated by explicit directive or
are in fact segregated on the basis of race, color, religion, or national
origin, because of habit, local custom, or otherwise.

 

c.The Supplier further agrees that (unless it has obtained identical
certifications from proposed subcontractors for specific time periods) it will
obtain identical certifications from proposed subcontractors before awarding
subcontracts exceeding $10,000 that are not exempt from the provisions of the
Equal Opportunity clause; that it will retain these certifications in its files;
and that it will forward the following notice to these proposed subcontractors
(except when they have submitted identical certifications for specific time
periods):

Notice: A certification of non-segregated facilities must be submitted before
the award of a subcontract exceeding $10,000 that is not exempt from the Equal
Opportunity clause. The certification may be submitted either for each
subcontract or for all subcontracts during a period (quarterly, semiannually, or
annually).

 



Page 26 of 60

 

 

5.Certification Regarding Debarment, Proposed Debarment, and Other Matters (This
certification must be completed with respect to any offer with a value of
$100,000 or more.)

 

a.The Supplier certifies, to the best of its knowledge and belief, that it or
any of its principals:

 

i.Are ___ are not ___ presently debarred or proposed for debarment, or declared
ineligible for the award of contracts by any Federal, state, or local agency;

 

ii.Have ____ have not ___, within the three-year period preceding this offer,
been convicted of or had a civil judgment rendered against them for commission
of fraud or a criminal offense in connection with obtaining, attempting to
obtain, or performing a public (Federal, state, or local) contract or
subcontract; violation of Federal or state antitrust statutes relating to the
submission of offers; or commission of embezzlement, theft, forgery, bribery,
falsification or destruction of records, making false statements, tax evasion,
or receiving stolen property;

 

iii.Are ___ are not ___ presently indicted for, or otherwise criminally or
civilly charged by a governmental entity with, commission of any of the offenses
enumerated in subparagraph (b) above;

 

iv.Have ___ have not ___ within a three-year period preceding this offer, been
convicted of or had a civil judgment rendered against them for commission of
fraud or a criminal offense in conjunction with obtaining, attempting to obtain,
or performing a public (Federal, state or local) contract or subcontract;
violation of Federal or state antitrust statutes relating to the submission of
offers; or commission of embezzlement, theft, forgery, bribery, falsification or
destruction of records, making false statements, tax evasion or receiving stolen
property; and

 

v.Are ___ are not ___ presently indicted for, or otherwise criminally or civilly
charged by a governmental entity with, commission of any of the offenses
enumerated in subparagraph (d) above.

 

b.The Supplier has ___ has not ___, within a three-year period preceding this
offer, had one or more contracts terminated for default by any Federal, state,
or local agency.

 

c.“Principals,” for the purposes of this certification, means officers,
directors, owners, partners, and other persons having primary management or
supervisory responsibilities within a business entity (e.g., general manager,
plant manager, head of a subsidiary, division, or business segment, and similar
positions).

 

d.The Supplier must provide immediate written notice to the Contracting Officer
if, at any time prior to contract award, the Supplier learns that its
certification was erroneous when submitted or has become erroneous by reason of
changed circumstances.

 

e.A certification that any of the items in E.1 and E.2 of this provision exists
will not necessarily result in withholding of an award under this solicitation.
However, the certification will be considered as part of the evaluation of the
Supplier’s capability (see the Conduct Supplier Capability Analysis topic of the
Evaluate Proposals task of Process Step 2: Evaluate Sources, in the Postal
Service’s Supplying Practices). The Supplier’s failure to furnish a
certification or provide additional information requested by the Contracting
Officer will affect the capability evaluation.

 



Page 27 of 60

 

 

f.Nothing contained in the foregoing may be construed to require establishment
of a system of records in order to render, in good faith, the certification
required by E.1 and E.2 of this provision. The knowledge and information of a
Supplier is not required to exceed that which is normally possessed by a prudent
person in the ordinary course of business dealings.

 

g.This certification concerns a matter within the jurisdiction of an agency of
the United States and the making of a false, fictitious, or fraudulent
certification may render the maker subject to prosecution under section 1001,
Title 18, United States Code.

 

h.The certification in E.1 and E.2 of this provision is a material
representation of fact upon which reliance was placed when making the award. If
it is later determined that the Supplier knowingly rendered an erroneous
certification, in addition to other remedies available to the Postal Service,
the Contracting Officer may terminate the contract resulting from this
solicitation for default.

 

Provision 9-2: Preaward Equal Opportunity Compliance Review

 

If the contract award will be $10 million or more, the prospective Supplier and
its known first-tier subcontractors with subcontract of $10 million or more will
be subject to a pre-award compliance review. In order to qualify for award, the
prospective Supplier and first-tier subcontractors must be found in compliance
pursuant to 41 CFR 60- 1.20.

 

Page 28 of 60

 

 

Part 3 – Dynamic Route Optimization Clauses

 

Clause B-1 Definitions (March 2006) (Modified)

 

As used in this contract, the following terms have the following meanings:

 

a.Contracting Officer. The person executing this contract on behalf of the
Postal Service, and any other officer or employee who is a properly designated
Contracting Officer; the term includes, except as otherwise provided in the
contract, the authorized representative of a Contracting Officer acting within
the limits of the authority conferred upon that person.

 

b.Administrative Official. Any Postal Service official designated by the
Manager, Distribution Network to supervise and administer a Supplier’s
performance of mail transportation and related services. Officials so designated
do NOT have the authority to make contract changes.

 

c.Mail. Mailable matter that is accepted for mail processing and delivery by
USPS.

 

d.Manifest. The list of service points and times as described in the Postal
Service provided schedule, may be extended, curtailed, or otherwise altered in
accordance with the terms of this contract.

 

e.Supplier. The person or persons, partnership or corporation that will be
providing the service advertised in this solicitation.

 

f.PS Form 5500, Contract Route Irregularity Report. This form is to describe the
irregularity in service that will include the Supplier’s reply and the USPS
comments, Form 5500 can be used for failure to observe contract schedule;
failure to have locks on doors; unsatisfactory vehicle; safety violations;
omitted service or other irregularities as deemed appropriate.

 

g.PS Form 5397, Contract Route Extra Trip Authorization. This form is used for
authorization of One-Way Trips or Round Trips in excess of miles/hours as
identified on the Supplier manifest.

 

Clause B-3: Contract Type (March 2006) (Modified)

 

This contract will be an indefinite quantity, indefinite delivery contract under
which the Postal Service will order mileage at a Fixed Rate per Mile, subject to
an economic adjustment. Minimum and maximum mileage quantities have been
established for each P&DC area. The supplier is guaranteed a minimum of 10% of
the lower range total annual miles of the base year, which is the overall
contract minimum. After the base year, the minimum mileage guarantee will be
applied monthly and based on the minimum miles listed in the Lower Range mileage
tier for each month. The monthly minimum guarantees will not apply in the event
performance ends as a result of a termination. Suppliers will also be expected
to cover a maximum mileage amount equal to the top of the highest mileage range
identified for each region for both Non-Peak and Peak schedules. The Supplier
has the right to refuse mileage above the maximum monthly mileage identified.

 

Clause B-9: Claims and Disputes (March 2006)

 

a. This contract is subject to the Contract Disputes Act of 1978 (41 U.S.C.
7101-7109) ("the Act" or "CDA").

 

b. Except as provided in the Act, all disputes arising under or relating to this
contract must be resolved under this clause.

 

c. "Claim," as used in this clause, means a written demand or written assertion
by one of the contracting parties seeking, as a matter of right, the payment of
money in a sum certain, the adjustment or interpretation of contract terms, or
other relief arising under or relating to this contract. However, a written
demand or written assertion by the Supplier seeking the payment of money
exceeding $100,000 is not a claim under the Act until certified as required by
subparagraph d.2 below. A voucher, invoice, or other routine request for payment
that is not in dispute when submitted is not a claim under the Act. The
submission may be converted to a claim under the Act by complying with the
submission and certification requirements of this clause, if it is disputed
either as to liability or amount is not acted upon in a reasonable time.

 



Page 29 of 60

 

 

d. A claim by the Supplier must be made in writing and submitted to the
Contracting Officer for a written decision. A claim by the Postal Service
against the Supplier is subject to a written decision by the Contracting
Officer. For Supplier claims exceeding $100,000, the Supplier must submit with
the claim the following certification: "I certify that the claim is made in good
faith, that the supporting data are accurate and complete to the best of my
knowledge and belief, that the amount requested accurately reflects the contract
adjustment for which the Supplier believes the Postal Service is liable, and
that I am duly authorized to certify the claim on behalf of the Supplier”. The
certification may be executed by any person duly authorized to bind the Supplier
with respect to the claim.

 

e. For Supplier claims of $100,000 or less, the Contracting Officer must, if
requested in writing by the Supplier, render a decision within 60 days of the
request. For Supplier-certified claims over $100,000, the Contracting Officer
must, within 60 days, decide the claim or notify the Supplier of the date by
which the decision will be made.

 

f. The Contracting Officer's decision is final unless the Supplier appeals or
files a suit as provided in the

Act.

 

g. When a CDA claim is submitted by or against a Supplier, the parties by mutual
consent may agree to use an alternative dispute resolution (ADR) process to
assist in resolving the claim. A certification as described in d (2) of this
clause must be provided for any claim, regardless of dollar amount, before ADR
is used.

 

h. The Postal Service will pay interest in the amount found due and unpaid from:

 

(1) The date the Contracting Officer receives the claim (properly certified, if
required); or

 

(2) The date payment otherwise would be due, if that date is later, until the
date of payment.

 

i. Simple interest on claims will be paid at a rate determined in accordance
with the Interest clause.

 

j. The Supplier must proceed diligently with performance of this contract,
pending final resolution of any request for relief, claim, appeal, or action
arising under the contract, and comply with any decision of the Contracting
Officer.

 

Clause B-15: Notice of Delay (March 2006) (Modified)

 

Immediately upon becoming aware of any difficulties that might delay deliveries
under this contract, the Supplier will notify the Administrative Official. The
notification must identify the difficulties, the reasons for them, and the
estimated period of delay anticipated. Failure to give notice may preclude later
consideration of any request for an extension of contract time.

 

Clause B-16: Suspensions and Delays (March 2006)

 

a. If the performance of all or any part of the work of this contract is
suspended, delayed, or interrupted by:

 

(1)An order or act of the Contracting Officer in administering this contract; or

 

(2)By a failure of the Contracting Officer to act within the time specified in
this contract - or within a reasonable time if not specified - an adjustment
will be made for any increase in the cost of performance of this contract caused
by the delay or interruption (including the costs incurred during any suspension
or interruption). An adjustment will also be made in the delivery or performance
dates and any other contractual term or condition affected by the suspension,
delay, or interruption. However, no adjustment may be made under this clause for
any delay or interruption to the extent that performance would have been delayed
or interrupted by any other cause, including the fault or negligence of the
Supplier, or for which an adjustment is provided or excluded under any other
term or condition of this contract.

 



Page 30 of 60

 

 

b. A claim under this clause will not be allowed:

 

(1)For any costs incurred more than 20 days before the Supplier has notified the
Contracting Officer in writing of the act or failure to act involved; and

 

(2)Unless the claim, in an amount stated, is asserted in writing as soon as
practicable after the termination of the delay or interruption, but not later
than the day of final payment under the contract.

 

Clause B-19: Excusable Delays (March 2006)

 

a. Except with respect to defaults of subcontractors, the Supplier will not be
in default by reason of any failure in performing this contract in accordance
with its terms (including any failure by the Supplier to make progress in the
prosecution of the work that endangers performance) if the failure arises out of
causes beyond the control and without the fault or negligence of the Supplier.
Such causes may include, but are not restricted to, acts of God or of the public
enemy, acts of the government in its sovereign capacity or of the Postal Service
in its contractual capacity, fires, floods, epidemics, quarantine restrictions,
strikes, freight embargoes, and unusually severe weather, but in every case the
failure to perform must be beyond the control and without the fault or
negligence of the Supplier.

 

b. If failure to perform is caused by the failure of a subcontractor to perform
or make progress and arises out of causes beyond the control of both the
Supplier and subcontractor, and without the fault or negligence of either of
them, the Supplier will not be deemed to be in default, unless:

 

(1) The supplies or services to be furnished by the subcontractor are obtainable
from other sources;

 

(2) The Contracting Officer orders the Supplier in writing to procure the
supplies or services from other sources; and

 

(3) The Supplier fails to comply reasonably with the order.

 

c. Upon request of the Supplier, the Contracting Officer shall ascertain the
facts and extent of failure, and if the Contracting Officer determines that any
failure to perform was occasioned by any of the said causes, the delivery
schedule shall be revised accordingly, subject to the rights of the Postal
Service under any termination clause included in this contract.

 

d. As used in this clause, the terms "subcontractor" and "subcontractors" mean
subcontractor(s) at any tier.

 

Clause B-22: Interest (March 2006)

 

The Postal Service will pay interest on late payments and unearned prompt
payment discounts in accordance with the Prompt Payment Act, 31 U.S.C. 3901 et
seq., as amended by the Prompt

Payment Act Amendments of 1988, P.L. 100-496.

 

Clause B-26: Protection of Postal Service Buildings, Equipment, and Vegetation
(March 2006)

 

The Supplier must use reasonable care to avoid damaging buildings, equipment,
and vegetation (such as trees, shrubs, and grass) on the Postal Service
installation. If the Supplier fails to do so and damages any buildings,
equipment, or vegetation, the Supplier must replace or repair the damage at no
expense to the Postal Service, as directed by the Contracting Officer. If the
Supplier fails or refuses to make repair or replacement, the Supplier will be
liable for the cost of repair or replacement, which may be deducted from the
contract price.

 



Page 31 of 60

 

 

Clause B-30: Permits and Responsibilities (March 2006)

 

The Supplier is responsible, without additional expense to the Postal Service,
for obtaining any necessary licenses and permits, and for complying with any
applicable federal, state, and municipal laws, codes, and regulations in
connection with the performance of the contract. The Supplier is responsible for
all damage to persons or property, including environmental damage, which occurs
as a result of its omission(s) or negligence. The Supplier must take proper
safety and health precautions to protect the work, the workers, the public, the
environment, and the property of others.

 

Clause B-39: Indemnification (March 2006)

 

The Supplier must save harmless and indemnify the Postal Service and its
officers, agents, representatives, and employees from all claims, losses,
damage, actions, causes of action, expenses, and/or liability resulting from,
brought for, or on account of any personal injury or property damage received or
sustained by any person, persons or property growing out of, occurring, or
attributable to any work performed under or related to this contract, resulting
in whole or in part from negligent acts or omissions of the Supplier, any
subcontractor, or any employee, agent, or representative of the Supplier or any
subcontractor.

 

Clause B-64: Accountability of the Supplier (Highway) (March 2006)

 

a. The Supplier shall supervise its operations and the operations of its
subcontractors which provide services under this contract personally or through
representatives. The Supplier or its supervising representatives must be easily
accessible in the event of emergencies or interruptions in service.

 

b. In all cases, the Supplier shall be strictly liable to the Postal Service for
the Postal Service's actual damages if mail is subject to loss, rifling, damage,
wrong delivery, depredation, and other mistreatment while in the custody and
control of the Supplier or its subcontractors. The Supplier shall also be
accountable and answerable in damages for the faithful performance of all other
obligations assumed under this contract, whether or not it has entrusted part or
all of its performance to another, except

 

(1) The Supplier is not liable for its failure to perform if the failure arises
out of circumstances beyond its control, and without its fault or negligence,
and

 

(2) The Supplier is not liable for a failure of its subcontractors to perform if
the subcontractor's failure arises out of circumstances beyond the Supplier or
the subcontractor's control, and without the fault or negligence of either.

 

c. The Supplier shall faithfully account for and deliver to the Postal Service
all

 

(1) Mail,

 

(2) Moneys, and

 

(3) Other property of any kind belonging to or entrusted to the care of the
Postal Service, that come into its possession during the term of this contract.

 

d. The Supplier shall, promptly upon discovery, refund (i) any overpayment made
by the Postal

Service for service performed, or (ii) any payment for service not rendered.

 

Clause B-65: Adjustments to Compensation (March 2006) (Modified)

 

Contract compensation may be adjusted, from time to time, by mutual agreement of
the Supplier and the Contracting Officer.

 

a.Any such adjustments shall be made in accordance with the provisions of this
clause and any U.S. Postal Service Management Instruction governing adjustments
in effect on the date of adjustment.

 

b.In connection with an adjustment, the Contracting Officer may examine such
records and books of account maintained by the Supplier as the Contracting
Officer may deem necessary.

 



Page 32 of 60

 

 

c.Adjustments in compensation pursuant to this clause shall be memorialized by
formal amendment to the contract.

 

d.Should the Postal Service introduce procedures which affect the Supplier’s
obligations with respect to the costs of taxes, the contract price will be
adjusted with respect to those costs, pro rata, without entitlement to other
compensation for those adjustments, subject to the resolution of any dispute
about the adjustments under the Claims and Disputes clause.

 

Clause B-68: Changes in Corporate Ownership or Officers (March 2006)

 

a.This clause applies only if the Supplier is a corporation and it holds no
other regular highway transportation contracts or the aggregate annual rate
dollar value of any regular highway transportation contracts it holds is less
than $150,000.

 

b.A principal owner is any individual, partnership, corporation, or other entity
which holds 25 percent or more of the Supplier’s stock. Corporate officers are
the President, Vice President, and Secretary.

 

c.The Supplier shall furnish the Contracting Officer, in writing, the names of
its principal owners and its corporate officers before contract award or
novation.

 

d.Except in the case of death or incapacity of one or more of the principal
owners or corporate officers, the Supplier must notify the Contracting Officer
in writing not less than 30 days prior to any planned change in the principal
owners or corporate officers.

 

e.In the event of death or incapacity of one or more of the principal owners or
corporate officers, the Supplier must notify the Contracting Officer in writing
within 30 days.

 

Clause B-69: Events of Default (March 2006) (Modified)

 

The Supplier's right to perform this contract is subject to termination under
the clause entitled Termination for Default. The following constitute events of
default, and this contract may be terminated pursuant to that Clause.

 

a. The Supplier's failure to perform service according to the terms of the
contract;

 

b. If the Supplier has been administratively determined to have violated Postal
laws and regulations and other laws related to the performance of the service;

 

c. Failure to follow the instructions of the Contracting Officer;

 

d. If the Supplier transfers or assigns his contract, except as authorized
herein, or sublets the whole or a portion of this contract contrary to the
applicable provisions of the U.S. Postal Service Supplying Principles and
Practices or without any required approval of the Contracting Officer;

 

e. If the Supplier combines to prevent others from proposing for the performance
of Postal Service contracts;

 

f. The Supplier's failure properly to account, deliver and pay over moneys, mail
and other property pursuant to this contract;

 

g. If the Supplier or a partner, if the Supplier is a partnership, or a
principal owner or corporate officer, if the Supplier is a corporation,

 

(a) has been or is, during the term of the contract, convicted of a crime of
moral turpitude affecting his or her reliability or trustworthiness as a mail
transportation Supplier, such as any form of theft, fraud, embezzlement or
assault, or

 

(b) associates with known criminals, or

 



Page 33 of 60

 

 

(c) otherwise is not reliable, trustworthy or of good character.

 

h. Any breach by the Supplier or subcontractor of any warranty contained in PS
Form 7465, Transportation Services Subcontract;

 

i. If the Supplier allows any employed individual to operate a vehicle in
connection with this contract who has a record indicating that it would be
hazardous for that individual to do so;

 

j. If the Supplier's transportation equipment is insufficient, inadequate, or
otherwise inappropriate for the service;

 

k. If the Supplier employs any individual in connection with the contract
contrary to the instructions of the Contracting Officer;

 

l. If at any time the Supplier, its principal owners, corporate officers or
personnel are disqualified by law or regulation from performing services under
this contract, and upon notice thereof, the Supplier fails to remove any such
disqualification;

 

m. If the Supplier fails to establish and maintain continuously in effect
insurance as required by this contract, or fails to provide proof of insurance
prior to commencement of service and thereafter as required by the Contracting
Officer;

 

n. If the Supplier fails to provide any notification of a change in principal
owners or corporate officers which this contract may require; or

 

o. If the Supplier materially breaches any other requirement or clause of this
contract.

 

p. When a Supplier has multiple contracts with the Postal Service, a material
breach under one contract may be grounds for termination of the Supplier’s
remaining contracts, if the Contracting Officer determines that termination is
in the best interests of the Postal Service.

 

Clause B-77: Protection of the Mail (March 2006)

 

The Supplier must protect and safeguard the mail from loss, theft, or damage
while it is in the Supplier's custody or control and prevent unauthorized
persons from having access to the mail.

 

Clause B-78 Renewal (March 2006)

 

This contract may be renewed by mutual agreement of the parties.

 

Clause B-79: Forfeiture of Compensation (March 2006)

 

If the Supplier fails to perform a trip for any reason, the offeror shall not be
entitled to any compensation otherwise due for that trip. If the offeror fails
to perform a trip, and such failure is due to the fault or negligence of the
Supplier or of its subcontractors, the Supplier shall be liable for all damages
actually suffered by the Postal Service by reason of such failure.

 

Clause B-80: Laws and Regulations Applicable (March 2006)

 

This contract and the services performed under it are subject to all applicable
federal, state and local laws and regulations. The Supplier shall faithfully
discharge all duties and obligations imposed by such laws and regulations, and
shall obtain and pay for all permits, licenses, and other authorities required
to perform this contract.

 



Page 34 of 60

 

 

Clause B-81: Information or Access by Third Parties (May 2006)

 

The Postal Service retains exclusive authority to release any or all information
about mail matter in the custody of the Supplier and to permit access to that
mail in the custody of the Supplier. All requests by non-postal individuals
(including employees of the Supplier) for information about mail matter in the
custody of the Supplier or for access to mail in the custody of the Supplier
must be referred to the Contracting Officer or his or her designee.

 

Clause B-82: Access by Officials (March 2006)

 

The Supplier shall deny access to the cargo compartment of a vehicle containing
mail therein to Federal, state or local officials except at a postal facility
and in the presence of a postal employee, unless to prevent damage to the
vehicle or its contents.

 

Clause 1-1: Privacy Protection (October 2014)

 

In addition to other provisions of this contract, the Supplier agrees to the
following:

 

a.Privacy Act — If the Supplier operates a system of records on behalf of the
Postal Service, the Privacy Act (5 U.S.C. 522a), the Postal Service regulations
at 39 CFR Parts 266–267, and Handbook AS-353, Guide to Privacy, the Freedom of
Information Act, and Records Management and Appendix, apply to those records.
The Supplier is considered to operate a system of records if it maintains
records (including collecting, using, revising, deleting, or disseminating
records) from which information is retrieved by the name of an individual or by
some number, symbol, or other identifier assigned to the individual. The
Supplier must comply with the Act and the Postal Service regulations and
Handbook AS-353 in designing, developing, managing, and operating the system of
records, including ensuring that records are current and accurate for their
intended use, and incorporating adequate safeguards to prevent misuse or
improper disclosure of personal information. Violations of the Act may subject
the violator to criminal penalties.

 

b.Information Pertaining to Individuals (“Personal Information”) — If the
Supplier has access to Postal Service information pertaining to individuals
(e.g. customer or employee information), including address information, whether
collected online or offline by the Postal Service or by a Supplier acting on its
behalf, the Supplier must comply with the following:

 

1.General — With regard to the Postal Service customer information to which it
has access pursuant to this contract, the Supplier has that access as an agent
of the Postal Service and must adhere to its official Privacy Policy at
http://usps.com/privacypolicy.

 

2.Use, Ownership, and Nondisclosure — The Supplier may use Postal Service
Personal Information solely for the purposes of this contract, and may not
collect or use such information for non-Postal Service marketing, promotion, or
any other purpose without the prior written approval of the Contracting Officer.
The Supplier may not maintain, access, or store (including archival back-ups)
any Personal Information data outside the United States. The Supplier must
restrict access to such information to those employees who need the information
to perform work under this contract, and must ensure that each such employee
(including subcontractors’ employees) sign a nondisclosure agreement, in a form
suitable to the Contracting Officer, prior to being granted access to the
information. The Postal Service retains sole ownership and rights to its
Personal Information. Unless the contract states otherwise, upon completion of
the contract the Supplier must turn over all Postal Service Personal Information
and any copies of the information, in any form the Personal Information or
copies may exist, in its possession to the Postal Service. In addition, the
Supplier must certify that no Postal Service Personal Information and, if
applicable, copies, have been retained unless otherwise authorized in writing by
the Contracting Officer. If so required elsewhere in this contract, the
information or copies must be destroyed by the Supplier and the Supplier must
certify to the Contracting Officer that such destruction has taken place.

 



Page 35 of 60

 

 

3.Security Plan — When applicable, and unless waived in writing by the
Contracting Officer, the Supplier must work with the Postal Service to develop
and implement a security plan that addresses the protection of Personal
Information. The plan will be incorporated into the contract and followed by the
Supplier, and must, at a minimum, address notification to the Postal Service of
any security breach. If the contract does not include a security plan at the
time of contract award, it must be added within 60 days after contract award.

 

4.Breach Notification — If there is any actual or suspected breach of any nature
in the security of Postal Service data, including Personal Information, the
Supplier must notify the Contracting Officer and the Postal Service’s Chief
Privacy Officer as soon as practicable but no later than 24 hours following the
detection of a suspected or confirmed breach. The Supplier will be required to
follow Postal Service policies regarding breach notification to customers and/or
employees.

 

5.Legal Demands for Information — If a legal demand is made for Postal Service
Personal Information (such as by subpoena), the Supplier must immediately notify
the Contracting Officer and follow the applicable requirements in 39 CFR,
sections 265.11 and 265.12. After notification, the Postal Service will
determine whether and to what extent to comply with the legal demand. Should the
Postal Service agree to or unsuccessfully resist a legal demand, the Supplier
may, with the written permission of the Contracting Officer, release the
information specifically demanded.

 

c.Online Assistance — If the Supplier assists in the design, development, or
operation of a Postal Service customer Web site, or if it designs or places an
ad banner, button, or link on a Postal Service Web site or any Web site on the
Postal Service’s behalf, the Supplier must comply with the limitations set forth
in the Official Postal Service Privacy Policy (see b.1, above). Exceptions to
these limitations require the prior written approval of the Contracting Officer
and the Postal Service’s Chief Privacy Officer.

 

d.Marketing E-Mail — If the Supplier assists the Postal Service in conducting a
marketing e-mail campaign, the Supplier does so as an agent of the Postal
Service and must adhere to the Postal Service policies set out in Postal Service
Management Instruction AS-350-2004-4, Marketing E-mail. Suppliers wishing to
conduct marketing email campaigns to postal employees must first obtain the
prior written approval of the Contracting Officer.

 

e.Audits — The Postal Service may audit the Supplier’s compliance with the
requirements of this clause, including through the use of online compliance
software.

 

f.Indemnification — The Supplier will indemnify the Postal Service against all
liability (including costs and fees) for damages arising out of violations of
this clause.

 

g.Flow-down — The Supplier will flow this clause down to any and all
subcontractors.

 

Clause 1-7: Organizational Conflicts of Interest (March 2006)

 

a. Warranty Against Existing Conflicts of Interest. The Supplier warrants and
represents that, to the best of its knowledge and belief, it does not presently
have organizational conflicts of interest that would diminish its capacity to
provide impartial, technically sound, objective research assistance or advice,
or would result in a biased work product, or might result in an unfair
competitive advantage, except for advantages flowing from the normal benefits of
performing this agreement.

 

b. Restrictions on Contracting. The Supplier agrees that during the term of this
agreement, any extensions thereto, and for a period of 2 years thereafter,
neither the Supplier nor its affiliates will perform any of the following:

 

(1) Compete for any Postal Service contract for production of any product for
which the Supplier prepared any work statement or specifications or conducted
any studies or performed any task under this agreement.

 



Page 36 of 60

 

 

(2) Contract (as the provider of a component or the provider of research or
consulting services) with any Supplier competing for any Postal Service contract
for production of any product for which the Supplier prepared any work
statements or specifications or conducted any studies or performed any task
under this agreement.

 

(3) Contract (as the provider of a component or the provider of research or
consulting services) with the Supplier which wins award of a Postal Service
contract for production of any product for which the Supplier prepared any work
statement or specifications or conducted any studies or performed any task under
this agreement.

 

c. Possible Future Conflicts of Interest. The Supplier agrees that, if after
award of this agreement, it discovers any organizational conflict of interest
that would diminish its capacity to provide impartial, technically sound,
objective research assistance or advice, or would result in a biased work
product, or might result in an unfair competitive advantage, except advantages
flowing from the normal benefits of performing this agreement, the Supplier will
make an immediate and full disclosure in writing to the Contracting Officer,
including a description of the action the Supplier has taken or proposes to take
to avoid, eliminate, or neutralize this conflict of interest.

 

d. Nondisclosure of Confidential Material

 

(1) The Supplier recognizes that, in performing this agreement, it may receive
confidential information. To the extent that and for as long as the information
is confidential, the Supplier agrees to take the steps necessary to prevent its
disclosure to any third party without the prior written consent of the
Contracting Officer.

 

(2) The Supplier agrees to indoctrinate its personnel who will have access to
confidential information as to the confidential nature of the information, and
the relationship under which the Supplier has possession of this information.

 

(3) The Supplier agrees to limit access to the confidential information
obtained, generated, or derived, and to limit participation in the performance
of orders under this agreement to those employees whose services are necessary
for performing them.

 

e.Postal Service Remedy. If the Supplier breaches or violates any of the
warranties, covenants, restrictions, disclosures or nondisclosures set forth
under this clause, the Postal Service may terminate this agreement, in addition
to any other remedy it may have for damages or injunctive relief.

 

Clause 1-11: Prohibition Against Contracting with Former Officers or PCES
Executives (March 2006)

 

During the performance of this contract, former Postal officers or Postal Career
Executive Service (PCES) executives are prohibited from employment by the
contractor as key personnel, experts or consultants, if such individuals, within
1 year after their retirement from the Postal Service, would be performing
substantially the same duties as they performed during their career with the
Postal Service.

 

Clause 1-12: Use of Former Postal Service Employees (March 2006)

 

During the term of this contract, the Supplier must identify any former Postal
Service employees it proposes to be engaged, directly or indirectly, in contract
performance. Such individuals may not commence performance without the
Contracting Officer's prior approval. If the Contracting Officer does not
provide such approval, the Supplier must replace the proposed individual former
employee with another individual equally qualified to provide the services
called for in the contract.

 



Page 37 of 60

 

 

Clause 2-19: Option to Extend (Services Contract) (March 2006)

 

The Postal Service may require the Supplier to continue to perform any or all
items of services under this contract up to sixty (60) days after contract end
date. The Contracting Officer may exercise this option, at any time within the
sixty (60) days prior to contract end date, by giving written notice to the
Supplier. The rates set forth in the Schedule will apply to any extension made
under this option clause.

 

For purposes of continuity of service, the Contracting Officer may unilaterally
extend the contract up to a period of sixty (60) days at any time prior to the
end of the contract’s current period of performance in order to allow for the
support of any wave-in/wave-out transition activities.

 

Clause 2-22: Value Engineering Incentive (March 2006)

 



  a.  General. The Supplier is encouraged to develop and submit Value
Engineering Change Proposals (VECPs) voluntarily. The Supplier will share in
savings realized from an accepted VECP as provided in paragraph (h) below.      
  b. Definitions

 

  1. Value Engineering Change Proposal (VECP). A proposal that:

 

  a. Requires a change to the instant contract;   b. Results in savings to the
instant contract; and   c. Does not involve a change in:

 

  i.  Deliverable end items only;   ii. Test quantities due solely to results of
previous testing under the instant contract; or   iii. Contract type only.

 

  2. Instant Contract. The contract under which a VECP is submitted. It does not
include additional contract quantities.   3. Additional Contract Quantity. An
increase in quantity after acceptance of a VECP due to contract modification,
exercise of an option, or additional orders (except orders under
indefinite-delivery contracts within the original maximum quantity limitations).
  4. Postal Service Costs. Costs to the Postal Service resulting from developing
and implementing a VECP, such as net increases in the cost of testing,
operations, maintenance, logistics support, or property furnished. Normal
administrative costs of processing the VECP are excluded.   5. Instant Contract
Savings. The estimated cost of performing the instant contract without
implementing a VECP minus the sum of (a) the estimated cost of performance after
implementing the VECP and (b) Postal Service costs.   6. Additional Contract
Savings. The estimated cost of performance or delivering additional quantities
without the implementation of a VECP minus the sum of (a) the estimated cost of
performance after the VECP is implemented and (b) Postal Service cost.   7.
Supplier’s Development and Implementation Costs. Supplier’s cost in developing,
testing, preparing, and submitting a VECP. Also included are the Supplier’s cost
to make the contractual changes resulting from the Postal Service acceptance of
the VECP.

 

c. Content. A VECP must include the following:

 

  1. A description of the difference between the existing contract requirement
and that proposed, the comparative advantages and disadvantages of each, a
justification when an item’s function or characteristics are being altered, the
effect of the change on the end item’s performance, and any pertinent objective
test data.   2. A list and analysis of the contract requirements that must be
changed if the VECP is accepted, including any suggested specification
revisions.   3. A separate, detailed cost estimate for (a) the affected portions
of the existing contract requirement and (b) the VECP. The cost reduction
associated with the VECP must take into account the Supplier’s allowable
development and implementation costs.   4. A description and estimate of costs
the Postal Service may incur in implementing the VECP, such as test and
evaluation and operating and support costs.   5. A prediction of any effects the
proposed change would have on Postal Service costs.   6. A statement of the time
by which a contract modification accepting the VECP must be issued in order to
achieve the maximum cost reduction, noting any effect on the contract completion
time or delivery schedule.   7. Identification of any previous submissions of
the VECP to the Postal Service, including the dates submitted, purchasing
offices, contract numbers, and actions taken.

 



Page 38 of 60

 

 

  d. Submission. The Supplier must submit VECPs to the Contracting Officer.

 

  e.  Postal Service Action

 

  1.  The Contracting Officer will give the Supplier written notification of
action taken on a VECP within 60 days after receipt. If additional time is
needed, the Contracting Officer will notify the Supplier, within the 60-day
period, of the expected date of a decision. The Postal Service will process
VECPs expeditiously but will not be liable for any delay in acting upon a VECP.
  2.  If a VECP is not accepted, the Contracting Officer will so notify the
Supplier, explaining the reasons for rejection.

 

  f. Withdrawal. The Supplier may withdraw a VECP, in whole or in part, at any
time before its acceptance.

 

  g. Acceptance

 

  1. Acceptance of a VECP, in whole or in part, will be by execution of a
supplemental agreement modifying this contract and citing this clause. If
agreement on price (see paragraph h below) is reserved for a later supplemental
agreement, and if such agreement cannot be reached, the disagreement is subject
to the Claims and Disputes clause of this contract.   2. Until a VECP is
accepted by contract modification, the Supplier must perform in accordance with
the existing contract.   3. The Contracting Officer’s decision to accept or
reject all or any part of a VECP is final and not subject to the Claims and
Disputes clause or otherwise subject to litigation under the Contract Disputes
Act of 1978 (41 U.S.C. 601-613).

 

  h.  Sharing. If a VECP is accepted, the Supplier’s share is ___ percent of the
contract savings. If options are included in the contract, the Supplier’s share
for the additional quantity is ___ percent of the contract savings. The contract
savings are calculated by subtracting the estimated cost of the performing the
contract with the VECP, Postal Service costs, and the allowable development and
implementation costs from the estimated cost of performing the contract without
the VECP. Profit is excluded when calculating contract savings. (Contracting
Officer inserts the negotiated percentage of shared savings. See the Shared
Lessons Learned topic of the Manage Delivery and Contract Performance task of
Process Step 5: Measure and Manage Supply, from the Postal Service Supplying
Practices.)

 

  i. Data

 

  1. The Supplier may restrict the Postal Service’s right to use any part of a
VECP or the supporting data by marking the following legend on the affected
parts:           “These data, furnished under the Value Engineering Incentive
clause of contract, may not be disclosed outside the Postal Service or
duplicated, used, or disclosed, in whole or in part, for any purpose other than
to evaluate a value engineering change proposal submitted under the clause. This
restriction does not limit the Postal Service’s right to use information
contained in these data if it has been obtained or is otherwise available from
the Supplier or from another source without limitation.”         2. If a VECP is
accepted, the Supplier hereby grants the Postal Service unlimited rights in the
VECP and supporting data, except that, with respect to data qualifying and
submitted as limited rights technical data, the Postal Service will have the
rights specified in the contract modification implementing the VECP and will
appropriately mark the data. (The terms “unlimited rights” and “limited rights”
are defined in the Clarify Data Rights and Intellectual Property Issues topic of
the Develop Sourcing Strategy task of Process Step 2: Evaluate Sources of the
Supplying Practices.)         Additional Paragraph j (see the Clarify Data
Rights and Intellectual Property Issues topic of the Develop Sourcing Strategy
task of Process Step 2:         j. Subcontracts. The Supplier must include an
appropriate value engineering incentive clause in any firm-fixed-price
subcontract of $100,000 or more. In calculating any price adjustment for savings
under this contract, the Supplier’s allowable VECP development and
implementation costs include any subcontractor’s allowable development and
implementation costs. Subcontract savings are subject to the sharing
arrangements in paragraph h of this clause, and will be taken into account in
determining the savings under this contract.

 



Page 39 of 60

 

 

Clause 2-39: Ordering (March 2006) (MOdified)

 

Services to be furnished under this contract will be ordered by the issuance of
weekly manifests, during the period and by the activities specified in the
schedule.

 

All orders are subject to the terms and conditions of this contract. If there is
any conflict between an order and this contract, the contract is controlling.

 

Clause 2-42: Indefinite Quantity (March 2006) (Modified)

 

a.This is an indefinite-quantity contract; the quantities of supplies or
services specified in the Schedule are not purchased until ordered through
issuance of the manifest.

 

b.Orders will be defined by the weekly Manifest schedule changes that suppliers
receive. The weekly Manifest will be generated by the Transportation Management
System (TMS) and issued by Surface Transportation Operations. The frequency of
these changes may be every week. As the mileage and routes are optimized,
supplier’s schedules will be updated to reflect this change.

 

c.Performance must be as directed in the Manifest in accordance with the
contract Schedule. The Supplier must furnish to the Postal Service, when
provided the Manifest, the services specified in the Manifest up to the quantity
designated in the Attachment A: Service Point Details and Specifications as the
maximum. The Postal Service will also detail the least quantity of services
designated in the Attachment A: Service Point Details and Specifications, as the
monthly minimum.

 

d.Any order issued during the effective period of this contract and not
completed within that period must be completed by the Supplier within the time
specified in the Manifest, and the rights and obligations of the Supplier and
the Postal Service with respect to the order will be the same as if the order
were completed during the effective period of the contract.

 

Clause 3-1: Small, Minority, and Woman-owned Business Subcontracting
Requirements (March 2006)

 

a. All Suppliers except small businesses must submit a subcontracting plan that
is specific to this contract, and that separately addresses subcontracting with
small, minority, and woman-owned businesses. A plan approved by the Postal
Service must be included in and made a part of the contract. Lack of an approved
plan may make the Supplier ineligible for award. A subcontract is defined as any
agreement (other than one involving an employer-employee relationship) entered
into by a Postal Service Supplier or subcontractor calling for supplies or
services required for performance of the contract or subcontract.

 

b. The Supplier's subcontracting plan must include the following:

 

(1) Goals, in terms of percentages of the total amount of this contract that the
Supplier will endeavor to subcontract to small, minority, and woman-owned
businesses. The Supplier must include all subcontracts that contribute to
contract performance, and may include a proportionate share of supplies and
services that are normally allocated as indirect costs.

 

(2) A statement of the:

 

(a) Total dollars planned to be subcontracted under this contract; and

 

(b) Total of that amount planned to be subcontracted to small, minority, and
woman-owned businesses.

 



Page 40 of 60

 

 

(3) A description of the principal types of supplies and services to be
subcontracted under this contract, identifying the types planned for
subcontracting to small, minority, and woman-owned businesses.

 

(4) A description of the method used to develop the subcontracting goals for
this contract.

 

(5) A description of the method used to identify potential sources for
solicitation purposes and a description of efforts the Supplier will make to
ensure that small, minority, and woman-owned businesses have an equitable
opportunity to compete for subcontracts.

 

(6) A statement as to whether the offer included indirect costs in establishing
subcontracting goals for this contract and a description of the method used to
determine the proportionate share of indirect costs to be incurred with small,
minority, and woman-owned businesses.

 

(7) The name of the individual employed by the Supplier who will administer the
subcontracting program and a description of the individual's duties.

 

(8) Assurances that the Supplier will require all subcontractors receiving
subcontracts in excess of $1,000,000 to adopt a plan similar to the plan agreed
to by the Supplier.

 

(9) A description of the types of records the Supplier will maintain to
demonstrate compliance with the requirements and goals in the plan for this
contract. The records must include at least the following:

 

(a) Source lists, guides, and other data identifying small, minority, and
woman-owned businesses;

 

(b) Organizations contacted in an attempt to locate sources that are small,
minority, and woman owned businesses;

 

(c) Records on each subcontract solicitation resulting in an award of more than
$100,000 indicating whether small, minority, or woman-owned businesses were
solicited and if not, why not; and

 

(d) Records to support subcontract award data, including the name, address, and
business size of each subcontractor.

 

c. Reports. The Supplier must provide reports on subcontracting activity under
this contract on a calendar-quarter basis. The report must be one of the types
described in Clause 3-2, Participation of Small, Minority, and Woman-owned
Businesses.

 

Clause 3-2: Participation of Small, Minority, and Woman-owned Businesses (March
2006)

 

a. The policy of the Postal Service is to encourage the participation of small,
minority, and woman-owned business in its purchases of supplies and services to
the maximum extent practicable consistent with efficient contract performance.
The Supplier agrees to follow the same policy in performing this contract.

 

b. Subject to the agreement of the Supplier and the Postal Service, the Supplier
will report subcontracting activity on one of the following bases:

 

(1) Showing the amount of money paid to subcontractors during the reporting
period;

 



Page 41 of 60

 

 

(2) Showing subcontracting activity that is allocable to this contract using
generally accepted accounting practices; or

 

(3) A combination of the methods listed above.

 

c. The Supplier will submit a report to the Contracting Officer within 15
calendar days after the end of each calendar-year quarter, describing all
subcontract awards to small, minority, or woman-owned businesses. The
Contracting Officer may require more frequent reports.

 

Clause 4-1: General Terms and Conditions (July 2007) (Modified)

 

a. Inspection and Acceptance. The Supplier will only tender for acceptance those
items that conform to the requirements of this contract. The Postal Service
reserves the right to inspect or test supplies or services that have been
tendered for acceptance. The Postal Service may require repair or replacement of
nonconforming supplies or re-performance of nonconforming services at no
increase in contract price. The Postal Service must exercise its post acceptance
rights (1) within a reasonable period of time after the defect was discovered or
should have been discovered and (2) before any substantial change occurs in the
condition of the items, unless the change is due to the defect in the item.

 

b. Assignment. If this contract provides for payments aggregating $10,000 or
more, claims for monies due or to become due from the Postal Service under it
may be assigned to a bank, trust company, or other financing institution,
including any federal lending agency, and may thereafter be further assigned and
reassigned to any such institution. Any assignment or reassignment must cover
all amounts payable and must not be made to more than one party, except that
assignment or reassignment may be made to one party as agent or trustee for two
or more parties participating in financing this contract. No assignment or
reassignment will be recognized as valid and binding upon the Postal Service
unless a written notice of the assignment or reassignment, together with a true
copy of the instrument of assignment, is filed with:

 

(1) The Contracting Officer;

 

(2) The surety or sureties upon any bond; and

 

(3) The office, if any, designated to make payment, and the Contracting Officer
has acknowledged the assignment in writing.

 

(4) Assignment of this contract or any interest in this contract other than in
accordance with the provisions of this clause will be grounds for termination of
the contract for default at the option of the Postal Service.

c. Changes.

 

1.The Contracting Officer may, in writing, without notice to any sureties, order
changes within the general scope of this contract in the following:

 

a.Drawings, designs, or specifications when supplies to be furnished are to be
specially manufactured for the Postal Service in accordance with them;

 

b.Statement of work or description of services;

 

c.Method of shipment or packing;

 

d.Places of delivery of supplies or performance of services;

 

e.Delivery or performance schedule;

 

f.Postal Service furnished property or facilities.

 



Page 42 of 60

 

 

2.Any other written or oral order (including direction, instruction,
interpretation, or determination) from the Contracting Officer that causes a
change will be treated as a change order under this paragraph, provided that the
Supplier gives the Contracting Officer written notice stating (a) the date,
circumstances, and source of the order and (b) that the Supplier regards the
order as a change order.

 

3.If any such change affects the cost of performance or the delivery schedule,
the contract will be modified to effect an equitable adjustment.

 

4.The Supplier’s claim for equitable adjustment must be asserted within 30 days
of receiving a written change order. A later claim may be acted upon — but not
after final payment under this contract — if the Contracting Officer decides
that the facts justify such action.

 

5.Failure to agree to any adjustment is a dispute under Clause B-9, Claims and
Disputes, which is incorporated into this contract by reference (see paragraph
s). Nothing in that clause excuses the Supplier from proceeding with the
contract as changed.

 

d. Reserved

 

e. Reserved

 

f. Reserved

 

g. Invoices: See section L. Payment and Schedule Changes of the SOW

 

i. Payment: See Part 1: Section L, Payment and Schedule Changes in SOW

 

j. Risk of Loss. Unless the contract specifically provides otherwise, risk of
loss or damage to the supplies provided under this contract will remain with the
Supplier until, and will pass to the Postal Service upon:

 

(1) Delivery of the supplies to a carrier, if transportation is f.o.b. origin,
or;

 

(2) Delivery of the supplies to the Postal Service at the destination specified
in the contract, if transportation is f.o.b. destination.

 

k. Taxes. The contract price includes all applicable federal, state, and local
taxes and duties.

 

l. Termination with Notice. The Contracting Officer or the Supplier, on 60 days
written notice, may terminate this contract or the right to perform under it, in
whole or in part, without cost to either party.

 

m. Termination for Default. The Postal Service may terminate this contract, or
any part hereof, for default by the Supplier, or if the Supplier fails to
provide the Postal Service, upon request, with adequate assurances of future
performance. In the event of termination for default, the Postal Service will
not be liable to the Supplier for any amount for supplies or services not
accepted, and the Supplier will be liable to the Postal Service for any and all
rights and remedies provided by law. The debarment, suspension, or ineligibility
of the Supplier, its partners, officers, or principal owners under the Postal
Service's procedures may constitute an act of default under this contract, and
such act will not be subject to notice and cure pursuant to any termination of
default provision of this contract. If it is determined that the Postal Service
improperly terminated this contract for default, such termination will be deemed
a Termination with Notice; the calculation of damages will be based on the
contract’s applicable monthly minimums.

 



Page 43 of 60

 

 

n. Title. Unless specified elsewhere in this contract, title to items furnished
under this contract will pass to the Postal Service upon acceptance, regardless
of when or where the Postal Service takes physical possession.

 

p. Limitation of Liability. Except as otherwise provided by an express or
implied warranty, the Supplier will not be liable to the Postal Service for
consequential damages resulting from any defect or deficiencies in accepted
items.

 

q. Other Compliance Requirements. The Supplier will comply with all applicable
Federal, State, and local laws, executive orders, rules and regulations
applicable to its performance under this contract. If there are any changes to a
federal, state or local law, statute or regulation, executive order or other
rule applicable to contract performance during the term of this contract that
result in additional contract costs, these costs will be borne by the Supplier.

 

r. Order of Precedence. Any inconsistencies in the provisions of a solicitation,
a contract awarded under a solicitation, or a contract awarded without the
issuance of a written solicitation will be resolved by giving precedence in the
following order:

 

(1) The Statement of Work

(2) The Provisions

(3) The Clauses

(4) Attachments to this document

(5) Documents incorporated by reference.

 

Clause 4-2: Contract Terms and Conditions Required to Implement Policies,
Statutes, or Executive Orders (July 2014) (Modified)

 

a. Incorporation by Reference:

 

1. Wherever in this solicitation or contract a standard provision or clause is
incorporated by reference, the incorporated term is identified by its title, the
provision or clause number assigned to it, in the Postal Service Supplying
Practices, and its date. The text of incorporated terms may be found at
http://about.usps.com/manuals/spp/spp.pdf. The following clauses are
incorporated in this contract by reference:

 

(2) Clause B-25, Advertising of Contract Awards

(3) Clause 1-5, Gratuities or Gifts

(4) Clause 7-10, Sustainability

(5) Clause 9-1, Convict Labor

(6) Clause 9-5, Contract Work Hours and Safety Standards Act - Safety Standards

 

2. If checked, the following additional clauses are also incorporated in this
contract by reference:

(Contracting Officer will check as appropriate.)

 

☐ (1) Clause 1-1, Privacy Protection

☒ (2) Clause 1-6, Contingent Fees

☐ (3) Clause 1-9, Preference for Domestic Supplies

☐ (4) Clause 1-10, Preference for Domestic Construction Materials

☐ (5) Clause 3-1, Small, Minority, and Woman-owned Business Subcontracting
Requirements

 



Page 44 of 60

 

 

☐ (6) Clause 3-2, Participation of Small, Minority, and Woman-owned Businesses

☒ (7) Clause 9-2, Contract Work Hours and Safety Standards Act - Overtime
Compensation

☐ (8) Clause 9-3, Davis-Bacon Act

☐ (9) Clause 9-6, Walsh-Healey Public Contracts Act

☒ (10) Clause 9-7, Equal Opportunity

☐ (11) Clause 9-10, Service Contract Act

☐ (12) Clause 9-11, Service Contract Act - Short Form

☐ (13) Clause 9-12, Fair Labor Standards Acts and Services Contract Act - Price
Adjustments

☐ (14) Clause 9-13, Affirmative Action for Handicapped Workers

☐ (15) Clause 9-14, Affirmative Action for Disabled Veterans and Veterans of the
Vietnam Era

 

b. Examination of Records:

 

1. Records - "Records" includes books, documents, accounting procedures and
practices, and other data, regardless of type and regardless of whether such
items are in written form, in the form of computer data, or in any other form.

 

2. Examination of Costs - If this is a cost-type contract, the Supplier must
maintain, and the Postal Service will have the right to examine and audit all
records and other evidence sufficient to reflect properly all costs claimed to
have been incurred or anticipated to be incurred directly or indirectly in
performance of this contract. This right of examination includes inspection at
all reasonable times of the Supplier's plants, or parts of them, engaged in the
performance of this contract.

 

3. Cost or Pricing Data - If the Supplier is required to submit cost or pricing
data in connection with any pricing action relating to this contract, the Postal
Service, in order to evaluate the accuracy, completeness, and currency of the
cost or pricing data, will have the right to examine and audit all of the
Supplier's records, including computations and projections, related to:

 

a. The proposal for the contract, subcontract, or modification;

 

b. The discussions conducted on the proposal(s), including those related to
negotiating;

 

c. Pricing of the contract, subcontract, or modification; or

 

d. Performance of the contract, subcontract or modification.

 

4. Reports - If the Supplier is required to furnish cost, funding or performance
reports, the Contracting Officer or any authorized representative of the Postal
Service will have the right to examine and audit the supporting records and
materials, for the purposes of evaluating:

 

a. The effectiveness of the Supplier's policies and procedures to produce data
compatible with the objectives of these reports; and

 

b. The data reported.

 



Page 45 of 60

 

 

5. Availability - The Supplier must maintain and make available at its office at
all reasonable times the records, materials, and other evidence described in
(b)(1)-(4) of this clause, for examination, audit, or reproduction, until three
years after final payment under this contract or any longer period required by
statute or other clauses in this contract. In addition:

 

a. If this contract is completely or partially terminated, the Supplier must
make available the records related to the work terminated until three years
after any resulting final termination settlement; and

 

b. The Supplier must make available records relating to appeals under the claims
and disputes clause or to litigation or the settlement of claims arising under
or related to this contract. Such records must be made available until such
appeals, litigation or claims are finally resolved.

 

c. Payment Offsets:

 

As required by 31 U.S.C. 3716, the Postal Service participates in the Treasury
Offset Program of the Department of Treasury's Financial Management Service.
Payments under this contract are subject to offset in whole or in part to for
the Supplier's delinquent tax and non-tax debts owed to the United States and
the states and for delinquent child support payments. Suppliers with questions
concerning a payment offset should contact the Treasury Offset Program call
center at: 1(800) 304-3107.

 

Clause 7-4: Insurance (March 2006) (Modified)

 

a.During the term of this contract and any extension, the Supplier must maintain
at its own expense the insurance required by this clause. Insurance companies
must be acceptable to the Postal Service. Policies must include all terms and
provisions required by the Postal Service.

 

b.The Supplier must maintain and furnish evidence of workers’ compensation,
employers’ liability insurance, and the following general public liability and
automobile liability insurance per the Federal Motor Carrier Safety Association
(FMSCA), 49CFR 387.9, Financial Responsibility Minimum Levels:

 

●General Freight Carrier Trucks over 10,000 pounds are required to have $750,000
insurance.

●Carrier trucks under 10,001 pounds are required to have $300,000 liability
insurance.

 

c.Each policy must include substantially the following provision: “It is a
condition of this policy that the company furnish written notice to the U.S.
Postal Service 30 days in advance of the effective date of any reduction in or
cancellation of this policy.”

 

d.The Supplier must furnish a certificate of insurance or, if required by the
Contracting Officer, true copies of liability policies and manually
countersigned endorsements of any changes. Insurance must be effective, and
evidence of acceptable insurance furnished, before beginning performance under
this contract. Evidence of renewal must be furnished not later than 5 days
before a policy expires.

 

e.The maintenance of insurance coverage as required by this clause is a
continuing obligation, and the lapse or termination of insurance coverage
without replacement coverage being obtained will be ground for termination for
default.

 

Clause 7-5: Errors and Omissions (March 2006)

 

i.The Supplier warrants that it is insured for $200,000 (unless a greater amount
is set forth in the Schedule) for errors and omissions per claim in the
performance of this contract.

 

ii.Unless the Supplier’s policy is prepaid, non-cancelable, and issued for a
period at least equal to the term of this contract on an occurrence basis, the
Supplier must have the policy amended to include substantially the following
provision:

“It is a condition of this policy that the company furnish written notice to the
U.S. Postal Service 30 days in advance of the effective date of any reduction in
or cancellation of this policy.”

 

iii.The Supplier must furnish a certificate of insurance or, if required by the
Contracting Officer, true copies of liability policies and manually
countersigned endorsements of any changes. Insurance must be effective, and
evidence of acceptable insurance furnished, before beginning performance under
this contract. Evidence of renewal must be furnished not later than 5 days

 



Page 46 of 60

 

 

Clause 7-10: Sustainability (July 2014) (Modified)

 

The Postal Service embraces sustainable practices and environmental
responsibility, and encourages Suppliers to improve their environmental
sustainability practices in the performance of this contract. As appropriate,
the Postal Service will collaborate with the Supplier to identify opportunities
that may improve the environmental and sustainability performance of the goods
and services being provided by the Supplier. Some of these environmental
sustainable practices may include alternative fuel sources such as electricity,
methanol, natural gas and propane. The Postal Services encourages the Supplier
to develop and propose innovative sustainability business practices and offer
goods and services that assist the Postal Service to operate in a more
environmentally sustainable manner. Innovative sustainability business practices
can take the form of improved and more sustainable business processes,
replacement of materials used in performance with more sustainable materials,
combination of sustainable materials with other materials that lead to
reductions in the total cost of ownership, or by some other means. If the
proposed innovation results in enhanced sustainability or otherwise furthers the
Postal Service’s goals, then the Postal Service may share any savings resulting
from the innovation with the Supplier.

 

Clause 8-8: Additional Data Requirements (March 2006)

 

a.In addition to the data specified elsewhere in this contract to be delivered,
the Contracting Officer may, at any time during contract performance or within a
period of 3 years after acceptance of all items to be delivered under this
contract, order any first generated or produced in the performance of this
contract.

 

b.The Rights in Technical Data and the Rights in Computer Software clauses, or
other equivalent data clauses if included in this contact, apply to all data
ordered under this Additional Data Requirements clause. Nothing in this clause
requires the supplier to deliver any data specifically identified in this
contract as not subject to this clause.

 

c.When data are to be delivered under this clause, the supplier will be
compensated for converting the data into the prescribed form for reproduction
and delivery. The Contracting Officer may release the supplier from the
requirements of this clause for specifically identified data items at any time
during the three-year period set forth in paragraph a above.

 

Clause 8-10: Rights in Data — Special Works (March 2006)

 

a.Definition — Works means literary works, including technical reports, studies,
and similar documents; musical and dramatic works; and recorded information,
regardless of the form or the medium on which it may be recorded. It does not
include information incidental to contract administration, such as financial,
administrative, cost or pricing, or management information.

 

b.Rights:

 

(1)All works first produced in the performance of this contract are the sole
property of the Postal Service. The supplier agrees not to assert or authorize
others to assert any rights or establish any claim of copyright in these works.

 



Page 47 of 60

 

 

(2)The supplier assigns all right, title, and interest to the Postal Service in
all works first produced in performance of this contract that are not otherwise
“works for hire” for the Postal Service under Section 201(b) of Title 17, U.S.C.
The supplier, unless directed otherwise by the Contracting Officer, must place
on all such works delivered under this contract the following notice:

“Copyright (year of delivery) United States Postal Service”

(3)The supplier grants to the Postal Service a royalty-free, nonexclusive,
irrevocable license throughout the world to publish, translate, deliver,
perform, use, and dispose of in any manner any portion of a work that is not
first produced in the performance of this contract but in which copyright is
owned by the supplier and that is incorporated in the work finished under this
contract, and to authorize others to do so for Postal Service purposes.

(4)Unless the Contracting Officer’s written approval is obtained, the supplier
may not include in any works prepared for or delivered to the Postal Service
under this contract any works of authorship in which copyright is not owned by
the supplier or the Postal Service without acquiring for the Postal Service any
right necessary to perfect a license of the scope set forth in subparagraph b(3)
above.

(5)Except as otherwise specifically provided for in this contract, the supplier
may not use for purposes other than the performance of this contact, or release,
reproduce, distribute, or publish, any work first produced in the performance of
this contract, or authorize others to do so.

 

c.Indemnity — The supplier indemnifies the Postal Service (and its officers,
agents, and employees acting for the Postal Service) against any liability,
including costs and expenses:

 

(1)For violation of proprietary rights, copyrights, or rights of privacy or
publicity, arising out of the creation, delivery, or use of any works furnished
under this contract, or

(2)Based upon any libelous or other unlawful matter contained in these works.
These provision do not apply to material furnished by the Postal Service and
incorporated in the works to which this clause applies.

 

Clause 8-13: Intellectual Property Rights (March 2006)

 

All intellectual property rights evolving from studies, reports, or other data
delivered under this contract are the sole property of the Postal Service. The
supplier agrees to make, execute, and deliver to the Postal Service any papers
or other instruments in such terms and contents as may be required for the
filing of any required instrument necessary for preserving an intellectual
property right and does hereby assign and transfer to the Postal Service the
entire right, title, and interest in and to the intellectual property rights.
Before final settlement of this contract, a final report must be submitted on
Form 7398, Report of Inventions and Subcontracts, or other format acceptable to
the Contracting Officer.

 

Clause 8-16: Postal Service Title in Technical Data and Computer Software (March
2006)

 

a.Definitions:

 

(1)Data — Data means technical data including drawings, technical reports,
studies, and similar documents; computer software and computer software
documentation, including but not limited to source code, object code,
algorithms, formulas, and, other data that describe design, function, operation,
or capabilities, and other recorded information, regardless of the form or the
medium on which it may be recorded. It does not include information incidental
to contract administration, such as financial, administrative, cost or pricing,
or management information.

 



Page 48 of 60

 

 

(2)Form, Fit, and Function Data — Data relating to an item or process that are
sufficient to enable physical and functional interchangeability, as well as data
identifying source, size, configuration, mating and attachment characteristics,
functional characteristics, and performance requirements; except that for
computer software, it means data identifying origin, functional characteristics,
and performance requirements but specifically excludes the source code,
algorithm, process, formulas, and machine-level flowcharts of the computer
software.

(3)Limited Rights Data — Data other than computer software developed at private
expense, including minor modifications of these data.

(4)Technical Data — Data other than computer software, of a scientific or
technical nature.

(5)Restricted Computer Software — Computer software developed at private expense
that is a trade secret, is commercial or financial and confidential or
privileged, or is published copyrighted computer software, including minor
modifications of this computer software.

(6)Restricted Rights — The rights of the Postal Service in restricted computer
software, as set forth in a Restricted Rights Notice as provided in paragraph h.
below, or as otherwise may be provided in a collateral agreement incorporated in
and made part of this contract.

(7)Unlimited Rights — The rights of the Postal Service in technical data and
computer software to use, disclose, reproduce, prepare derivative works,
distribute copies to the public, and perform and display publicly, in any manner
and for any purpose, and to have or permit others to do so.

 

b.Rights:

 

(1)The Postal Service has title to all data first produced in the performance of
this contract. Accordingly, the supplier assigns all rights, title, and interest
to the Postal Service in all data first produced in performance of this
contract. The supplier, unless directed otherwise by the Contracting Officer,
must place on all such data delivered under this contract the following notice:

“This data is the confidential property of the U.S. Postal Service and may not
be used, released, reproduced, distributed or published without the express
written permission of the U.S. Postal Service.”

(2)The supplier grants to the Postal Service a royalty-free, nonexclusive,
irrevocable license throughout the world to publish, translate, deliver,
perform, use, and dispose of in any manner any portion of data that is not first
produced in the performance of this contract but in which copyright is owned by
the supplier and that is incorporated in the data furnished under this contract,
and to authorize others to do so for Postal Service purposes.

(3)Unless the Contracting Officer’s written approval is obtained, the supplier
may not include in any data prepared for or delivered to the Postal Service
under this contract any data which is not owned by the supplier or the Postal
Service without acquiring for the Postal Service any right necessary to perfect
a license of the scope set forth in subparagraph b(2).

 

c.Indemnity — The supplier indemnifies the Postal Service (and its officers,
agents, and employees acting for the Postal Service) against any liability,
including costs and expenses:

 

(1)For violation of proprietary rights, copyrights, or rights of privacy or
publicity, arising out of the creation, delivery, or use of any works furnished
under this contract, or

(2)Based upon any libelous or other unlawful matter contained in these works.
This provision does not apply to material furnished by the Postal Service and
incorporated in the works to which this clause applies.

 

d.Additional Rights in Technical Data:

 

(1)Except as provided in paragraph b., the Postal Service has unlimited rights
in:

 

(a)Form fit, and function data, including such data developed at private
expense, delivered under this contract, and

(b)Technical data delivered under this contract that constitute manuals or
instructional and training material for installation, operation, or routine
maintenance and repair of items, components, or processes delivered or furnished
for use under this contract.

 



Page 49 of 60

 

 

(2)Copyright:

 

(a)The Contracting Officer may direct the supplier to establish, or authorize
the establishment of, claim to copyright in the technical data and to assign, or
obtain the written assignment of, the copyright to the Postal Service or its
designated assignee.

(b)The supplier may not, without prior written permission of the Contracting
Officer, incorporate in technical data delivered under this contract any data
not first produced in the performance of this contract containing the copyright
notice of 176 U.S.C. 401 or 402, unless the supplier identifies the data and
grants to the Postal Service, or acquires on its behalf at no cost to the Postal
Service, a paid-up, nonexclusive, irrevocable worldwide license in such
copyright data to reproduce, prepare derivative works, distribute copies to the
public, and perform and display the data publicly.

(c)The Postal Service agrees not to remove any copyright notices placed on data
pursuant to this section d, and to include such notices on all reproductions of
the data.

 

e.Release, Publication, and Use of Technical Data and Computer Software:

 

(1)Unless prior written permission is obtained from the Contracting Officer or
to the extent expressly set forth in this contract, the supplier will not use,
release to others, reproduce, distribute, or publish any technical data or
computer software first produced by the supplier in the performance of the
contract.

(2)The supplier agrees that if it receives or is given access to data or
software necessary for the performance of this contract that contain restrictive
markings, the supplier will treat the data or software in accordance with the
markings unless otherwise specifically authorized in writing by the Contracting
Officer.

 

f.Unauthorized Marking of Data or Computer Software:

 

(1)If any technical data or computer software delivered under this contract are
marked with the notice specified in paragraph h. and the use of such a notice is
not authorized by this clause, or if the data or computer software bear any
other unauthorized restrictive markings, the Contracting Officer may at any time
either return the data or software or cancel the markings. The Contracting
Officer must afford the supplier at least 30 days to provide a written
justification to substantiate the propriety of the markings. Failure of the
supplier to timely respond, or to provide written justification, may result in
the cancellation of the markings. The Contracting Officer must consider any
written justification by the supplier and notify the supplier if the markings
are determined to be authorized.

(2)The foregoing procedures may be modified in accordance with Postal Service
regulations implementing the Freedom of Information Act (5 U.S.C. 552) if
necessary to respond to a request thereunder. In addition, the supplier is not
precluded from bringing a claim in connection with any dispute that may arise as
the result of the Postal Service’s action to remove any markings on data or
computer software, unless this action occurs as the result of a final
disposition of the matter by a court of competent jurisdiction.

 



Page 50 of 60

 

 

g.Omitted or Incorrect Markings:

 

(1)Technical data or computer software delivered to the Postal Service without
the limited rights notice or restricted notice authorized by paragraph h., or
the data rights notice required by paragraph b., will be deemed to have been
furnished with unlimited rights, and the Postal Service assumes no liability for
the disclosure, use, or reproduction of such data or computer software. However,
to the extent the data or software have not been disclosed outside the Postal
Service, the supplier may request, within 6 months (or a longer time approved by
the Contracting Officer) after delivery of the data or software, permission to
have notices placed on qualifying technical data or computer software at the
supplier’s expense, and the Contracting Officer may agree to do so if the
supplier:

 

(a)Identifies the technical data or computer software to which the omitted
notice is to be applied;

(b)Demonstrates that the omission of the notice was inadvertent;

(c)Establishes that the use of the proposed notice is authorized; and

(d)Acknowledges that the Postal Service has no liability with respect to the
disclosure, use, or reproduction of any such data or software made before the
addition of the notice or resulting from the omission of the notice.

 

(2)The Contracting Officer may also:

 

(a)Permit correction of incorrect notices, at the supplier’s expense, if the
supplier identifies the technical data or computer software on which correction
of the notice is to be made and demonstrates that the correct notice is
authorized, or

(b)Correct any incorrect notices.

 

h.Protection of Rights:

 

(1)Protection of Limited Rights Data — When technical data other than data
listed in paragraph d., above, are specified to be delivered under this contract
and qualify as limited rights data, if the supplier desires to continue
protection of such data, the supplier must affix the following “Limited Rights
Notice” to the data, and the Postal Service will thereafter treat the data,
subject to paragraphs f. and g. above, in accordance with the Notice:

 

“LIMITED RIGHTS NOTICE

These technical data are submitted with limited rights under Postal Service
Contract No.__________(and subcontract_____________, if appropriate). These data
may be reproduced and used by the Postal Service with the express limitation
that they will not, without written permission of the supplier, be used for
purposes of manufacture or disclosed outside the Postal Service; except that the
Postal Service may disclose these data outside the Postal Service for the
following purposes, provided that the Postal Service makes such disclosure
subject to prohibition against further use and disclosure:

 

(1)Use (except for manufacture) by support service suppliers.

(2)Evaluation by Postal Service evaluators.

(3)Use (except for manufacture) by other suppliers participating in the Postal
Service’s program of which the specific contract is a part, for information and
in connection with the work performed under each contract.

(4)Emergency repair or overhaul work.

 

This Notice must be marked on any reproduction of these data, in whole or in
part.”

 

(2)Protection of Restricted Computer Software:

 

(a)When computer software is specified to be delivered under this contract and
qualifies as restricted computer software, if the supplier desires to continue
protection of such computer software, the supplier must affix the following
“Restricted Rights Notice” to the computer software, and the Postal Service will
thereafter treat the computer software, subject to paragraphs f. and g. above,
in accordance with the Notice:

 

“RESTRICTED RIGHTS NOTICE

 

(a)This computer software is submitted with restricted rights under Postal
Service Contract No.___________(and subcontract___________, if appropriate). It
may not be used, reproduced, or disclosed by the Postal Service except as
provided below or as otherwise stated in the contract.

 



Page 51 of 60

 

 

(b)This computer software may be:

 

1.Used or copied for use in or with the computer or computers for which it was
acquired, including use at any Postal Service installation to which the computer
or computers may be transferred;

2.Used or copied for use in a backup computer if any computer for which it was
acquired is inoperative;

3.Reproduced for safekeeping (archives) or backup purposes;

4.Modified, adapted, or combined with other computer software, provided that the
modified, adapted, or combined portions of any derivative software incorporating
restricted computer software are made subject to the same restricted rights;

5.Disclosed to and reproduced for use by support service suppliers in accordance
with 1. through 4. above, provided the Postal Service makes such disclosure or
reproduction subject to these restricted rights; and

6.Used or copied for use in or transferred to a replacement computer.

 

(c)Notwithstanding the foregoing, if this computer software is published
copyrighted computer software, it is licensed to the Postal Service, without
disclosure prohibitions, with the minimum rights set forth in the preceding
paragraph.

(d)Any other rights or limitations regarding the use, duplication, or disclosure
of this computer software are to be expressly stated in, or incorporated in, the
contract.

(e)This Notice must be marked on any reproduction of this computer software, in
whole or in part.”

 

(b)When it is impracticable to include the above Notice on restricted computer
software, the following short-form Notice may be used instead, on condition that
the Postal Service’s rights with respect to such computer software will be as
specified in the above Notice unless otherwise expressly stated in the contract.

 

“RESTRICTED RIGHTS NOTICE (SHORT FORM)

 

Use, reproduction, or disclosure is subject to restrictions set forth in
Contract No.__________________________(and
subcontract____________________________, if appropriate)
with________________(name of supplier and subcontractor).”

 

i.Subcontracting — The supplier has the responsibility to obtain from its
subcontractors all computer software and technical data and the rights therein
necessary to fulfill the supplier’s obligations under this contract. If a
subcontractor refuses to accept terms affording the Postal Service such rights,
the supplier must promptly bring such refusal to the attention of the
Contracting Officer and may not proceed with subcontract award without further
authorization.

 

j.Standard Commercial License or Lease Agreements — The supplier unconditionally
accepts the terms and conditions of this clause unless expressly provided
otherwise in this contract or in a collateral agreement incorporated in and made
part of this contract. Thus the supplier agrees that, notwithstanding any
provisions to the contrary contained in the supplier’s standard commercial
license or lease agreement pertaining to any restricted computer software
delivered under this contract, and irrespective of whether any such agreement
has been proposed before or after issuance of this contract or of the fact that
such agreement may be affixed to or accompany the restricted computer software
upon delivery, the Postal Service has the rights set forth in this clause to
use, duplicate, or disclose any restricted computer software delivered under
this contract.

 

k.Relationship to Patents — Nothing contained in this clause implies a license
to the Postal Service under any patent or may be construed as affecting the
scope of any license or other right otherwise granted to the Postal Service.
Clause 9-9: Equal Opportunity Pre-award Compliance of Subcontracts (March 2006)

 



Page 52 of 60

 

 

Clause 9-10: Service Contract Act (March 2006)

 

a.This contract is subject to the Service Contract Act of 1965, as amended (41
U.S.C. 6701 et seq.), and to the following provisions and all other applicable
provisions of the Act and regulations of the Secretary of Labor issued under the
Act (29 CFR Part 4).

 

(1)Each service employee employed in the performance of this contract by the
supplier or any subcontractor must be:

 

(a)Paid not less than the minimum monetary wages, and

(b)Furnished fringe benefits in accordance with the wages and fringe benefits
determined by the Secretary of Labor or an authorized representative, as
specified in any wage determination attached to this contract.

(2)

 

(a)If a wage determination is attached to this contract, the Contracting Officer
must require that any class of service employees not listed in it and to be
employed under the contract (that is, the work to be performed is not performed
by any classification listed in the wage determination) be classified by the
supplier so as to provide a reasonable relationship (that is, appropriate level
of skill comparison) between the unlisted classifications and the
classifications in the wage determination. The conformed class of employees must
be paid the monetary wages and furnished the fringe benefits determined under
this clause. (The information collection requirements contained in this
paragraph b. have been approved by the Office of Management and Budget under OMB
control number 1215-0150.)

 

(b)The conforming procedure must be initiated by the supplier before the
performance of contract work by the unlisted class of employees. A written
report of the proposed conforming action, including information regarding the
agreement or disagreement of the authorized representative of the employees
involved or, if there is no authorized representative, the employees themselves,
must be submitted by the supplier to the Contracting Officer no later than 30
days after the unlisted class of employees performs any contract work. The
Contracting Officer must review the proposed action and promptly submit a report
of it, together with the agency’s recommendation and all pertinent information,
including the position of the supplier and the employees, to the Wage and Hour
Division, Employment Standards Administration, U.S. Department of Labor, for
review. Within 30 days of receipt, the Wage and Hour Division will approve,
modify, or disapprove the action, render a final determination in the event of
disagreement, or notify the Contracting Officer that additional time is
necessary.

 



Page 53 of 60

 

 

(c)The final determination of the conformance action by the Wage and Hour
Division will be transmitted to the Contracting Officer, who must promptly
notify the supplier of the action taken. The supplier must give each affected
employee a written copy of this determination, or it must be posted as a part of
the wage determination.

 

(i)The process of establishing wage and fringe benefit rates bearing a
reasonable relationship to those listed in a wage determination cannot be
reduced to any single formula. The approach used may vary from determination to
determination, depending on the circumstances. Standard wage and salary
administration practices ranking various job classifications by pay grade
pursuant to point schemes or other job factors may, for example, be relied upon.
Guidance may also be obtained from the way various jobs are rated under federal
pay systems (Federal Wage Board Pay System and the General Schedule) or from
other wage determinations issued in the same locality. Basic to the
establishment of conformable wage rates is the concept that a pay relationship
should be maintained between job classifications on the basis of the skill
required and the duties performed.

(ii)If a contract is modified or extended or an option is exercised, or if a
contract succeeds a contract under which the classification in question was
previously conformed pursuant to this clause, a new conformed wage rate and
fringe benefits may be assigned to the conformed classification by indexing
(that is, adjusting) the previous conformed rate and fringe benefits by an
amount equal to the average (mean) percentage increase change in the wages and
fringe benefits specified for all classifications to be used on the contract
that are listed in the current wage determination, and those specified for the
corresponding classifications in the previously applicable wage determination.
If these conforming actions are accomplished before the performance of contract
work by the unlisted class of employees, the supplier must advise the
Contracting Officer of the action taken, but the other procedures in (1) (b),
(2)(c) above need not be followed.

 

(iii)No employee engaged in performing work on this contract may be paid less
than the currently applicable minimum wage specified under section 6(a)(1) of
the Fair Labor Standards Act of 1938, as amended.

 

(d)The wage rate and fringe benefits finally determined pursuant to b(2)(a) and
(b) above must be paid to all employees performing in the classification from
the first day on which contract work is performed by them in the classification.
Failure to pay unlisted employees the compensation agreed upon by the interested
parties and/or finally determined by the Wage and Hour Division retroactive to
the date the class of employees began contract work is a violation of the
Service Contract Act and this contract.

 

(e)Upon discovery of failure to comply with b(2)(a) through (e) above, the Wage
and Hour Division will make a final determination of conformed classification,
wage rate, and/ or fringe benefits that will be retroactive to the date the
class of employees commenced contract work.

 



(3)If, as authorized pursuant to section 4(d) of the Service Contract Act, the
term of this contract is more than 1 year, the minimum monetary wages and fringe
benefits required to be paid or furnished to service employees will be subject
to adjustment after 1 year and not less often than once every 2 years, pursuant
to wage determinations to be issued by the Wage and Hour Division, Employment
Standards Administration of the Department of Labor.

 

(a) The supplier or subcontractor may discharge the obligation to furnish fringe
benefits specified in the attachment or determined conformably to it by
furnishing any equivalent combinations of bona fide fringe benefits, or by
making equivalent or differential payments in cash in accordance with the
applicable rules set forth in Subpart D of 29 CFR Part 4, and not otherwise.

 



Page 54 of 60

 

 

6.In the absence of a minimum-wage attachment for this contract, neither the
supplier nor any subcontractor under this contract may pay any person performing
work under the contract (regardless of whether they are service employees) less
than the minimum wage specified by section 6(a)(1) of the Fair Labor Standards
Act of 1938. Nothing in this provision relieves the supplier or any
subcontractor of any other obligation under law or contract for the payment of a
higher wage to any employee.

(2)

(a)       If this contract succeeds a contract subject to the Service Contract
Act, under which substantially the same services were furnished in the same
locality, and service employees were paid wages and fringe benefits provided for
in a collective bargaining agreement, in the absence of a minimum wage
attachment for this contract setting forth collectively bargained wage rates and
fringe benefits, neither the supplier nor any subcontractor under this contract
may pay any service employee performing any of the contract work (regardless of
whether or not the employee was employed under the predecessor contract), less
than the wages and fringe benefits provided for in the agreement, to which the
employee would have been entitled if employed under the predecessor contract,
including accrued wages and fringe benefits and any prospective increases in
wages and fringe benefits provided for under the agreement.

 

(b)       No supplier or subcontractor under this contract may be relieved of
the foregoing obligation unless the limitations of section 4.1(b) of 29 CFR Part
4 apply or unless the Secretary of Labor or an authorized representative finds,
after a hearing as provided in section 4.10 of 29 CFR Part 4, that the wages
and/or fringe benefits provided for in the agreement vary substantially from
those prevailing for services of a similar character in the locality, or
determines, as provided in section 4.11 of 29 CFR Part 4, that the agreement
applicable to service employees under the predecessor contract was not entered
into as a result of arm’s-length negotiations.

 

(c)       If it is found in accordance with the review procedures in 29 CFR 4.10
and/or 4.11 and Parts 6 and 8 that wages and/ or fringe benefits in a
predecessor supplier’s collective bargaining agreement vary substantially from
those prevailing for services of a similar character in the locality, and/or
that the agreement applicable to service employees under the predecessor
contract was not entered into as a result of arm’s-length negotiations, the
Department will issue a new or revised wage determination setting forth the
applicable wage rates and fringe benefits. This determination will be made part
of the contract or subcontract, in accordance with the decision of the
Administrator, the Administrative Law Judge, or the Board of Service Contract
Appeals, as the case may be, irrespective of whether its issuance occurs before
or after award (53 Comp. Gen. 401 (1973)). In the case of a wage determination
issued solely as a result of a finding of substantial variance, it will be
effective as of the date of the final administrative decision.

 

e.The supplier and any subcontractor under this contract must notify each
service employee starting work on the contract of the minimum monetary wage and
any fringe benefits required to be paid pursuant to the contract, or must post
the wage determination attached to this contract. The poster provided by the
Department of Labor (Publication WH 1313) must be posted in a prominent and
accessible place at the worksite. Failure to comply with this requirement is a
violation of section 2(a)(4) of the Act and of this contract. (Approved by the
Office of Management and Budget under OMB control number 1215-0150.)

 

f.The supplier or subcontractor may not permit services called for by this
contract to be performed in buildings or surroundings or under working
conditions provided by or under the control or supervision of the supplier or
subcontractor that are unsanitary or hazardous or dangerous to the health or
safety of service employees engaged to furnish these services, and the supplier
or subcontractor must comply with the safety and health standards applied under
29 CFR Part 1925.

g.

(1)The supplier and each subcontractor performing work subject to the Act must
maintain for 3 years from the completion of the work records containing the
information specified in (a) through (f) following for each employee subject to
the Service Contract Act and must make them available for inspection and
transcription by authorized representatives of the Wage and Hour Division,
Employment Standards Administration of the U.S. Department of Labor (approved by
the Office of Management and Budget under OMB control numbers 1215-0017 and
1215-0150):

 

(a)Name, address, and social security number of each employee.

(b)The correct work classification, rate or rates of monetary wages paid and
fringe benefits provided, rate or rates of fringe benefit payments in lieu
thereof, and total daily and weekly compensation of each employee.

(c)The number of daily and weekly hours so worked by each employee.

(d)Any deductions, rebates, or refunds from the total daily or weekly
compensation of each employee.

(e)A list of monetary wages and fringe benefits for those classes of service
employees not included in the wage determination attached to this contract but
for whom wage rates or fringe benefits have been determined by the interested
parties or by the Administrator or authorized representative pursuant to
paragraph b. above. A copy of the report required by b(2)(b) above is such a
list.

(f)Any list of the predecessor supplier’s employees furnished to the supplier
pursuant to section 4.6(1)(2) of 29 CFR Part 4.

 

(2)The supplier must also make available a copy of this contract for inspection
or transcription by authorized representatives of the Wage and Hour Division.

(3)Failure to make and maintain or to make available the records specified in
this paragraph g. for inspection and transcription is a violation of the
regulations and this contract, and in the case of failure to produce these
records, the Contracting Officer, upon direction of the Department of Labor and
notification of the supplier, must take action to suspend any further payment or
advance of funds until the violation ceases.

 



Page 55 of 60

 

 

(4)The supplier must permit authorized representatives of the Wage and Hour
Division to conduct interviews with employees at the worksite during normal
working hours.

 

h.The supplier must unconditionally pay to each employee subject to the Service
Contract Act all wages due free and clear and without subsequent deduction
(except as otherwise provided by law or regulations, 29 CFR Part 4), rebate, or
kickback on any account. Payments must be made no later than one pay period
following the end of the regular pay period in which the wages were earned or
accrued. A pay period under the Act may not be of any duration longer than
semimonthly.

i.The Contracting Officer must withhold or cause to be withheld from the Postal
Service supplier under this or any other contract with the supplier such sums as
an appropriate official of the Department of Labor requests or the Contracting
Officer decides may be necessary to pay underpaid employees employed by the
supplier or subcontractor. In the event of failure to pay employees subject to
the Act wages or fringe benefits due under the Act, the Postal Service may,
after authorization or by direction of the Department of Labor and written
notification to the supplier, suspend any further payment or advance of funds
until the violations cease. Additionally, any failure to comply with the
requirements of this clause may be grounds for termination of the right to
proceed with the contract work. In this event, the Postal Service may enter into
other contracts or arrangements for completion of the work, charging the
supplier in default with any additional cost.

j.The supplier agrees to insert this clause in all subcontracts subject to the
Act. The term “supplier,” as used in this clause in any subcontract, is deemed
to refer to the subcontractor, except in the term “supplier.”

k.Service employee means any person engaged in the performance of this contract
other than any person employed in a bona fide executive, administrative, or
professional capacity, as those terms are defined in 29 CFR Part 541, as of July
30, 1976, and any subsequent revision of those regulations. The term includes
all such persons regardless of any contractual relationship that may be alleged
to exist between a supplier or subcontractor and them.

l.

(1)If wages to be paid or fringe benefits to be furnished service employees
employed by the supplier or a subcontractor under the contract are provided for
in a collective bargaining agreement that is or will be effective during any
period in which the contract is being performed, the supplier must report this
fact to the Contracting Officer, together with full information as to the
application and accrual of these wages and fringe benefits, including any
prospective increases, to service employees engaged in work on the contract, and
furnish a copy of the agreement. The report must be made upon starting
performance of the contract, in the case of collective bargaining agreements
effective at the time. In the case of agreements or provisions or amendments
thereof effective at a later time during the period of contract performance,
they must be reported promptly after their negotiation. (Approved by the Office
of Management and Budget under OMB control number 1215-0150.)

 



Page 56 of 60

 

 

(2)Not less than 10 days before completion of any contract being performed at a
Postal facility where service employees may be retained in the performance of a
succeeding contract and subject to a wage determination containing vacation or
other benefit provisions based upon length of service with a supplier
(predecessor) or successor (section 4.173 of Regulations, 29 CFR Part 4), the
incumbent supplier must furnish to the Contracting Officer a certified list of
the names of all service employees on the supplier’s or subcontractor’s payroll
during the last month of contract performance. The list must also contain
anniversary dates of employment on the contract, either with the current or
predecessor suppliers of each such service employee. The Contracting Officer
must turn over this list to the successor supplier at the commencement of the
succeeding contract. (Approved by the Office of Management and Budget under OMB
control number 1215-0150.)

 

m.Rulings and interpretations of the Service Contract Act of 1965, as amended,
are contained in Regulations, 29 CFR Part 4.

 

n.

(1)By entering into this contract, the supplier and its officials certify that
neither they nor any person or firm with a substantial interest in the
supplier’s firm are ineligible to be awarded government contracts by virtue of
the sanctions imposed pursuant to section 5 of the Act.

(2)No part of this contract may be subcontracted to any person or firm
ineligible for award of a government contract pursuant to section 5 of the Act.

(3)The penalty for making false statements is prescribed in the U.S. Criminal
Code, 18 U.S.C. 1001.

 

o.Notwithstanding any of the other provisions of this clause, the following
employees may be employed in accordance with the following variations,
tolerances, and exemptions, which the Secretary of Labor, pursuant to section
4(b) of the Act before its amendment by P.L. 92-473, found to be necessary and
proper in the public interest or to avoid serious impairment of the conduct of
government business:

 

(1)Apprentices, student-learners, and workers whose earning capacity is impaired
by age, or physical or mental deficiency or injury may be employed at wages
lower than the minimum wages otherwise required by section 2(a)(1) or 2(b)(1) of
the Service Contract Act without diminishing any fringe benefits or cash
payments in lieu thereof required under section 2(a)(2) of the Act, in
accordance with the conditions and procedures prescribed for the employment of
apprentices, student-learners, handicapped persons, and handicapped clients of
sheltered workshops under section 14 of the Fair Labor Standards Act of 1938, in
the regulations issued by the Administrator (29 CFR Parts 520, 521, 524, and
525).

(2)The Administrator will issue certificates under the Service Contract Act for
the employment of apprentices, student- learners, handicapped persons, or
handicapped clients of sheltered workshops not subject to the Fair Labor
Standards Act of 1938, or subject to different minimum rates of pay under the
two Acts, authorizing appropriate rates of minimum wages (but without changing
requirements concerning fringe benefits or supplementary cash payments in lieu
thereof), applying procedures prescribed by the applicable regulations issued
under the Fair Labor Standards Act of 1938 (29 CFR Parts 520, 521, 524, and
525).

(3)The Administrator will also withdraw, annul, or cancel such certificates in
accordance with the regulations in 29 CFR Parts 525 and 528.

 



Page 57 of 60

 

 

p.Apprentices will be permitted to work at less than the predetermined rate for
the work they perform when they are employed and individually registered in a
bona fide apprenticeship program registered with a State Apprenticeship Agency
recognized by the U.S. Department of Labor, or if no such recognized agency
exists in a state, under a program registered with the Bureau of Apprenticeship
and Training, Employment and Training Administration, U.S. Department of Labor.
Any employee not registered as an apprentice in an approved program must be paid
the wage rate and fringe benefits contained in the applicable wage determination
for the journeyman classification of work actually performed. The wage rates
paid apprentices may not be less than the wage rate for their level of progress
set forth in the registered program, expressed as the appropriate percentage of
the journeyman’s rate contained in the applicable wage determination. The
allowable ratio of apprentices to journeymen employed on the contract work in
any craft classification may not be greater than the ratio permitted to the
supplier for its entire workforce under the registered program.

 

q.An employee engaged in an occupation in which he or she customarily and
regularly receives more than $30 a month tips may have the amount of tips
credited by the employer against the minimum wage required by section 2(a)(1) or
section 2(b)(1) of the Act in accordance with section 3(m) of the Fair Labor
Standards Act and Regulations, 29 CFR Part 531. However, the amount of this
credit may not exceed $1.24 per hour beginning January 1, 1980, and $1.34 per
hour after December 31, 1980. To utilize this provison:

 

(1)The employer must inform tipped employees about this tip credit allowance
before the credit is utilized;

(2)The employees must be allowed to retain all tips (individually or through a
pooling arrangement and regardless of whether the employer elects to take a
credit for tips received);

(3)The employer must be able to show by records that the employee receives at
least the applicable Service Contract Act minimum wage through the combination
of direct wages and tip credit (approved by the Office of Management and Budget
under OMB control number 1214-0017); and

(4)The use of tip credit must have been permitted under any predecessor
collective bargaining agreement applicable by virtue of section 4(c) of the Act.

 

a.Disputes arising out of the labor standards provisions of this contract are
not subject to Clause B-9: Claims and Disputes but must be resolved in
accordance with the procedures of the Department of Labor set forth in 29 CFR
Parts 4, 6, and 8. Disputes within the meaning of this clause include disputes
between the supplier (or any of its subcontractors) and the Postal Service, the
U.S. Department of Labor, or the employees or their representatives.

 

Clause 9-12: Fair Labor Standards Act and Service Contract Act – Price
Adjustment (February 2010)

 

a.The Supplier warrants that the contract prices do not include allowance for
any contingency to cover increased costs for which adjustment is provided under
this clause.

 

b.The minimum prevailing wage determination, including fringe benefits, issued
under the Service Contract Act of 1965 by the Department of Labor (DOL), current
at least every two years after the original award date, current at the beginning
of any option period, or in the case of a significant change in labor
requirements, applies to this contract and any exercise of an option of this
contract. When no such determination has been made as applied to this contract,
the minimum wage established in accordance with the Fair Labor Standards Act
applies to any exercise of an option of this contract.

 



Page 58 of 60

 

 

c.When, as a result of the determination of minimum prevailing wages and fringe
benefits applicable (1) every two years after original award date, (2) at the
beginning of any option period, or (3) in the case of a significant change in
labor requirements, an increased or decreased wage determination is applied to
this contract, or when as a result of any amendment to the Fair Labor Standards
Act enacted after award that affects minimum wage, and whenever such a
determination becomes applicable to this contract under law, the Supplier
increases or decreases wages or fringe benefits of employees working on the
contract to comply, the Supplier and the Contracting Officer will negotiate
whether and to what extent either party will absorb the costs of the wage
change. Any resulting change in contract price is limited to increases or
decreases in wages or fringe benefits, and the concomitant increases or
decreases in Social Security, unemployment taxes, and workers' compensation
insurance, but may not otherwise include any amount for general and
administrative costs, overhead, or profit. ( See Attachment E)

 

d.The Supplier or Contracting Officer may request a contract price adjustment
within 30 days of the effective date of a wage change. If a request for contract
price adjustment has been made, and the parties have not reached an agreement
within thirty days of that request, the Contracting Officer should issue a
unilateral change order in the amount considered to be a fair and equitable
adjustment. The Supplier may then either accept the amount, or the Supplier may
file a claim under Clause B-9: Claims and Disputes unless the Contracting
Officer and Supplier extend this period in writing. Upon agreement of the
parties, the contract price or unit price labor rates will be modified in
writing. Pending agreement on or determination of any such adjustment and its
effective date, the Supplier must continue performance.

 

e.The Contracting Officer or the Contracting Officer's authorized representative
must, for 3 years after final payment under the contract, be given access to and
the right to examine any directly pertinent books, papers, and records of the
Supplier.

 

Clause 9-14: Affirmative Action for Special Disabled Veterans, Veterans of the
Vietnam Era, and other Eligible Veterans (February 2010)

 

a.The Supplier must comply with the rules, regulations, and relevant orders of
the Secretary of Labor issued under the Vietnam Era Veterans’ Readjustment
Assistance Act of 1972 (the Act), as amended (38 U.S.C. 4211 and 4212).

 

b.The Supplier may not discriminate against any employee or applicant because
that employee or applicant is a special disabled veteran, a veteran of the
Vietnam era, or other eligible veteran, in regard to any position for which the
employee or applicant is qualified. The Supplier agrees to take affirmative
action to employ, advance in employment, and otherwise treat qualified special
disabled veterans, veterans of the Vietnam era, and other eligible veterans
without discrimination in all employment practices, such as employment,
upgrading, demotion, transfer, recruitment, advertising, layoff or termination,
rates of pay or other forms of compensation, and selection for training
(including apprenticeship).

 

c.The Supplier agrees to list all employment openings which exist at the time of
the execution of this contract and those which occur during the performance of
this contract, including those not generated by this contract and including
those occurring at an establishment of the Supplier other than the one where the
contract is being performed, but excluding those of independently operated
corporate affiliates, at an appropriate local office of the state employment
service where the opening occurs. State and local government agencies holding
Postal Service contracts of $100,000 or more will also list their openings with
the appropriate office of the state employment service.

 

d.Listing of employment openings with the employment service system will be made
at least concurrently with the use of any recruitment source or effort and will
involve the normal obligations attaching to the placing of a bona fide job
order, including the acceptance of referrals of veterans and nonveterans. The
listing of employment openings does not require the hiring of any particular
applicant or hiring from any particular group of applicants, and nothing herein
is intended to relieve the Supplier from any other requirements regarding
nondiscrimination in employment.

 

e.Whenever the Supplier becomes contractually bound to the listing provisions of
this clause, it must advise the employment service system in each state where it
has establishments of the name and location of each hiring location in the
state. The Supplier may advise the state system when it is no longer bound by
this clause.

 

f.Paragraphs c, d, and e above do not apply to openings the Supplier proposes to
fill from within its own organization or under a customary and traditional
employer union hiring arrangement. But this exclusion does not apply to a
particular opening once the Supplier decides to consider applicants outside its
own organization or employer union arrangements for that opening.

 

Page 59 of 60

 

 

Part 4 – List of Attachments

 

 

Attachment A – Service Point Details and Specifications

Attachment B – Vehicle Specifications

Attachment C – Representations and Certifications

Attachment D – Pricing Sheet (for information only)

Attachment E – Wage Determination Examples – National

Attachment F – Subcontracting Plan Requirements

Attachment G – PS3881-X Supplier and Payee EFT Enrollment

Attachment H – Transportation Services Proposal & Contract (PS 7405)

Attachment I – Standard Operating Procedure (SOP) Vehicle Inspections by Law
Enforcement Officials

Attachment J – Manifests

Attachment K – Dock Safety Guidance

Attachment L – Highway Contractor Safety

Attachment M – DRO Mileage & Departure Time Variation

Attachment N – Frequently Asked Questions

Attachment O – Federal Contractor Veterans Employment Report (VETS-4212)

Attachment P – Manifest Review Slides

 



Page 60 of 60

 

